Exhibit 10.1

 

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED

 

CORNERSTONE INVESTMENT AGREEMENT

 

effective as of March 31, 2010

 

between

 

REP INVESTMENTS LLC

 

and

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

Article I

PURCHASE OF NEW COMMON STOCK; CLOSING

3

 

 

 

Section 1.1

Purchase of New Common Stock

3

 

 

 

Section 1.2

Closing

4

 

 

 

Section 1.3

Company Rights Offering Election

4

 

 

 

Article II

GGO SHARE DISTRIBUTION AND PURCHASE OF GGO COMMON STOCK

4

 

 

 

Section 2.1

GGO Share Distribution

4

 

 

 

Section 2.2

Purchase of GGO Common Stock

6

 

 

 

Article III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

6

 

 

 

Section 3.1

Organization and Qualification

7

 

 

 

Section 3.2

Corporate Power and Authority

7

 

 

 

Section 3.3

Execution and Delivery; Enforceability

8

 

 

 

Section 3.4

Authorized Capital Stock

8

 

 

 

Section 3.5

Issuance

9

 

 

 

Section 3.6

No Conflict

10

 

 

 

Section 3.7

Consents and Approvals

11

 

 

 

Section 3.8

Company Reports

12

 

 

 

Section 3.9

No Undisclosed Liabilities

13

 

 

 

Section 3.10

No Material Adverse Effect

13

 

 

 

Section 3.11

No Violation or Default: Licenses and Permits

13

 

 

 

Section 3.12

Legal Proceedings

14

 

 

 

Section 3.13

Investment Company Act

14

 

 

 

Section 3.14

Compliance With Environmental Laws

14

 

 

 

Section 3.15

Company Benefit Plans

15

 

 

 

Section 3.16

Labor and Employment Matters

16

 

 

 

Section 3.17

Insurance

16

 

 

 

Section 3.18

No Unlawful Payments

16

 

 

 

Section 3.19

No Broker’s Fees

16

 

 

 

Section 3.20

Real and Personal Property

17

 

 

 

Section 3.21

Tax Matters

21

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

Section 3.22

Material Contracts

22

 

 

 

Section 3.23

Certain Restrictions on Charter and Bylaws Provisions; State Takeover Laws

23

 

 

 

Section 3.24

No Other Representations or Warranties

24

 

 

 

Article IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

24

 

 

 

Section 4.1

Organization

24

 

 

 

Section 4.2

Power and Authority

24

 

 

 

Section 4.3

Execution and Delivery

24

 

 

 

Section 4.4

No Conflict

24

 

 

 

Section 4.5

Consents and Approvals

25

 

 

 

Section 4.6

Compliance with Laws

25

 

 

 

Section 4.7

Legal Proceedings

25

 

 

 

Section 4.8

No Broker’s Fees

25

 

 

 

Section 4.9

Sophistication

25

 

 

 

Section 4.10

Purchaser Intent

25

 

 

 

Section 4.11

Reliance on Exemptions

25

 

 

 

Section 4.12

REIT Representations

26

 

 

 

Section 4.13

No Other Representations or Warranties

26

 

 

 

Section 4.14

Acknowledgement

26

 

 

 

Article V

COVENANTS OF THE COMPANY AND PURCHASER

26

 

 

 

Section 5.1

Bankruptcy Court Motions and Orders

26

 

 

 

Section 5.2

Warrants, New Warrants and GGO Warrants

27

 

 

 

Section 5.3

Assistance with Capital Raising Activities

27

 

 

 

Section 5.4

Listing

28

 

 

 

Section 5.5

Use of Proceeds

28

 

 

 

Section 5.6

Access to Information

28

 

 

 

Section 5.7

Competing Transactions

29

 

 

 

Section 5.8

Reservation for Issuance

29

 

 

 

Section 5.9

Subscription Rights

29

 

 

 

Section 5.10

Company Board of Directors

33

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

Section 5.11

Notification of Certain Matters

36

 

 

 

Section 5.12

Further Assurances

37

 

 

 

Section 5.13

[Intentionally Omitted.]

37

 

 

 

Section 5.14

Rights Agreement; Reorganized Company Organizational Documents

37

 

 

 

Section 5.15

Stockholder Approval

39

 

 

 

Section 5.16

Registration Statements

39

 

 

 

Section 5.17

Closing Date Net Debt

40

 

 

 

Section 5.18

Determination of Domestically Controlled REIT Status

43

 

 

 

Article VI

ADDITIONAL COVENANTS OF PURCHASER

44

 

 

 

Section 6.1

Information

44

 

 

 

Section 6.2

Purchaser Efforts

44

 

 

 

Section 6.3

Plan Support

44

 

 

 

Section 6.4

Transfer Restrictions

45

 

 

 

Section 6.5

Equity Commitments; Source of Funds

47

 

 

 

Section 6.6

REIT Representations and Covenants

48

 

 

 

Section 6.7

Non-Control Agreement

48

 

 

 

Section 6.8

Purchaser Formed Entities

48

 

 

 

Section 6.9

Additional Backstops

48

 

 

 

Article VII

CONDITIONS TO THE OBLIGATIONS OF PURCHASER

51

 

 

 

Section 7.1

Conditions to the Obligations of Purchaser

51

 

 

 

Article VIII

CONDITIONS TO THE OBLIGATIONS OF THE COMPANY

60

 

 

 

Section 8.1

Conditions to the Obligations of the Company

60

 

 

 

Article IX

INDEMNIFICATION

62

 

 

 

Section 9.1

Indemnification

62

 

 

 

Article X

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

63

 

 

 

Section 10.1

Survival of Representations and Warranties

63

 

 

 

Article XI

TERMINATION

64

 

 

 

Section 11.1

Termination

64

 

 

 

Section 11.2

Effects of Termination

67

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

Article XII

DEFINITIONS

67

 

 

 

Section 12.1

Defined Terms

67

 

 

 

Article XIII

MISCELLANEOUS

82

 

 

 

Section 13.1

Notices

82

 

 

 

Section 13.2

Assignment; Third Party Beneficiaries

83

 

 

 

Section 13.3

Prior Negotiations; Entire Agreement

84

 

 

 

Section 13.4

Governing Law; Venue

84

 

 

 

Section 13.5

Company Disclosure Letter

85

 

 

 

Section 13.6

Counterparts

85

 

 

 

Section 13.7

Expenses

85

 

 

 

Section 13.8

Waivers and Amendments

85

 

 

 

Section 13.9

Construction

85

 

 

 

Section 13.10

Adjustment of Share Numbers and Prices

86

 

 

 

Section 13.11

Certain Remedies

86

 

 

 

Section 13.12

Bankruptcy Matters

88

 

iv

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

Exhibit A:

Plan Summary Term Sheet

 

 

 

 

Exhibit B:

Post-Bankruptcy GGP Corporate Structure

 

 

 

 

Exhibit C-1:

Fairholme Agreement

 

 

 

 

Exhibit C-2:

Pershing Agreement

 

 

 

 

Exhibit D:

REIT Representation Letter

 

 

 

 

Exhibit E:

GGO Assets

 

 

 

 

Exhibit F:

Form of Approval Order

 

 

 

 

Exhibit G:

Form of Warrant Agreement

 

 

 

 

Exhibit H:

[Intentionally Omitted]

 

 

 

 

Exhibit I:

[Intentionally Omitted]

 

 

 

 

Exhibit J:

Form of REIT Opinion

 

 

 

 

Exhibit K:

Form of Amended and Restated Brookfield Equity Commitment Letter

 

 

 

 

Exhibit L:

Form of Escrow Agreement

 

 

 

 

Exhibit M:

Form of Non-Control Agreement

 

 

 

 

Exhibit N:

Certain REIT Investors

 

 

 

 

Exhibit O:

Form of Tax Matters Agreement

 

 

v

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

Defined Term

 

Page

 

 

 

2006 Bank Loan

 

67

Acceptable LC

 

66

Additional Financing

 

56

Additional Sales Period

 

67

Adequate Reserves

 

21

Adjusted CDND

 

42

Affiliate

 

67

Agreement

 

1

Amended and Restated Agreement

 

1

Anticipated Debt Paydowns

 

56

Approval Motion

 

26

Approval Order

 

26

Asset Sales

 

56

Backstop Investors

 

49

Bankruptcy Cases

 

1

Bankruptcy Code

 

1

Bankruptcy Court

 

1

Blackstone

 

83

Blackstone Assigned Securities

 

83

Blackstone Assigned Shares

 

83

Blackstone Assigned Warrants

 

83

Blackstone Purchase Price

 

83

Brazilian Entities

 

67

Bridge Securities

 

50

Brookfield Consortium Member

 

68

Brookfield Equity Commitment Letter

 

66

Business Day

 

68

Calculation Date

 

43

Capital Raising Activities

 

28

Cash Equivalents

 

68

Chapter 11

 

1

Claims

 

68

Clawback Fee

 

68

Closing

 

4

Closing Date

 

4

Closing Date Net Debt

 

68

Closing Date Net Debt W/O Reinstatement Adjustment and Permitted Claims Amounts

 

69

Closing Funding Certification

 

86

Closing Restraint

 

65

CMPC

 

6

CNDAS Dispute Notice

 

40

CNDAS Disputed Items

 

41

Code

 

15

 

vi

--------------------------------------------------------------------------------


 

Commitment Amount

 

48

Common Stock

 

1

Company

 

2

Company Benefit Plan

 

69

Company Board

 

70

Company Disclosure Letter

 

7

Company Ground Lease Property

 

19

Company Mortgage Loan

 

20

Company Option Plans

 

8

Company Properties

 

17

Company Property

 

17

Company Property Lease

 

19

Company Rights Offering

 

4

Company SEC Reports

 

12

Competing Transaction

 

70

Conclusive Net Debt Adjustment Statement

 

70

Confidentiality Agreement

 

28

Confirmation Order

 

52

Confirmed Debtors

 

78

Contingent and Disputed Debt Claims

 

70

Contract

 

70

Corporate Level Debt

 

71

Dealer Manager

 

49

Debt

 

71

Debt Cap

 

56

Debtors

 

1

Designation Conditions

 

4

DIP Loan

 

71

Disclosure Statement

 

71

Disclosure Statement Order

 

53

Dispute Notice

 

40

Disputed Items

 

40

Domestically Controlled REIT

 

43

Effective Date

 

4

Encumbrances

 

17

Environmental Laws

 

14

Equity Exchange

 

2

Equity Financing

 

87

Equity Provider

 

66

Equity Securities

 

8

ERISA

 

71

ERISA Affiliate

 

15

Escrow Agreement

 

66

Escrow Agreements

 

66

Excess Surplus Amount

 

71

Exchangeable Notes

 

71

 

vii

--------------------------------------------------------------------------------


 

Excluded Claims

 

71

Excluded Non-US Plans

 

15

Fairholme Agreement

 

2

Fairholme Investors

 

2

Fairholme/Pershing Agreements

 

2

Fairholme/Pershing Investors

 

2

Foreign Plan

 

15

Fully Diluted Basis

 

73

Funding Document

 

81

GAAP

 

73

GGO

 

2

GGO Agreement

 

35

GGO Board

 

35

GGO Common Share Amount

 

73

GGO Common Stock

 

5

GGO Note Amount

 

73

GGO Per Share Purchase Price

 

6

GGO Promissory Note

 

74

GGO Purchase Price

 

6

GGO Representative

 

5

GGO Setup Costs

 

74

GGO Share Distribution

 

5

GGO Shares

 

6

GGO Warrants

 

27

GGP

 

1

GGP Backstop Rights Offering

 

48

GGP Backstop Rights Offering Amount

 

48

Governmental Entity

 

74

Hazardous Materials

 

14

Hughes Agreement

 

74

Hughes Amount

 

73

Hughes Heirs Obligations

 

74

Identified Assets

 

5

Indebtedness

 

74

Indemnified Person

 

62

Initial Investors

 

50

Joint Venture

 

75

Knowledge

 

75

Law

 

75

Liquidity Equity Issuances

 

75

Liquidity Target

 

55

Material Adverse Effect

 

75

Material Contract

 

76

Material Lease

 

19

Measurement Date

 

8

Most Recent Statement

 

17

 

viii

--------------------------------------------------------------------------------


 

MPC Assets

 

76

MPC Taxes

 

77

Net Debt Excess Amount

 

77

Net Debt Surplus Amount

 

77

New Common Stock

 

1

New Debt

 

55

New DIP Agreement

 

52

New Warrants

 

27

Non-Control Agreement

 

77

Non-Controlling Properties

 

77

NYSE

 

28

Offering Premium

 

77

Operating Partnership

 

78

Original Agreement

 

1

Other Sponsor

 

81

PBGC

 

15

Per Share Purchase Price

 

3

Permitted Assign

 

3

Permitted Claims

 

78

Permitted Claims Amount

 

78

Permitted Title Exceptions

 

17

Pershing Agreement

 

2

Pershing Investors

 

2

Person

 

78

Petition Date

 

1

Plan

 

1

Plan Debtors

 

78

Plan Summary Term Sheet

 

1

PMA Claims

 

78

Preliminary Closing Date Net Debt Review Deadline

 

78

Preliminary Closing Date Net Debt Review Period

 

78

Preliminary Closing Date Net Debt Schedule

 

40

Proceedings

 

62

Proportionally Consolidated Debt

 

79

Proportionally Consolidated Unrestricted Cash

 

79

Proposed Approval Order

 

26

Proposed Securities

 

30

Purchase Price

 

3

Purchaser

 

1

Purchaser Board Designees

 

33

Purchaser GGO Board Designee

 

35

Refinance Cap

 

58

Reinstated Amounts

 

55

Reinstatement Adjustment Amount

 

79

REIT

 

21

REIT Subsidiary

 

22

 

ix

--------------------------------------------------------------------------------


 

Release Date

 

47

Reorganized Company

 

1

Reorganized Company Organizational Documents

 

38

Reserve

 

78

Reserve Surplus Amount

 

79

Resolution Period

 

40

Rights Agreement

 

79

Rights Offering Election

 

4

Rouse Bonds

 

79

Rule 144

 

46

Sales Cap

 

57

SEC

 

12

Securities Act

 

12

Share Cap Number

 

56

Share Equivalent

 

80

Shares

 

3

Significant Subsidiaries

 

80

SOX

 

44

Subscribing Entities

 

29

Subscribing Entity

 

29

Subscription Right

 

30

Subsidiary

 

80

Synthetic Lease Obligation

 

75

Target Net Debt

 

80

Tax Matters Agreement

 

80

Tax Protection Agreements

 

80

Tax Return

 

21

Taxes

 

21

Termination Date

 

80

Termination Date Extension Notice

 

80

Transactions

 

81

Transfer

 

46

TRUPS

 

81

U.S. Persons

 

43

Unrestricted Cash

 

81

Unsecured Indebtedness

 

82

UPREIT Units

 

82

Warrant Agreement

 

27

Warrants

 

27

 

x

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CORNERSTONE INVESTMENT AGREEMENT, effective as of March 31,
2010 (this “Agreement”), by and between General Growth Properties, Inc., a
Delaware corporation (“GGP”), and REP Investments LLC, a Delaware limited
liability company (together with its permitted assigns, “Purchaser”).

 

On March 31, 2010, GGP and Purchaser entered into the Cornerstone Investment
Agreement (as subsequently amended on May 3, 2010 and May 7, 2010, the “Original
Agreement”) to provide for the terms and conditions for the consummation of the
transactions contemplated therein.  On August 2, 2010, GGP and Purchaser entered
into the Amended and Restated Cornerstone Investment Agreement, effective as of
March 31, 2010 (the “Amended and Restated Agreement”) which amended and restated
the Original Agreement ab initio in its entirety as set forth therein.  Pursuant
to Section 13.8 of the Amended and Restated Agreement, the parties thereto wish
to amend and restate the Amended and Restated Agreement ab initio in its
entirety as set forth herein.  References herein to “date of this Agreement” and
“date hereof” shall refer to March 31, 2010.

 

RECITALS

 

WHEREAS, GGP is a debtor in possession in that certain bankruptcy case under
chapter 11 (“Chapter 11”) of Title 11 of the United States Code, 11 U.S.C.
§§ 101 -1532 (as amended, the “Bankruptcy Code”) filed on April 16, 2009 (the
“Petition Date”) in the United States Bankruptcy Court for the Southern District
of New York (the “Bankruptcy Court”), Case No. 09-11977 (ALG).

 

WHEREAS, Purchaser desires to assist GGP in its plans to recapitalize and emerge
from bankruptcy and has agreed to sponsor the implementation of a joint chapter
11 plan of reorganization based on the Plan Summary Term Sheet (as defined
below) (together with all documents and agreements that form part of such plan
or related plan supplement or are related thereto, and as it may be amended,
modified or supplemented from time to time, in each case, to the extent it
relates to the implementation and effectuation of the Plan Summary Term Sheet
and this Agreement, the “Plan”), of GGP and its Subsidiaries and Affiliates who
are debtors and debtors-in-possession (the “Debtors”) in the chapter 11 cases
pending and jointly administered in the Bankruptcy Court (the “Bankruptcy
Cases”).

 

WHEREAS, principal elements of the Plan (including a table setting forth the
proposed treatment of allowed claims and equity interests in the Bankruptcy
Cases) are set forth on Exhibit A hereto (the “Plan Summary Term Sheet”).

 

WHEREAS, the Plan shall provide, among other things, that (i) each holder of
common stock, par value $0.01 per share, of GGP (the “Common Stock”) shall
receive, in exchange for each share of Common Stock held by such holder, one
share of new common stock (the “New Common Stock”) of a new company that
succeeds to GGP in the manner contemplated by Exhibit B upon consummation of the
Plan (the “Reorganized Company”) and (ii) any Equity Securities (other than
Common Stock) of the Company (as defined below) or any of its Subsidiaries (as
defined below) outstanding immediately after the Effective Date that were
previously convertible into, or exercisable or exchangeable for, Common Stock
shall thereafter be convertible into, or exercisable or exchangeable for, New
Common Stock (based upon the

 

--------------------------------------------------------------------------------


 

number of shares of Common Stock underlying such Equity Securities) (the
transactions contemplated by clauses (i) and (ii) of this recital being referred
to herein as the “Equity Exchange”).  For purposes of this Agreement, the
“Company” shall be deemed to refer, prior to consummation of the Plan, to GGP
and, on and after consummation of the Plan, the Reorganized Company, as the
context requires.

 

WHEREAS, Purchaser desires to make an investment in the Reorganized Company on
the terms and subject to the conditions described herein in the form of the
purchase of shares of New Common Stock as contemplated hereby.

 

WHEREAS, in addition to the Equity Exchange and the sale of the Shares (as
defined below), the Plan shall provide for the incorporation by the Company of a
new subsidiary (“GGO”), the contribution of certain assets (and/or equity
interests related thereto) of the Company to GGO and the assumption by GGO of
the liabilities associated with such assets, the distribution to the
shareholders of the Company (prior to the issuance of the Shares and the
issuance of other shares of New Common Stock contemplated by this Agreement
other than pursuant to the Equity Exchange) on a pro rata basis and holders of
UPREIT Units of all of the capital stock of GGO, and whereas Purchaser desires
to make an investment in GGO on the terms and subject to the conditions
described herein in the form of the purchase of shares of GGO Common Stock as
contemplated hereby.

 

WHEREAS, the Company has requested that Purchaser commit to purchase the Shares
and the GGO Shares at a fixed price for the term hereof.

 

WHEREAS, Purchaser has agreed to enter into this Agreement and commit to
purchase the Shares and the GGO Shares only on the condition that the Company,
as promptly as practicable following the date hereof (but no later than the date
provided in Section 5.2 hereof), issue the Warrants contemplated herein and
perform its other obligations hereunder.

 

WHEREAS, on and effective as of the date hereof, the Company entered into an
agreement (in the form attached hereto as Exhibit C-1 together with any
amendments thereto as have been approved by Purchaser, the “Fairholme
Agreement”) with The Fairholme Fund and The Fairholme Focused Income Fund (the
“Fairholme Investors”) pursuant to which the Fairholme Investors have agreed to
make (i) an investment of up to $2,714,285,710 in the Reorganized Company in the
form of the purchase of shares of New Common Stock and (ii) an investment of
$62,500,000 in GGO in the form of the purchase of shares of GGO Common Stock.

 

WHEREAS, on and effective as of the date hereof, the Company entered into an
agreement (in the form attached hereto as Exhibit C-2 together with any
amendments thereto as have been approved by Purchaser, the “Pershing Agreement”
and, together with the Fairholme Agreement, the “Fairholme/Pershing Agreements”)
with Pershing Square, L.P., Pershing Square II, L.P., Pershing Square
International, Ltd. and Pershing Square International V, Ltd. (the “Pershing
Investors” and, together with the Fairholme Investors, the “Fairholme/Pershing
Investors”) pursuant to which the Pershing Investors have agreed to make (i) an
investment of up to $1,085,714,290 in the Reorganized Company in the form of the
purchase of shares of New

 

2

--------------------------------------------------------------------------------


 

Common Stock and (ii) an investment of $62,500,000 in GGO in the form of the
purchase of shares of GGO Common Stock.

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

 

ARTICLE I

 

PURCHASE OF NEW COMMON STOCK; CLOSING

 

SECTION 1.1                 Purchase of New Common Stock.

 

(a)           On the terms and subject to the conditions set forth herein, at
the Closing (as defined below), Purchaser shall purchase from the Company, and
the Company shall sell to Purchaser, 250,000,000 shares of New Common Stock (the
“Shares”), for a price per share equal to $10.00 (the “Per Share Purchase Price”
and, in the aggregate, the “Purchase Price”).  At the Closing, Purchaser shall
cause the Purchase Price to be paid (i) first, to the extent that Purchaser
elects by written notice to the Company not less than three Business Days prior
to the Closing Date, by the application of any claims against the Debtors that
are held by Purchaser (or any Person that Purchaser may designate pursuant to
Section 1.1(c) (a “Permitted Assign”)) and outstanding as of the Effective Date 
in an amount equal to the allowed amount (inclusive of prepetition and
postpetition interest accrued up to and on the Effective Date at the applicable
rate provided in the Plan), with each $10.00 in such amount of allowed claims so
applied being in satisfaction of the obligation to pay $10.00 of the Purchase
Price and (ii) second, by wire transfer of immediately available U.S. Dollar
funds.  For the avoidance of doubt, Purchaser may elect which claims to apply in
satisfaction of Purchaser’s obligation to pay the Purchase Price for purposes of
clause (i), and the application of such claims against the Purchase Price in
accordance with clause (i) shall represent complete satisfaction of the Debtors’
obligations in respect of such allowed claims so applied.  For the avoidance of
doubt and as provided in the Plan, any application by the Purchaser or the
applicable Permitted Assign of allowed claims in satisfaction of a portion of
the Purchase Price shall be effected by causing the Debtor liable for such
claims to make payment for such claims in accordance with the Plan and by
directing the amounts so payable to be paid to the Company and applied in
satisfaction of a portion of the Purchase Price.

 

(b)           All Shares shall be delivered with any and all issue, stamp,
transfer or similar taxes or duties payable in connection with such delivery
duly paid by the Company to the extent required under the Confirmation Order or
applicable Law.

 

(c)           Purchaser, in its sole discretion, may designate that some or all
of the Shares be issued in the name of, and delivered to, one or more Brookfield
Consortium Members, subject to (i) such action not causing any delay in the
obtaining of, or significantly increasing the risk of not obtaining, any
material authorizations, consents, orders, declarations or approvals necessary
to consummate the transactions contemplated by this Agreement or otherwise
delaying the consummation of such transactions, (ii) such Person shall be an
“accredited investor” (within the meaning of Rule 501 of Regulation D under the
Securities Act) and shall have agreed in writing with and for the benefit of the
Company to be bound by the terms of this Agreement applicable

 

3

--------------------------------------------------------------------------------


 

to Purchaser set forth in Section 6.4 of this Agreement and the transfer
restrictions set forth in the Plan, including the delivery of the letter
certifying compliance with the representations and covenants set forth on
Exhibit D to the extent applicable and (iii) Purchaser not being relieved of any
of its obligations under this Agreement ((i), (ii) and (iii) collectively, the
“Designation Conditions”).

 

SECTION 1.2                 Closing.  Subject to the satisfaction or waiver of
the conditions (excluding conditions that, by their nature, cannot be satisfied
until the Closing, but subject to the satisfaction or waiver of those conditions
as of the Closing) set forth in Article VII and Article VIII, the closing of the
purchase of the Shares and the GGO Shares by Purchaser pursuant hereto (the
“Closing”) shall occur at 9:30 a.m., New York time, on the effective date of the
Plan (the “Effective Date”), at the offices of Weil, Gotshal & Manges LLP
located at 767 Fifth Avenue, New York, NY 10153, or such other date, time or
location as agreed by the parties.  The date of the Closing is referred to as
the “Closing Date”.  Each of the Company and Purchaser hereby agree that in no
event shall the Closing occur unless all of the Shares and the GGO Shares are
sold to Purchaser (or to such other Brookfield Consortium Members as Purchaser
may designate in accordance with and subject to the Designation Conditions) on
the Closing Date.

 

SECTION 1.3                 Company Rights Offering Election.  The Company may
at any time prior to the date of filing of the Disclosure Statement, upon
written notice to Purchaser in accordance with the terms hereof (the “Rights
Offering Election”), irrevocably elect to convert the obligation of Purchaser to
purchase the Shares as contemplated by Section 1.1 hereof into an obligation of
Purchaser to participate in a rights offering by the Company pursuant to which
shareholders and/or creditors of the Company are offered rights to subscribe for
shares of New Common Stock (a “Company Rights Offering”), subject to the
execution and delivery of definitive documentation therefor and the satisfaction
of the conditions described therein and other customary conditions for a public
rights offering.  To the extent the Company makes a Rights Offering Election,
(i) Purchaser shall be entitled to a minimum allocation of shares of New Common
Stock in the Company Rights Offering equal to the number of shares Purchaser
would otherwise be required to purchase pursuant to Section 1.1 hereof had no
such election been made, (ii) the purchase price per share payable by Purchaser
shall be equal to the Per Share Purchase Price and Purchaser shall not be
otherwise adversely affected as compared to the transactions contemplated
hereby, (iii) the Company Rights Offering shall be effected in a manner
substantially consistent with the procedures contemplated by Section 2.2 of the
Original Agreement, provided that the Company Rights Offering shall be completed
by the Effective Date, and (iv) the Company and Purchaser shall cooperate in
good faith to develop and agree upon documentation that is reasonably acceptable
to both the Company and Purchaser governing the further terms and conditions of
the Company Rights Offering.

 

ARTICLE II

 

GGO SHARE DISTRIBUTION AND PURCHASE OF GGO COMMON STOCK

 

SECTION 2.1                 GGO Share Distribution.  On the terms and subject to
the conditions (including Bankruptcy Court approval) set forth herein, the Plan
shall provide for the following:

 

4

--------------------------------------------------------------------------------


 

(a)           On or prior to the Effective Date, the Company shall incorporate
GGO with issued and outstanding capital stock consisting of at least the GGO
Common Share Amount of shares of common stock (the “GGO Common Stock”),
designate an employee of the Company familiar with the Identified Assets and
reasonably acceptable to Purchaser to serve as a representative of GGO (the “GGO
Representative”) and shall contribute to GGO (directly or indirectly) the assets
(and/or equity interests related thereto) set forth in Exhibit E hereto and have
GGO assume directly or indirectly the associated liabilities (the “Identified
Assets”); provided, however, that to the extent the Company is prohibited by Law
from contributing one or more of the Identified Assets to GGO or the
contribution thereof would breach or give rise to a default under any Contract,
agreement or instrument that would, in the good faith judgment of the Company in
consultation with the GGO Representative, impair in any material respect the
value of the relevant Identified Asset or give rise to additional liability
(other than liability that would not, in the aggregate, be material) on the part
of GGO or the Company or a Subsidiary of the Company, the Company shall (i) to
the extent not prohibited by Law or would not give rise to such a default, take
such action or cause to be taken such other actions in order to place GGO,
insofar as reasonably possible, in the same economic position as if such
Identified Asset had been transferred as contemplated hereby and so that,
insofar as reasonably possible, substantially all the benefits and burdens
(including all obligations thereunder but excluding any obligations that arise
out of the transfer of the Identified Asset to the extent included in Permitted
Claims) relating to such Identified Asset, including possession, use, risk of
loss, potential for gain and control of such Identified Asset, are to inure from
and after the Closing to GGO (provided, that as soon as a consent for the
contribution of an Identified Asset is obtained or the contractual impediment is
removed or no longer applies, the applicable Identified Asset shall be promptly
contributed to GGO), or (ii) to the extent the actions contemplated by clause
(i) are not possible without resulting in a material and adverse effect on the
Company and its Subsidiaries (as reasonably determined by the Company in
consultation with the GGO Representative), contribute other assets, with the
consent of Purchaser (which Purchaser shall not unreasonably withhold, condition
or delay), having an economically equivalent value and related financial impact
on the Company (in each case, as reasonably agreed by Purchaser and the Company
in consultation with the GGO Representative) to the Identified Asset not so
contributed.  In no event shall the Company (or any subsidiary of the Company)
pay more than $16,000,000 in the aggregate or make any other payment or provide
any other economic consideration to reduce the principal amount of the mortgage
related to 110 N. Wacker Drive, Chicago, Illinois.

 

(b)           The GGO Common Share Amount of shares of GGO Common Stock,
representing all of the outstanding capital stock of GGO (other than shares of
GGO Common Stock to be issued (x) pursuant to Section 2.2 of this Agreement,
(y) to the Fairholme/Pershing Investors pursuant to Section 2.2 of the
Fairholme/Pershing Agreements and (z) upon exercise of the GGO Warrants and the
warrants issued to the Fairholme/Pershing Investors pursuant to the
Fairholme/Pershing Agreements), shall be distributed, on or prior to the
Effective Date, to the shareholders of the Company (pre-issuance of the Shares)
on a pro rata basis and holders of UPREIT Units (the “GGO Share Distribution”).

 

(c)           It is agreed that neither the Company nor any of its Subsidiaries
shall be required to pay or cause payment of any fees or make any financial
accommodations to obtain any third-party consent, approval, waiver or other
permission for the contribution contemplated by Section

 

5

--------------------------------------------------------------------------------


 

2.1(a), or to seek any such consent, approval, waiver or other permission that
is inapplicable to the Company or any of its Debtor Subsidiaries pursuant to the
Bankruptcy Code.

 

(d)           The parties currently contemplate that the GGO Share Distribution
will be structured as a “tax free spin-off” under the Code.  To the extent that
the Company and Purchaser jointly determine that it is desirable for the GGO
Share Distribution to be structured as a taxable dividend, the parties will work
together to structure the transaction to allow for such outcome.

 

(e)           With respect to the Columbia Master Planned Community (the
“CMPC”), it is the intention of the parties that office and mall assets
currently producing any material amount of income at the CMPC (including any
associated right of access to parking spaces) will be retained by the Company
and the remaining non-income producing assets at the CMPC will be transferred to
GGO (including rights to develop and/or redevelop (as appropriate) the remainder
of the CMPC).  On or prior to the Effective Date, the Company and GGO shall
enter into a mutually satisfactory development and cooperation agreement with
respect to the CMPC, which agreement shall provide, among other things, that GGO
shall grant mutually satisfactory easements, to the extent not already granted,
such that the office buildings retained by GGP (as provided above) continuously
shall have access to parking spaces appropriate for such office buildings.

 

SECTION 2.2                 Purchase of GGO Common Stock.

 

(a)           On the terms and subject to the conditions set forth herein, the
Plan shall provide that at the Closing, Purchaser shall purchase from GGO, and
GGO shall sell to Purchaser, 2,625,000 shares of GGO Common Stock (the “GGO
Shares”), for a price per share equal to $47.619048 (the “GGO Per Share Purchase
Price” and such $125,000,000 aggregate purchase price, the “GGO Purchase
Price”).  At the Closing the Purchasers shall cause the GGO Purchase Price to be
paid by wire transfer of immediately available U.S. Dollar funds to such account
or accounts as the Company shall have designated in writing prior to the
Closing.

 

(b)           All GGO Shares shall be delivered with any and all issue, stamp,
transfer or similar taxes or duties payable in connection with such delivery
duly paid by GGO to the extent required under the Confirmation Order or
applicable Law.

 

(c)           Purchaser, in its sole discretion, may designate that some or all
of the GGO Shares be issued in the name of, and delivered to, one or more
Brookfield Consortium Members in accordance with and subject to the Designation
Conditions.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to Purchaser, as set forth below, except
(i) as set forth in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2009 (but not in documents filed as exhibits thereto or documents
incorporated by reference therein) filed with the SEC on March 1, 2010 (other
than in any “risk factor” disclosure or any other forward-looking disclosures
contained in such reports under the headings “Risk Factors” or “Cautionary

 

6

--------------------------------------------------------------------------------


 

Note” or any similar sections) or (ii) as set forth in the disclosure schedule
delivered by the Company to Purchaser on the date of this Agreement (the
“Company Disclosure Letter”):

 

SECTION 3.1                 Organization and Qualification.  The Company and
each of its direct and indirect Significant Subsidiaries is duly organized and
is validly existing as a corporation or other form of entity, where applicable,
in good standing under the Laws of their respective jurisdictions of
organization, with the requisite power and authority to own, operate or manage
its properties and conduct its business as currently conducted, subject, as
applicable, to the restrictions that result from any such entity’s status as a
debtor-in-possession under Chapter 11, except to the extent the failure of such
Significant Subsidiary to be in good standing (to the extent the concept of good
standing is applicable in its jurisdiction of organization) would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.  The Company and each of its Significant Subsidiaries has been duly
qualified as a foreign corporation or other form of entity for the transaction
of business and, where applicable, is in good standing under the Laws of each
other jurisdiction in which it owns, manages, operates or leases properties or
conducts business so as to require such qualification, except to the extent the
failure to be so qualified or, where applicable, be in good standing would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

SECTION 3.2                 Corporate Power and Authority.

 

(a)           Subject to the authorization of the Bankruptcy Court, which shall
be contained in the Confirmation Order, and the expiration or waiver by the
Bankruptcy Court of the 14-day period set forth in Bankruptcy
Rule 3020(e) following entry of the Confirmation Order, the Company has the
requisite power and authority to enter into, execute and deliver this Agreement
and to perform its obligations hereunder (except with respect to (i) the
issuance of the Warrants, (ii) the provisions of the Approval Order and
(iii) Article IX hereof).  The Company has taken all necessary corporate action
required for the due authorization, execution, delivery and performance by it of
this Agreement.

 

(b)           Subject to the entry of the Approval Order, the Company has the
requisite power and authority to (i) issue the Warrants (assuming the accuracy
of the representations of Purchaser contained in Exhibit D), (ii) perform its
obligations pursuant to the provisions of the Approval Order and
(iii) Article IX hereof.  No approval by any securityholders of the Company or
any Subsidiary of the Company is required in connection with the issuance of the
Warrants or the issuance of the shares of Common Stock upon exercise of the
Warrants.

 

(c)           The Company has received written confirmation from the NYSE that
the shares of New Common Stock or other Equity Securities issuable by the
Company to Purchaser and each Subscribing Entity in connection with each
Subscribing Entity’s exercise of its Subscription Rights contemplated by
Section 5.9(a) hereof shall not require stockholder approval and shall be
eligible for listing on the NYSE in the hands of Purchaser without any
requirement for stockholder approval, in each case, during the five (5) year
period following the Closing Date.

 

7

--------------------------------------------------------------------------------


 

SECTION 3.3                 Execution and Delivery; Enforceability.

 

(a)           This Agreement has been duly and validly executed and delivered by
the Company, and subject to the authorization of the Bankruptcy Court, which
shall be contained in the Confirmation Order, and the expiration or waiver by
the Bankruptcy Court of the 14-day period set forth in Bankruptcy
Rule 3020(e) following entry of the Confirmation Order, shall constitute the
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at Law or in equity) (except
with respect to (i) the issuance of the Warrants, (ii) the provisions of the
Approval Order and (iii) Article IX hereof).

 

(b)           Subject to the entry of the Approval Order, the provisions of this
Agreement relating to (i) the issuance of the Warrants, (ii) the provisions of
the Approval Order and (iii) Article IX hereof shall constitute the valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms.

 

SECTION 3.4                 Authorized Capital Stock.  As of the date of this
Agreement, the authorized capital stock of the Company consists of 875,000,000
shares of Common Stock and of 5,000,000 shares of preferred stock.  The issued
and outstanding capital stock of the Company and the shares of Common Stock
available for grant pursuant to the Company’s 1993 Stock Incentive Plan, 1998
Stock Incentive Plan and 2003 Stock Incentive Plan (collectively, the “Company
Option Plans”) or otherwise as of March 26, 2010 (the “Measurement Date”) is set
forth on Section 3.4 of the Company Disclosure Letter.  From the Measurement
Date to the date of this Agreement, other than in connection with the issuance
of shares of Common Stock pursuant to the exercise of options outstanding as of
the Measurement Date, there has been no change in the number of outstanding
shares of capital stock of the Company or the number of outstanding Equity
Securities (as defined below).  Except as set forth on Section 3.4 of the
Company Disclosure Letter, on the Measurement Date, there was not outstanding,
and there was not reserved for issuance, any (i) share of capital stock or other
voting securities of the Company or its Significant Subsidiaries; (ii) security
of the Company or its Subsidiaries convertible into or exchangeable or
exercisable for shares of capital stock or voting securities of the Company or
its Significant Subsidiaries; (iii) option or other right to acquire from the
Company or its Subsidiaries, or obligation of the Company or its Subsidiaries to
issue, any shares of capital stock, voting securities or security convertible
into or exercisable or exchangeable for shares of capital stock or voting
securities of the Company or its Significant Subsidiaries, as the case may be;
or (iv) equity equivalent interest in the ownership or earnings of the Company
or its Significant Subsidiaries or other similar right, in each case to which
the Company or a Significant Subsidiary is a party (the items in clauses
(i) through (iv) collectively, “Equity Securities”).  Other than as set forth on
Section 3.4 of the Company Disclosure Letter or as contemplated by this
Agreement, or pursuant to Contracts entered into by the Company after the date
hereof and prior to the Closing that are otherwise not inconsistent with
Purchaser’s rights hereunder and with respect to the transactions contemplated
hereby, and do not confer on any other Person rights that are superior to those
received by Purchaser hereunder or pursuant to the transactions contemplated
hereby other than rights and terms that are customarily granted to holders of
any such Equity Securities so issued and not customarily granted in transactions
such as the transactions contemplated hereby, there is no outstanding obligation
of the Company or its

 

8

--------------------------------------------------------------------------------


 

Subsidiaries to repurchase, redeem or otherwise acquire any Equity Security. 
Other than as set forth on Section 3.4 of the Company Disclosure Letter or as
contemplated by this Agreement, or pursuant to Contracts entered into by the
Company in connection with the issuance of Equity Securities after the date
hereof and prior to the Closing that are otherwise not inconsistent with
Purchaser’s rights hereunder and with respect to the transactions contemplated
hereby, and do not confer on any other Person rights that are superior to those
received by Purchaser hereunder or pursuant to the transactions contemplated
hereby other than rights and terms that are customarily granted to holders of
any such Equity Securities so issued and not customarily granted in transactions
such as the transactions contemplated hereby, there is no stockholder agreement,
voting trust or other agreement or understanding to which the Company is a party
or by which the Company is bound relating to the voting, purchase, transfer or
registration of any shares of capital stock of the Company or preemptive rights
with respect thereto.  Section 3.4 of the Company Disclosure Letter sets forth a
complete and accurate list of the outstanding Equity Securities of the Company
as of the Measurement Date, including the applicable conversion rates and
exercise prices (or, in the case of options to acquire Common Stock, the
weighted average exercise price) relating to the conversion or exercise of such
Equity Securities into or for Common Stock.

 

SECTION 3.5                 Issuance.

 

(a)           Subject to the authorization of the Bankruptcy Court, which shall
be contained in entry of the Confirmation Order, and the expiration or waiver by
the Bankruptcy Court of the 14-day period set forth in Bankruptcy
Rule 3020(e) following entry of the Confirmation Order, the issuance of the
Shares and the New Warrants has been duly and validly authorized.  Subject to
the entry of the Approval Order and assuming the accuracy of the representations
of Purchaser contained in Exhibit D, the issuance of the Warrants is duly and
validly authorized.  When the Shares are issued and delivered in accordance with
the terms of this Agreement against payment therefor, the Shares shall be duly
and validly issued, fully paid and non-assessable and free and clear of all
taxes, liens, pre-emptive rights, rights of first refusal and subscription
rights, other than rights and restrictions under this Agreement, the Non-Control
Agreement and applicable state and federal securities Laws.  When the Warrants
and the New Warrants are issued and delivered in accordance with the terms of
this Agreement, the Warrants and New Warrants shall be duly and validly issued
and free and clear of all taxes, liens, pre-emptive rights, rights of first
refusal and subscription rights, other than rights and restrictions under this
Agreement, the terms of the Warrants and New Warrants and under applicable state
and federal securities Laws.  When the shares of Common Stock issuable upon the
exercise of the Warrants and the shares of New Common Stock issuable upon the
exercise of the New Warrants are issued and delivered against payment therefor,
the shares of Common Stock and New Common Stock, as applicable, shall be duly
and validly issued, fully paid and non-assessable and free and clear of all
taxes, liens, pre-emptive rights, rights of first refusal and subscription
rights, other than rights and restrictions under this Agreement, the Non-Control
Agreement and applicable state and federal securities Laws.

 

(b)           Subject to the authorization of the Bankruptcy Court, which shall
be contained in the entry of the Confirmation Order, and the expiration or
waiver by the Bankruptcy Court of the 14-day period set forth in Bankruptcy
Rule 3020(e) following entry of the Confirmation Order, when the GGO Shares and
the GGO Warrants are issued, the GGO Shares and GGO Warrants

 

9

--------------------------------------------------------------------------------


 

shall be duly and validly authorized, duly and validly issued, fully paid and
non-assessable and free and clear of all taxes, liens, pre-emptive rights,
rights of first refusal and subscription rights, other than rights and
restrictions under this Agreement and under applicable state and federal
securities Laws.  When the shares of GGO Common Stock issuable upon the exercise
of the GGO Warrants are issued and delivered against payment therefor, the
shares of GGO Common Stock shall be duly and validly issued, fully paid and
non-assessable and free and clear of all taxes, liens, pre-emptive rights,
rights of first refusal and subscription rights, other than rights and
restrictions under this Agreement and under applicable state and federal
securities Laws.

 

SECTION 3.6                 No Conflict.

 

(a)           Subject to (i) the receipt of the consents set forth on
Section 3.6 of the Company Disclosure Letter, (ii) such authorization as is
required by the Bankruptcy Court or the Bankruptcy Code, which shall be
contained in the entry of the Confirmation Order, and the expiration, or waiver
by the Bankruptcy Court, of the 14-day period set forth in Bankruptcy
Rule 3020(e) following entry of the Confirmation Order, (iii) any provisions of
the Bankruptcy Code that override, eliminate or abrogate such consents or as may
be ordered by the Bankruptcy Court and (iv) the ability to employ the
alternatives contemplated by Section 2.1 of the Agreement, the execution and
delivery (or, with respect to the Plan, the filing) by the Company of this
Agreement and the Plan, the performance by the Company of its respective
obligations under this Agreement and compliance by the Company with all of the
provisions hereof and thereof and the consummation of the transactions
contemplated herein and therein, (x) shall not conflict with, or result in a
breach or violation of, any of the terms or provisions of, or constitute a
default under, or result in the acceleration of, or the creation of any lien
under, or give rise to any termination right under, any Contract to which the
Company or any of the Company’s Subsidiaries is a party or by which any of their
material assets are subject or encumbered, (y) shall not result in any violation
or breach of any terms, conditions or provisions of the certificate of
incorporation or bylaws of the Company, or the comparable organizational
documents of the Company’s Subsidiaries, and (z) shall not conflict with or
result in any violation or breach of, or any termination or impairment of any
rights under, any statute or any license, authorization, injunction, judgment,
order, decree, rule or regulation of any court or governmental agency or body
having jurisdiction over the Company or any of its Subsidiaries or any of their
respective properties or assets, except, in the case of each of clauses (x) and
(z) above, for any such conflict, breach, acceleration, lien, termination,
impairment, failure to comply, default or violation that would not, individually
or in the aggregate, be reasonably expected to have a Material Adverse Effect
(except with respect to (i) the issuance of the Warrants and (ii) the provisions
of the Approval Order and (iii) Article IX hereof).

 

(b)           Subject to the entry of the Approval Order, (i) the issuance of
the Warrants (assuming the accuracy of the representations of Purchaser
contained in Exhibit D), (ii) the performance by the Company of its respective
obligations under the Approval Order and compliance by the Company with all of
the provisions thereof, and (iii) the performance by the Company of respective
obligations under Article IX hereof (x) shall not conflict with, or result in a
breach or violation of, any of the terms or provisions of, or constitute a
default under, or result in the acceleration of, or the creation of any lien
under, or give rise to any termination right under, any Contract, (y) shall not
result in any violation or breach of any terms, conditions or provisions of the
certificate of incorporation or bylaws of the Company, or the comparable

 

10

--------------------------------------------------------------------------------


 

organizational documents of the Company’s Subsidiaries, and (z) shall not
conflict with or result in any violation or breach of, or any termination or
impairment of any rights under, any statute or any license, authorization,
injunction, judgment, order, decree, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of its
Subsidiaries or any of their respective properties or assets, except, in the
case of each of clauses (x) and (z) above, for any such conflict, breach,
acceleration, lien, termination, impairment, failure to comply, default or
violation that would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect.

 

SECTION 3.7                 Consents and Approvals.

 

(a)           No consent, approval, authorization, order, registration or
qualification of or with any Governmental Entity having jurisdiction over the
Company or any of its Subsidiaries or any of their respective properties is
required for (i) (1) the issuance and delivery of the New Warrants, (2) the
issuance, sale and delivery of Shares, (3) the issuance and delivery of the
Warrants, (4) the issuance, sale and delivery of the GGO Shares, (5) the
issuance and delivery of the GGO Warrants, (6) the issuance of New Common Stock
upon exercise of the New Warrants, (7) the issuance of GGO Common Stock upon
exercise of the GGO Warrants and (8) the issuance of Common Stock upon exercise
of the Warrants and (ii) the execution and delivery by the Company of this
Agreement or the Plan and performance of and compliance by the Company with all
of the provisions hereof and thereof and the consummation of the transactions
contemplated herein and therein, except (A) such authorization as is required by
the Bankruptcy Court or the Bankruptcy Code, which shall be contained in the
entry of the relevant Court Order, and the expiration, or waiver by the
Bankruptcy Court, of the 14-day period set forth in Bankruptcy
Rule 3020(e) following entry of the Confirmation Order, as applicable (except
with respect to (i) the issuance of the Warrants, (ii) the provisions of the
Approval Order and (iii) Article IX hereof), (B) filings required under, and
compliance with (other than shareholder approval requirements in respect of the
issuance of the Warrants), the applicable requirements of the Exchange Act and
the rules and regulations promulgated thereunder, the Securities Act and the
rules and regulations promulgated thereunder, and the rules of the New York
Stock Exchange, and (C) such other consents, approvals, authorizations, orders,
registrations or qualifications that, if not obtained, made or given, would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

(b)           No consent, approval, authorization, order, registration or
qualification of or with any Governmental Entity having jurisdiction over the
Company or any of its Subsidiaries or any of their respective properties is
required for (1) the issuance and delivery of the Warrants, (2) the performance
of and compliance by the Company with all of the provisions of the Approval
Order, and (3) the performance of and compliance by the Company with Article IX
hereof, except (A) the entry of the Approval Order, (B) filings required under,
and compliance with (other than shareholder approval requirements in respect of
the issuance of the Warrants), the applicable requirements of the Exchange Act
and the rules and regulations promulgated thereunder, the Securities Act and the
rules and regulations promulgated thereunder, and the rules of the New York
Stock Exchange, and (C) such other consents, approvals, authorizations, orders,
registrations or qualifications that, if not obtained, made or given, would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

11

--------------------------------------------------------------------------------


 

SECTION 3.8                 Company Reports.

 

(a)           The Company has filed with or otherwise furnished to the
Securities and Exchange Commission (the “SEC”) all material forms, reports,
schedules, statements and other documents required to be filed or furnished by
it under the United States Securities Act of 1933, as amended (the “Securities
Act”) or the Exchange Act since December 31, 2007 (such documents, as
supplemented or amended since the time of filing, and together with all
information incorporated by reference therein, the “Company SEC Reports”).  No
Subsidiary of the Company is required to file with the SEC any such forms,
reports, schedules, statements or other documents pursuant to Section 13 or 15
of the Exchange Act.  As of their respective effective dates (in the case of
Company SEC Reports that are registration statements filed pursuant to the
requirements of the Securities Act) and as of their respective filing dates (in
the case of all other Company SEC Reports), except as and to the extent
modified, amended, restated, corrected, updated or superseded by any subsequent
Company SEC Report filed and publicly available prior to the date of this
Agreement, the Company SEC Reports (i) complied in all material respects with
the applicable requirements of the Securities Act and the Exchange Act, and the
rules and regulations of the SEC promulgated thereunder applicable to such
Company SEC Reports, and  (ii) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

(b)           The Company maintains a system of “internal controls over
financial reporting” (as defined in Rules 13a-15(f) and 15a-15(f) under the
Exchange Act) that provides reasonable assurance regarding the reliability of
the Company’s financial reporting and the preparation of the Company’s financial
statements for external purposes in accordance with GAAP and that includes
policies and procedures that (i) pertain to the maintenance of records that, in
reasonable detail, accurately and fairly reflect the transactions and
dispositions of the assets of the Company, (ii) provide reasonable assurance
that transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that receipts and expenditures of the
Company are being made only in accordance with authorizations of management and
directors of the Company, and (iii) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use, or disposition
of the Company’s assets that could have a material effect on the Company’s
financial statements.

 

(c)           The Company maintains a system of “disclosure controls and
procedures” (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act)
that is reasonably designed to ensure that information required to be disclosed
by the Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the rules and forms of the SEC, and that information relating to the Company
is accumulated and communicated to the Company’s management as appropriate to
allow timely decisions regarding required disclosure and to make the
certifications of the Chief Executive Officer and Chief Financial Officer of the
Company required under the Exchange Act with respect to such reports.

 

(d)           Since December 31, 2008, the Company has not received any oral or
written notification of a “material weakness” in the Company’s internal controls
over financial reporting. 

 

12

--------------------------------------------------------------------------------


 

The term “material weakness” shall have the meaning assigned to it in the
Statements of Auditing Standards 112 and 115, as in effect on the date hereof.

 

(e)           Except as and to the extent modified, amended, restated,
corrected, updated or superseded by any subsequent Company SEC Report filed and
publicly available prior to the date of this Agreement, the audited consolidated
financial statements and the unaudited consolidated interim financial statements
(including any related notes) included in the Company SEC Reports fairly present
in all material respects, the consolidated financial position of the Company and
its consolidated Subsidiaries as of the dates thereof and the consolidated
results of their operations and their consolidated cash flows for the periods
set forth therein (subject, in the case of financial statements for quarterly
periods, to normal year-end adjustments) and were prepared in conformity with
GAAP consistently applied during the periods involved (except as otherwise
disclosed in the notes thereto).

 

SECTION 3.9                 No Undisclosed Liabilities.  None of the Company or
its Subsidiaries has any material liabilities (whether absolute, accrued,
contingent or otherwise) required to be reflected or reserved against on a
consolidated balance sheet of the Company prepared in accordance with GAAP,
except for liabilities (i) reflected or reserved against or provided for in the
Company’s consolidated balance sheet as of December 31, 2009 or disclosed in the
notes thereto, included in the Company’s Annual Report on Form 10-K for the year
ended December 31, 2009, (ii) incurred in the ordinary course of business
consistent with past practice since the date of such balance sheet, (iii) for
fees and expenses incurred in connection with the Bankruptcy Cases, which have
been estimated and included in the Admin/Priority Claims identified in the Plan
Summary Term Sheet; provided, however, that such amount is an estimate and
actual results may be higher or lower, (iv) incurred in the ordinary course of
performing this Agreement and certain other asset sales, transfers and other
actions permitted under this Agreement and (v) other liabilities at Closing as
contemplated by the Plan Summary Term Sheet.

 

SECTION 3.10               No Material Adverse Effect.  Since December 31, 2009,
there has not occurred any event, fact or circumstance that has had or would
reasonably be expected to have, individually, or in the aggregate, a Material
Adverse Effect.

 

SECTION 3.11               No Violation or Default:  Licenses and Permits.  The
Company and its Subsidiaries (a) are in compliance with all Laws, statutes,
ordinances, rules, regulations, orders, judgments and decrees of any court or
governmental agency or body having jurisdiction over the Company or any of its
Subsidiaries or any of their respective properties, and (b) has not received
written notice of any alleged material violation of any of the foregoing except,
in the case of  each of clauses (a) and (b) above, for any such failure to
comply, default or violation that would not, individually or in the aggregate,
be reasonably expected to have a Material Adverse Effect or as may be the result
of the Company’s or any of its Subsidiaries’ Chapter 11 filing or status as a
debtor-in-possession under Chapter 11.  Subject to the restrictions that result
from the Company’s or any of its Subsidiaries’ status as a debtor-in-possession
under Chapter 11 (including that in certain instances the Company’s or such
Subsidiary’s conduct of its business requires Bankruptcy Court approval), each
of the Company and its Subsidiaries holds all material licenses, franchises,
permits, certificates of occupancy, consents, registrations, certificates and
other governmental and regulatory permits, authorizations and approvals required
for the operation of the business as currently conducted by it and for the
ownership, lease or operation

 

13

--------------------------------------------------------------------------------


 

of its material assets except, in each case, where the failure to possess or
make the same would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

SECTION 3.12               Legal Proceedings.  There are no legal, governmental
or regulatory investigations, actions, suits or proceedings pending or, to the
Knowledge of the Company, threatened against the Company or any of its
Subsidiaries which, individually, if determined adversely to the Company or any
of its Subsidiaries, would reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.13               Investment Company Act.  The Company is not, and,
after giving effect to the offering and sale of the Shares and the application
of the proceeds thereof, shall not be required to register as an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
of the SEC thereunder.  As of the Effective Date, GGO, after giving effect to
the offering and sale of the GGO Shares and the application of the proceeds
thereof, shall not be required to register as an “investment company” or an
entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
SEC thereunder.

 

SECTION 3.14               Compliance With Environmental Laws.  Except as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) each of the Company and its Subsidiaries are and have been
in compliance with and each of the Company Properties are and have been
maintained in compliance with, any and all applicable federal, state, local and
foreign Laws relating to the protection of the environment or natural resources,
human health and safety as such relates to the environment, or the presence,
handling, or release of Hazardous Materials (collectively, “Environmental
Laws”), which compliance includes obtaining, maintaining and complying with all
permits, licenses or other approvals required under Environmental Laws to
conduct operations as presently conducted, and no action is pending or, to the
Knowledge of the Company, threatened that seeks to repeal, modify, amend,
revoke, limit, deny renewal of, or otherwise appeal or challenge any such
permits, licenses or other approvals, (ii) none of the Company or its
Subsidiaries have received any written notice of, and none of the Company
Properties have been the subject of any written notice received by the Company
or any of its Subsidiaries of, any actual or potential liability or violation
for the presence, exposure to, investigation, remediation, arrangement for
disposal, or release of any material classified, characterized or regulated as
hazardous, toxic, pollutants, or contaminants under Environmental Laws,
including petroleum products or byproducts, radioactive materials,
asbestos-containing materials, radon, lead-containing materials, polychlorinated
biphenyls, mold, and hazardous building materials (collectively, “Hazardous
Materials”), (iii) none of the Company and its Subsidiaries are a party to or
the subject of any pending, or, to the Knowledge of the Company, threatened,
legal proceeding alleging any liability, responsibility, or violation under any
Environmental Laws with respect to their past or present facilities or their
respective operations, (iv) none of the Company and its Subsidiaries have
released Hazardous Materials on any real property in a manner that would
reasonably be expected to result in an environmental claim or liability against
the Company or any of its Subsidiaries or Affiliates, (v) none of the Company
Properties is the subject of any pending, or, to the Knowledge of the Company,
threatened, legal proceeding alleging any liability, responsibility, or
violation under any Environmental Laws, and (vi) to the Knowledge of the
Company, there has been no release of

 

14

--------------------------------------------------------------------------------


 

Hazardous Materials on, from, under, or at any of the Company Properties that
would reasonably be expected to result in an environmental claim or liability
against the Company or any of its Subsidiaries or Affiliates.

 

SECTION 3.15               Company Benefit Plans.

 

(a)           Except as would not, individually or in the aggregate, have a
Material Adverse Effect, each Company Benefit Plan is in compliance in design
and operation in all material respects with all applicable provisions of ERISA
and the U.S. Internal Revenue Code of 1986, as amended (the “Code”) and each
Company Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has received a favorable determination letter from the Internal Revenue
Service with respect to its qualified status under Section 401(a) of the Code
and its related trust’s exempt status under Section 501(a) of the Code and the
Company is not aware of any circumstances likely to result in the loss of the
qualification of any such plan under Section 401(a) of the Code.

 

(b)           Except as would not, individually or in the aggregate, have a
Material Adverse Effect, with respect to each Company Benefit Plan that is
subject to Title IV or Section 302 of ERISA or Section 412 or 4971 of the Code: 
(A) no Company Benefit Plan has failed to satisfy the minimum funding standard
(within the meaning of Sections 412 and 430 of the Code or Section 302 of ERISA)
applicable to such Company Benefit Plan, whether or not waived and no
application for a waiver of the minimum funding standard with respect to any
Company Benefit Plan has been submitted; (B) no reportable event within the
meaning of Section 4043(c) of ERISA for which the 30-day notice requirement has
not been waived has occurred (other than in connection with the Bankruptcy
Cases); (C) no liability (other than for premiums to the Pension Benefit
Guaranty Corporation (the “PBGC”)) under Title IV of ERISA has been or is
expected to be incurred by the Company or any entity that is required to be
aggregated with the Company pursuant to Section 414 of the Code (an “ERISA
Affiliate”); (D) the PBGC has not instituted proceedings to terminate any such
plan or made any inquiry which would reasonably be expected to lead to
termination of any such plan, and, no condition exists that presents a risk that
such proceedings will be instituted or which would constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any such plan; and (E) no Company Benefit Plan is, or is expected to
be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code).

 

(c)           Except as would not, individually or in the aggregate, have a
Material Adverse Effect, with respect to each Company Benefit Plan maintained
primarily for the benefit of current or former employees, officers or directors
employed, or otherwise engaged, outside the United States (each a “Foreign
Plan”), excluding any Foreign Plans that are statutorily required, government
sponsored or not otherwise sponsored, maintained or controlled by the Company or
any of its Significant Subsidiaries (“Excluded Non-US Plans”):  (A) (1) all
employer and employee contributions required by Law or by the terms of the
Foreign Plan have been made, and all liabilities of the Company and its
Significant Subsidiaries have been satisfied, or, in each case accrued, by the
Company and its Significant Subsidiaries in accordance with generally accepted
accounting principles, and (2) the Company and its Significant Subsidiaries are
in compliance with all requirements of applicable Law and the terms of such
Foreign Plan; (B) as of the Effective Date, the fair market value of the assets
of each funded Foreign Plan, or the book

 

15

--------------------------------------------------------------------------------


 

reserve established for each Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan determined on an ongoing basis (rather than on a plan termination basis)
according to the actuarial assumptions and valuations used to account for such
obligations as of the Effective Date in accordance with applicable generally
accepted accounting principles; and (C) the Foreign Plan has been registered as
required and has been maintained in good standing with applicable regulatory
authorities.

 

SECTION 3.16               Labor and Employment Matters.  (i) Neither the
Company nor any of its Significant Subsidiaries is a party to or bound by any
collective bargaining agreement or any labor union contract, nor are any
employees of the Company or any of its Significant Subsidiaries represented by a
works council or a labor organization (other than any industry-wide or
statutorily mandated agreement in non-U.S. jurisdictions); (ii) to the Knowledge
of the Company, as of the date hereof, there are no activities or proceedings by
any labor union or labor organization to organize any employees of the Company
or any of its Significant Subsidiaries or to compel the Company or any of its
Significant Subsidiaries to bargain with any labor union or labor organization;
and (iii), except as would not, individually or in the aggregate, have a
Material Adverse Effect, there is no pending or, to the Knowledge of the
Company, threatened material labor strike, lock-out, walkout, work stoppage,
slowdown, demonstration, leafleting, picketing, boycott, work-to-rule campaign,
sit-in, sick-out, or similar form of organized labor disruption.

 

SECTION 3.17               Insurance.  The Company maintains for itself and its
Subsidiaries insurance policies in those amounts and covering those risks, as in
its judgment, are reasonable for the business and assets of the Company and its
Subsidiaries.

 

SECTION 3.18               No Unlawful Payments.  No action is pending or, to
the Knowledge of the Company, is threatened against the Company or any of its
Subsidiaries or Affiliates, or any of their respective directors, officers, or
employees resulting from any (a) use of corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity, (b) direct or indirect unlawful payment to any foreign or
domestic government official or employee from corporate funds, (c) violations of
any provision of the Foreign Corrupt Practices Act of 1977 or any other
applicable local anti-bribery or anti-corruption Laws in any relevant
jurisdictions or (d) other unlawful payment, except in any such case, as would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

SECTION 3.19               No Broker’s Fees.  Other than pursuant to agreements
(including amendments thereto) by and between the Company and each of UBS
Securities LLC and Miller Buckfire & Co., LLC, or otherwise disclosed to
Purchaser prior to the date hereof and which fees and expenses would be included
in the definition of “Permitted Claims”, none of the Company or any of its
Subsidiaries is a party to any contract, agreement or understanding with any
person (other than this Agreement) that would give rise to a valid claim against
the Company or any of its Subsidiaries for an investment banking fee, finder’s
fee or like payment in respect of the sale of the Shares contemplated by this
Agreement.  None of the Company or any of its Subsidiaries is a party to any
contract, agreement or understanding with any Person that would give rise to a
valid claim against Purchaser for a brokerage commission, finder’s fee,
investment banking fee or like payment in connection with the transactions
contemplated by this Agreement.

 

16

--------------------------------------------------------------------------------


 

SECTION 3.20               Real and Personal Property.

 

(a)           Section 3.20(a) of the Company Disclosure Letter sets forth a
true, correct and complete list in all material respects of each material real
property asset owned or leased (as lessee), directly or indirectly, in whole or
in part, by the Company and/or any of its Subsidiaries (other than Identified
Assets) (each such property that is not a Non-Controlling Property and has a
fair market value (in the reasonable determination of the Company) in excess of
$10,000,000 is individually referred to herein as “Company Property” and
collectively referred to herein as the “Company Properties”).  All Company
Properties, Non-Controlling Properties and the Identified Assets are reflected
in accordance with the applicable rules and regulations of the SEC in the Annual
Report in Form 10-K as of, and for the year ended, December 31, 2009 (the “Most
Recent Statement”).

 

(b)           Except (i) for such breach of this Section 3.20(b) as may be
caused fully or substantially by the third party member or partner in any Joint
Venture, without the Knowledge or consent of the Company or any of its
Subsidiaries or (ii) as would not individually or in the aggregate be reasonably
expected to have a Material Adverse Effect, the Company or one of its
Subsidiaries owns good and valid fee simple title or valid and enforceable
leasehold interests (except with respect to the Company’s right to reject any
such ground lease as part of a Bankruptcy plan of reorganization for the
remaining Debtor entities and subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar Laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at Law or
in equity)), as applicable, to each of the Company Properties, in each case,
free and clear of liens, mortgages or deeds of trust, claims against title,
charges that are liens or other encumbrances on title, rights of way,
restrictive covenants, declarations or reservations of an interest in title
(collectively, “Encumbrances”), except for the following (collectively, the
“Permitted Title Exceptions”):  (i) Encumbrances relating to the DIP Loan and to
debt obligations reflected in the Company’s financial statements and the notes
thereto (including with respect to debt obligations which are not consolidated)
or otherwise disclosed to Purchaser in Section 3.20(g)(i) of the Company
Disclosure Letter, (ii) Encumbrances that result from any statutory or other
liens for Taxes or assessments that are not yet due or delinquent or the
validity of which is being contested in good faith by appropriate proceedings
and for which a sufficient and appropriate reserve has been set aside for the
full payment thereof, (iii) any contracts, or other occupancy agreements to
third parties for the occupation or use of portions of the Company Properties by
such third parties in the ordinary course of the business of the Company or its
Subsidiaries, (iv) Encumbrances imposed or promulgated by Law or any
Governmental Entity, including zoning, entitlement and other land use and
environmental regulations, (v) Encumbrances disclosed on existing title policies
and current title insurance commitments or surveys made available to Purchaser,
(vi) Encumbrances on the landlord’s fee interest at any Company Property where
the Company or its Subsidiary is the tenant under any ground lease, provided
that, except as disclosed to Purchaser in Section 3.20(b)(ii) of the Company
Disclosure Letter, neither the Company nor any of its Subsidiaries have received
a notice indicating the intention of the landlord under such ground lease, or of
any other Person, to (1) exercise a right to terminate such ground lease, evict
the lessee or otherwise collect the sub-rents thereunder, or (2) take any other
action that would be reasonably likely to result in a termination of such ground
lease, (vii) any cashiers’, landlords’, workers’, mechanics’,

 

17

--------------------------------------------------------------------------------


 

carriers’, workmen’s, repairmen’s and materialmen’s liens and other similar
liens (1) incurred in the ordinary course of business which (A) are being
challenged in good faith by appropriate proceedings and for which a sufficient
and appropriate reserve has been set aside for the full payment thereof or
(B) have been otherwise fully bonded and discharged of record or for which a
sufficient and appropriate reserve has been set aside for the full payment
thereof or (2) disclosed on Section 3.20(b)(i) of the Company Disclosure Letter 
and (viii) any other easements, rights-of-way, restrictions (including zoning
restrictions), covenants, encroachments, protrusions and other similar charges
or encumbrances, and title limitations or title defects, if any, that (I) are
customary for office, industrial, master planned communities and retail
properties or (II) individually or in the aggregate, would not be reasonably
expected to have a Material Adverse Effect.  Other than as set forth on
Section 3.20(b)(ii) of the Company Disclosure Letter, neither the Company nor
any of its Subsidiaries has received a written notice of a material default,
beyond any applicable grace and cure periods, of or under any Permitted Title
Exceptions, except (w) as may have been caused fully or substantially by the
third party member or partner in any Joint Venture, without the Knowledge or
consent of the Company or any of its Subsidiaries (x) as a result of the filing
of the Bankruptcy Cases, (y) where the Permitted Title Exceptions are in and of
themselves evidence of default (such as mechanics’ liens and recorded notices of
default) or (z) as would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect; provided, however, that where the
Company has otherwise represented and warranted to Purchaser hereunder
(including as set forth on the Company Disclosure Letter pursuant to such
representations and warranties) with respect to the Company’s Knowledge of, the
Company’s receipt of notice of or the existence of a default in connection with
a particular category of Permitted Title Exceptions, such categories of
Permitted Title Exceptions shall not be included in the representation set forth
in this sentence (by way of illustration, but not exclusion, the representations
set forth in Section 3.20(f) with respect to defaults under Material Leases
shall be deemed to address the Company’s representations and warranties with
respect to the entire category of Permitted Title Exceptions detailed in clause
(iii) above).

 

(c)           To the extent available, the Company and its Subsidiaries have
made commercially reasonable efforts to make available or will use commercially
reasonable efforts to make available upon request to Purchaser those policies of
title insurance that the Company or its Subsidiaries have obtained in the last
six months.

 

(d)           With respect to each Company Ground Lease Property, except as set
forth on Section 3.20(d) of the Company Disclosure Letter and except as may have
been caused by, or disclosed in the filing of the Bankruptcy Cases, as of the
date hereof, to the Company’s Knowledge, neither the Company nor any of its
Subsidiaries has received notice of material defaults (including, without
limitation, payment defaults, but limited to those circumstances where such
default may grant the landlord under such ground lease the right to terminate
such ground lease, evict the lessee or otherwise collect the sub-rents
thereunder) at such Company Ground Lease Property beyond any applicable grace
and cure periods, except (x) as would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect, (y) as may be caused
fully or substantially by the third party member or partner in any Joint
Venture, without the Knowledge or consent of the Company or any of its
Subsidiaries and (z) with respect to any Company Ground Lease Property which is
leased by a Subsidiary of the Company which has consummated a plan of
reorganization in the Bankruptcy Cases, all such material defaults at such
Company Ground Lease Property which existed prior to the effective date of such
Person’s

 

18

--------------------------------------------------------------------------------


 

plan of reorganization have been or will be cured in accordance with such plan. 
As used herein the term “Company Ground Lease Property” shall mean any Company
Property having a fair market value (in the reasonable determination of the
Company) in excess of $25,000,000 which is leased by a Subsidiary of the Company
as tenant pursuant to a ground lease.  With respect to the defaults referenced
in clause (z) above, the Bankruptcy Court approved the Debtors’ assumption of
the applicable ground leases and the fixed cure amounts for such defaults which
predated assumption; provided however, nothing contained herein precludes any
Person from raising issues in the future with respect to defaults that may have
predated such assumption.

 

(e)           Except as set forth on Section 3.20(e) of the Company Disclosure
Letter, neither the Company nor any of its Subsidiaries is a party to any
agreement relating to the property management (but not including any leasing,
development, construction or brokerage agreements) of any of the Company
Properties by a party other than Company or any wholly owned Company
Subsidiaries, except (i) management agreements that may be terminated without
cause or payment of a termination fee upon no more than 60 days notice or
(ii) as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

(f)            Except as set forth on Section 3.20(f) of the Company Disclosure
Letter, to the Company’s Knowledge, as of February 15, 2010, (i) each Material
Lease is in full force and effect, (ii) no tenant is in arrears in the payment
of rent, additional rent or any other material charges due under any Material
Lease, and no tenant is materially in default in the performance of any other
obligations under any Material Lease, (iii) no bankruptcy or insolvency
proceeding has been commenced (and is continuing) by or against any tenant under
any Material Lease, and (iv) neither the Company nor any of its Subsidiaries has
received a written notice from a current tenant under any Material Lease
exercising a right to terminate or otherwise cancel its Material Lease (y) as a
result of or in connection with the termination or cancellation of any other
lease, sublease, license or occupancy agreement for space at any Company
Property (each, a “Company Property Lease”), or (z) as a result of or in
connection with any other tenant that occupies, or had previously occupied,
another Company Property Lease, allowing, or having had allowed, all or any
portion of the premises leased pursuant to such other Company Property Lease to
“go dark” or otherwise be abandoned or vacated; except, (A) in the case of each
of clauses (i), (ii) (iii) and (iv) above, as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (B) as a
result of the filing of the Bankruptcy Cases or in connection with any
Bankruptcy Court approved process and (C) as may have been caused fully or
substantially by the third party member or partner in any Joint Venture, without
the Knowledge or consent of the Company or its Subsidiaries.  “Material Lease”
means for any Company Property any lease in which the Company or its
Subsidiaries is the landlord, and all amendments, modifications, supplements,
renewals, exhibits, schedules, extensions and guarantees related thereto, (1) to
an “anchor tenant” occupying at least 80,000 square feet with respect to such
Company Property or (2) that is one of the five (5) largest leases, in terms of
gross annual minimum rent, with respect to a Company Property that has an annual
net operating income, as determined in accordance with GAAP (provided, however,
that for purposes of such calculation, the following were reflected as
expenses:  (a) ground rent payments to a third party and (b) an assumed
management fee equal to 3% of base minimum and percentage rent) with respect to
the trailing twelve (12) calendar month period, equal to at least
$7,500,000.00.  For purposes of Section 7.1(c), (y) the representations and
warranties made in  Section 3.20(f)(i), (iii) and (iv), disregarding all
qualifications and exceptions contained therein relating to “materiality”

 

19

--------------------------------------------------------------------------------


 

or “Material Adverse Effect”, shall be shall be true and correct at and as of
the Closing Date as if made at and as of the Closing Date, except for such
failures to be true and correct that, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect and (z) the
representation and warranties contained in Section 3.20(f)(ii), disregarding all
qualifications and exceptions contained therein relating to “materiality” or
“Material Adverse Effect”, shall be true and correct (A) at and as of the last
day of the calendar month that is two (2) calendar months prior to the calendar
month in which the Closing Date occurs as if made at and as of such date, if the
Closing Date occurs on or prior to the fifteenth (15th) day of a calendar month,
or (B) at and as of the fifteenth (15th) day of the calendar month that is one
(1) calendar month prior to the calendar month in which the Closing Date occurs
as if made at and as of such date, if the Closing Date occurs on or after the
sixteenth (16th) day of a calendar month, except for such failures to be true
and correct that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

(g)           With respect to each Company Property:

 

(i)            As of the date listed thereunder, Section 3.20(g) of the Company
Disclosure Letter sets forth a true, correct and complete list in all material
respects of (i) all loans (other than the DIP Loan) and other indebtedness
secured by a mortgage, deed of trust, deed to secure debt or indemnity deed of
trust in such Company Property (each, a “Company Mortgage Loan”), (ii) the
outstanding principal balance of each such Company Mortgage Loan, (iii) the rate
of interest applicable to such Company Mortgage Loan and (iv) the maturity date
of such Company Mortgage Loan;

 

(ii)           Except as set forth in Section 3.20(g) of the Company Disclosure
Letter, neither the Company nor any of its Subsidiaries have received a written
notice of default (beyond any applicable grace or cure periods) in the
(y) payment of interest, principal or other material amount due to the lender
under any Company Mortgage Loan, whether as the primary obligor or as a
guarantor thereof or (z) performance of any other material obligations under any
Company Mortgage Loan, except (i) with respect to (y) and (z) above, as a result
of the filing of the Bankruptcy Cases, or as is prohibited, stayed or otherwise
suspended as a result of the Company’s or any Subsidiary’s Chapter 11 filing or
status as a debtor-in-possession under Chapter 11, and (ii) with respect solely
to (z) above, which would not individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect; and

 

(iii)          For purposes of Section 7.1(c) the representations and warranties
made in Section 3.20(g)(i), disregarding all qualifications and exceptions
contained therein relating to “materiality” or “Material Adverse Effect”, shall
be true and correct at and as of the Closing Date as if made at and as of the
Closing Date, except for (A) such inaccuracies caused by sales, purchases,
transfers of assets, refinancing or other actions effected in accordance with,
subject to the limitations contained in, and not otherwise prohibited by, the
terms and conditions in this Agreement, including, without limitation, in
Article VII, (B) amortization payments made pursuant to any applicable Company
Mortgage Loans and (C) such failures to be true and correct that, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

20

--------------------------------------------------------------------------------


 

(h)           To the Knowledge of the Company, (i) except as set forth on
Section 3.20(h) of the Company Disclosure Letter, neither the Company nor any of
its Subsidiaries has received a written notice exercising an option, “buy-sell”
right or other similar right to purchase a Company Property or any material
portion thereof which has not previously closed, except as would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect with respect to such Company Property and (ii) no Company
Property is subject to a purchase and sale agreement or any similar legally
binding agreement to purchase such Company Property or any material portion
thereof (other than (x) with respect to condominium purchase and sale agreements
and purchase and sale and early occupancy agreements or other similar agreements
for the sale of condominium units at the Natick Nouvelle, (y) with respect to
builder lot purchase agreements and other similar agreements for the sale of
vacant lots of land to builders at Bridgeland and (z) as set forth in (i) above)
which has not previously closed.

 

(i)            The Company has conducted due inquiry with respect to the
representations and warranties made in Section 3.20(d), Section 3.20(f) and
Section 3.20(h).

 

SECTION 3.21               Tax Matters.  Except as disclosed on
Section 3.21(a) of the Company Disclosure Letter:

 

(a)           Except in cases where the failure of any of the following to be
true would not result in a Material Adverse Effect:  (i) the Company and each of
its Significant Subsidiaries have filed all Tax Returns required to be filed by
applicable Law prior to the date hereof; (ii) all such Tax Returns were true,
complete and correct in all respects and filed on a timely basis (taking into
account any applicable extensions); (iii) the Company and each of its
Significant Subsidiaries have paid all amounts of Taxes that are due, claimed or
assessed by any taxing authority to be due for the periods covered by such Tax
Returns, other than any Taxes for which adequate reserves (“Adequate Reserves”)
have been established in accordance with GAAP or a claim has been filed in the
Bankruptcy Cases; and (iv) all adjustments of federal U.S. Tax liability of the
Company and its Significant Subsidiaries resulting from completed audits or
examinations have been reported to appropriate state and local taxing
authorities and all resulting Taxes payable to state and local taxing
authorities have been paid.  “Taxes” means any U.S. federal, state, local, or
foreign income, gross receipts, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, environmental (including taxes
under Section 59A of the Code), customs duties, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration, value
added, alternative or add-on minimum, estimated, or other tax of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not.  “Tax Return” means any return, declaration, report, claim for
refund, or information return or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof, including,
where permitted or required, combined or consolidated returns for any group of
entities that include the Company or any of its Significant Subsidiaries.

 

(b)           The Company and each of its REIT Subsidiaries (x) for all taxable
years commencing with the taxable year ended December 31, 2005 through
December 31, 2009, has been subject to taxation as a real estate investment
trust within the meaning of Section 856 of the Code (a “REIT”) and has satisfied
all requirements to qualify as a REIT for such years; (y) has operated since
January 1, 2010 to the date hereof in a manner consistent with the requirements

 

21

--------------------------------------------------------------------------------


 

for qualification and taxation as a REIT; and (z) intends to continue to operate
in such a manner as to qualify as a REIT for the current taxable year.  None of
the transactions contemplated by this Agreement will prevent the Company or any
of its REIT Subsidiaries from so qualifying.  No Subsidiary of the Company other
than a REIT Subsidiary is a corporation for U.S. federal income tax purposes,
other than a corporation that qualifies as a “taxable REIT subsidiary” within
the meaning of Section 856(l) of the Code.  For the purposes of this Agreement,
“REIT Subsidiary” means each of GGP Ivanhoe, Inc., GGP Holding, Inc., GGP
Holding II, Inc., Victoria Ward, Limited, GGP -Natick Trust and GGP/Homart, Inc.

 

(c)           Each Company Subsidiary other than its REIT Subsidiaries that is a
partnership, joint venture, or limited liability company and which has not
elected to be a “taxable REIT subsidiary” within the meaning of
Section 856(l) of the Code has been since its formation treated for U.S. federal
income tax purposes as a partnership or disregarded entity, as the case may be,
and not as a corporation or an association taxable as a corporation, except
where failure to do so would not have a Material Adverse Effect.

 

(d)           Except where the failure to be true would not have a Material
Adverse Effect, the Company and each of its Significant Subsidiaries have
(i) complied in all respects with all applicable Laws, rules, and regulations
relating to the payment and withholding of Taxes (including withholding and
reporting requirements under sections 1441 through 1464, 3401 through 3406, 6041
and 6049 of the Code and similar provisions under any other Laws) and
(ii) within the time and in the manner prescribed by Law, withheld from employee
wages and paid to the proper Governmental Entities all amounts required to be
withheld and paid over.

 

(e)           Except where the failure to be true would not have a Material
Adverse Effect, no audits or other administrative proceedings or court
proceedings are presently pending or to the Knowledge of the Company threatened
with regard to any Taxes or Tax Returns of the Company or any of its Significant
Subsidiaries, other than any audit or administrative proceeding relating to
Taxes for which a claim has been filed in a Debtor’s Chapter 11 case or any
other audit or administrative or court proceeding that is not reasonably
expected to result in a material Tax liability to the Company or any of its
Significant Subsidiaries.

 

(f)            The Company has made available to Purchaser complete and accurate
copies of all material Tax Returns requested by Purchaser and filed by or on
behalf of the Company or any of its Significant Subsidiaries for all taxable
years ending on or prior to the Effective Date and for which the statute of
limitations has not expired.

 

(g)           There are no Tax Protection Agreements except for those the breach
of which would not reasonably be expected to have a Material Adverse Effect. 
Neither the Company nor any Significant Subsidiary has any liability for Taxes
of any Person under Treasury Regulation Section 1.1502-6 (or any similar
provision of any state, local or foreign Law), or as a transferee or successor
(by contract or otherwise), other than (i) to a Subsidiary of the Company or
(ii) where any such liability would not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.22               Material Contracts.  Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, each Material Contract that shall survive the Bankruptcy Cases
is valid and binding on the Company or any of its

 

22

--------------------------------------------------------------------------------


 

Subsidiaries, as applicable, and, to the Knowledge of the Company, on each other
Person party thereto, and is in full force and effect.  Other than as a result
of the commencement of the Bankruptcy Cases, each of the Company and its
Subsidiaries has performed, in all material respects, all obligations required
to be performed by it under each Material Contract that shall survive the
Bankruptcy Cases, except, in each case, as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Other than
those caused as a result of the filing of the Bankruptcy Cases, neither the
Company nor any of its Significant Subsidiaries is in breach or default of any
Material Contract to which it is a party and which shall survive the Bankruptcy
Cases, except, in each case, as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  The Company has
made available to Purchaser true, accurate and complete copies of the Material
Contracts as of the date of this Agreement, except for those Material Contracts
available to the public on the website maintained by the SEC.  To the Knowledge
of the Company, no party to any Material Contract that shall survive the
Bankruptcy Cases has given written notice of any action to terminate, cancel,
rescind or procure a judicial reformation of such Material Contract or any
material provision thereof, which termination, cancellation, rescission or
reformation would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  For the avoidance of doubt, Material
Contracts do not include intercompany contracts.

 

SECTION 3.23               Certain Restrictions on Charter and Bylaws
Provisions; State Takeover Laws.

 

(a)           The Company and the Company Board have taken all appropriate and
necessary actions to ensure that the ownership limitations set forth in
Article IV of the Company’s certificate of incorporation shall not apply to
(i) the acquisition of beneficial ownership by Purchaser and any Brookfield
Consortium Member of the Warrants and the shares of Common Stock issuable upon
exercise of the Warrants, (ii) any antidilution adjustments to those Warrants
pursuant to the Warrant Agreement and (iii) any shares of Common Stock that
Purchaser or any Brookfield Consortium Member may be deemed to own by no actions
of its own and (iv) the acquisition of beneficial ownership of up to an
additional 2.5% of the issued and outstanding shares of Common Stock by any
Purchaser or any Brookfield Consortium Member; provided, however, that such
exception to the ownership limitations are only effective as to Purchaser or any
particular Brookfield Consortium Member only so long as (i) the Company has
received executed copies of the representation certificate contained in
Exhibit D from Purchaser or such Brookfield Consortium Member, it being
understood that a Brookfield Consortium Member shall be required to provide such
representations at such times and only at such times as such Brookfield
Consortium Member beneficially owns Common Stock or New Common Stock in excess
of the relevant ownership limit set forth in the certificate of incorporation of
the Company or any stock or other equity interest owned by such Brookfield
Consortium Member in a tenant of the Company would be treated as constructively
owned by Purchaser and (ii) the representations so provided are true, correct
and complete as of the date made and continue to be true, correct and complete.

 

(b)           The Company Board  has taken all action necessary to render
inapplicable to Purchaser the restrictions on “business combinations” set forth
in Section 203 of the Delaware General Corporation Law and, to the knowledge of
the Company, any similar “moratorium,”

 

23

--------------------------------------------------------------------------------


 

“control share,” “fair price,” “takeover” or “interested stockholder” law
applicable to transactions between Purchaser and the Company.

 

SECTION 3.24               No Other Representations or Warranties.  Except for
the representations and warranties made by the Company in this Article III,
neither the Company nor any other Person makes any representation or warranty
with respect to the Company or its Subsidiaries or their respective business,
operations, assets, liabilities, condition (financial or otherwise) or
prospects, notwithstanding the delivery or disclosure to Purchaser or any of its
Affiliates or representatives of any documentation, forecasts or other
information with respect to any one or more of the foregoing.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to the Company as set forth below:

 

SECTION 4.1                 Organization.  Purchaser is duly organized and is
validly existing and, where applicable, in good standing under the Laws of its
jurisdiction of organization, with the requisite limited liability company power
and authority to undertake and effectuate the transactions contemplated by this
Agreement.  Purchaser has been duly qualified as a foreign corporation or other
form of entity for the transaction of business and, where applicable, is in good
standing under the Laws of each other jurisdiction in which it operates so as to
require such qualification, except where the failure to be so qualified,
licensed or in good standing would not, individually or in the aggregate, have
or be reasonably expected to materially delay or prevent the consummation of the
transactions contemplated by this Agreement.

 

SECTION 4.2                 Power and Authority.  Purchaser has the requisite
power and authority to enter into, execute and deliver this Agreement and to
perform its obligations hereunder and has taken all necessary action required
for the due authorization, execution, delivery and performance by it of this
Agreement.

 

SECTION 4.3                 Execution and Delivery.  This Agreement has been
duly and validly executed and delivered by Purchaser and constitutes its valid
and binding obligation, enforceable against Purchaser in accordance with its
terms.

 

SECTION 4.4                 No Conflict.  The execution and delivery of this
Agreement and the performance by Purchaser of its obligations hereunder and
compliance by Purchaser with all of the provisions hereof and the consummation
of the transactions contemplated herein (i) shall not conflict with, or result
in a breach or violation of, any of the terms or provisions of, or constitute a
default under, or result in the acceleration of, or the creation of any lien
under, or give rise to any termination right under, any material contract to
which Purchaser is a party, (ii) shall not result in any violation or breach of
any provisions of the organizational documents of Purchaser and (iii) shall not
conflict with or result in any violation of, or any termination or material
impairment of any rights under, any statute or any license, authorization,
injunction, judgment, order, decree, rule or regulation of any court or
governmental agency or body having jurisdiction over Purchaser or Purchaser’s
properties or assets, except with respect to each of (i), (ii) and (iii),

 

24

--------------------------------------------------------------------------------


 

such conflicts, violations or defaults as would not be reasonably expected to
have a material adverse effect on the ability of Purchaser to consummate the
transactions contemplated hereunder.

 

SECTION 4.5                 Consents and Approvals.  No consent, approval,
order, authorization, registration or qualification of or with any Governmental
Entity having jurisdiction over Purchaser is required in connection with the
execution and delivery by Purchaser of this Agreement or the consummation of the
transactions contemplated hereby, except such consents, approvals, orders,
authorizations, registration or qualification as would not reasonably be
expected to materially and adversely affect the ability of Purchaser to perform
its obligations under this Agreement.

 

SECTION 4.6                 Compliance with Laws.  Since the date of its
formation, Purchaser has been in compliance with all Laws applicable to
Purchaser, except, in each case, for such non-compliance as would not reasonably
be expected to materially and adversely affect the ability of Purchaser to
perform its obligations under this Agreement.

 

SECTION 4.7                 Legal Proceedings.  There are no legal, governmental
or regulatory investigations, actions, suits or proceedings pending or, to the
knowledge of Purchaser, threatened against Purchaser which, individually or in
the aggregate, if determined adversely to Purchaser, would materially and
adversely affect the ability of Purchaser to perform its obligations under this
Agreement.

 

SECTION 4.8                 No Broker’s Fees.  Purchaser is not party to any
contract, agreement or understanding with any Person that would give rise to a
valid claim against the Company for an investment banking fee, commission,
finder’s fee or like payment in connection with the transactions contemplated by
this Agreement.

 

SECTION 4.9                 Sophistication.  Purchaser is, as of the date hereof
and shall be as of the Effective Date, an “accredited investor” within the
meaning of Rule 501(a) under the Securities Act.  Purchaser understands and is
able to bear any economic risks associated with such investment (including,
without limitation, the necessity of holding such Shares and GGO Shares for an
indefinite period of time).

 

SECTION 4.10               Purchaser Intent.  Purchaser is acquiring the Shares,
the Warrants, the GGO Shares, the New Warrants and the GGO Warrants for
investment purposes only and not with a view to or for distributing or reselling
such Shares, Warrants, GGO Shares, New Warrants and GGO Warrants or any part
thereof, without prejudice, however, to Purchaser’s right, subject to the
provisions of this Agreement, at all times to sell or otherwise dispose of all
or any part of such Shares, Warrants, GGO Shares, New Warrants and GGO Warrants
pursuant to an effective registration statement under the Securities Act or
under an exemption from such registration and in compliance with applicable
federal and state securities Laws.  Purchaser understands that Purchaser must
bear the economic risk of its investment indefinitely.

 

SECTION 4.11               Reliance on Exemptions.  Purchaser understands that
the Shares and the GGO Shares are being offered and sold to Purchaser in
reliance upon specific exemptions from the registration requirements of United
States federal and state securities Laws.

 

25

--------------------------------------------------------------------------------


 

SECTION 4.12               REIT Representations.  The representations provided
by Purchaser and, to the extent applicable, its Affiliates, members or
Affiliates of members, set forth on Exhibit D are true, correct and complete as
of the date hereof, and shall be true as of the date of the issuance of the
Warrants and as of the Closing Date, it being understood that Purchaser’s
Affiliates, members or Affiliates of members shall be required to provide such
representations only if such Person beneficially owns Common Stock or New Common
Stock in excess of the relevant ownership limit set forth in the certificate of
incorporation of the Company or any stock or other equity interest owned by such
Person in a tenant of the Company would be treated as constructively owned by
Purchaser.

 

SECTION 4.13               No Other Representations or Warranties.  Except for
the representations and warranties made by Purchaser in this Article IV, neither
Purchaser nor any other Person on behalf of Purchaser makes any representation
or warranty with respect to Purchaser or its assets, liabilities, condition
(financial or otherwise) or prospects.

 

SECTION 4.14               Acknowledgement.  Purchaser acknowledges that
(a) neither the Company nor any Person on behalf of the Company is making any
representations or warranties whatsoever, express or implied, beyond those
expressly given by the Company in Article III of this Agreement and
(b) Purchaser has not been induced by, or relied upon, any representations,
warranties or statements (written or oral), whether express or implied, made by
any Person, that are not expressly set forth in Article III of this Agreement. 
Without limiting the generality of the foregoing, except with respect to the
representations and warranties contained in Article III, Purchaser acknowledges
that no representations or warranties are made with respect to any projections,
forecasts, estimates, budgets, plans or prospect information that may have been
made available to Purchaser or any of its representatives.

 

ARTICLE V

 

COVENANTS OF THE COMPANY AND PURCHASER

 

SECTION 5.1                 Bankruptcy Court Motions and Orders.

 

(a)           No later than the close of business on the date that is two
(2) Business Days following the date of this Agreement, the Company shall file
with the Bankruptcy Court a motion in form and substance satisfactory to
Purchaser (the “Approval Motion”) seeking to obtain entry of an order in the
form attached hereto as Exhibit F (the “Proposed Approval Order”), which order
in the final form if approved by the Bankruptcy Court (the “Approval Order”)
shall approve, among other things, the issuance of the Warrants to Purchaser and
the performance by the Company of its obligations under the Warrant Agreement.

 

(b)           The Approval Motion, including any exhibits thereto and any
notices or other materials in connection therewith, and any modifications or
amendments to the foregoing, must be in form and substance reasonably
satisfactory to Purchaser.

 

(c)           If the Approval Order shall be appealed by any Person (or a
petition for certiorari or motion for reconsideration, amendment, clarification,
modification, vacation, stay, rehearing or reargument shall be filed with
respect to such order), the Company shall diligently defend

 

26

--------------------------------------------------------------------------------


 

against any such appeal, petition or motion and shall use its reasonable best
efforts to obtain an expedited resolution of any such appeal, petition or
motion.  The Company shall keep Purchaser reasonably informed and updated
regarding the status of any such appeal, petition or motion.

 

(d)           The Company shall provide draft copies of all motions, notices,
statements, schedules, applications, reports and other papers the Company
intends to file with the Bankruptcy Court in connection with the Approval Order
to Purchaser within a reasonable period of time prior to the date the Company
intends to file any of the foregoing, and shall consult in advance in good faith
with Purchaser regarding the form and substance of any such proposed filing with
the Bankruptcy Court.

 

SECTION 5.2                 Warrants, New Warrants and GGO Warrants.  Within one
Business Day of the date of the entry of the Approval Order, the Company and the
warrant agent shall execute and deliver the warrant agreement in the form
attached hereto as Exhibit G (with only such changes thereto as may be
reasonably requested by the warrant agent and reasonably approved by Purchaser)
(the “Warrant Agreement”) pursuant to which there will be issued to Purchaser
60,000,000 warrants (the “Warrants”) each of which, when issued, delivered and
vested in accordance with the terms of the Warrant Agreement, will entitle the
holder to purchase one (1) share of Common Stock at an initial price of $15.00
per share subject to adjustment as provided in the Warrant Agreement.  The
Warrant Agreement shall provide that the Warrants shall vest in accordance with
Section 2.2(b) and Schedule A of the Warrant Agreement.  For the avoidance of
doubt, Warrants that have not vested may not be exercised.  The Plan shall
provide that upon the Effective Date, the Warrants, regardless of whether or not
vested, shall be cancelled for no consideration.  The Plan shall also provide
that there shall be issued to Purchaser (i) 60,000,000 fully vested warrants
(the “New Warrants”) each of which entitles the holder to purchase one (1) share
of New Common Stock at an initial purchase price of $10.75 per share subject to
adjustment as provided in the underlying warrant agreement and (ii) 4,000,000
fully vested warrants (the “GGO Warrants”) each of which entitles the holder to
purchase one (1) share of GGO Common Stock  at a price of $50.00 per share
subject to adjustment as provided in the underlying warrant agreement, each in
accordance with the terms set forth in a warrant and registration rights
agreement with terms substantially similar to the terms set forth in the Warrant
Agreement, except that the expiration date for each New Warrant and GGO Warrant
shall be the seventh year anniversary of the date on which such warrants are
issued.  Purchaser, in its sole discretion, may designate that some or all of
the New Warrants or GGO Warrants be issued in the name of, and delivered to, one
or more Brookfield Consortium Members in accordance with and subject to the
Designation Conditions.

 

SECTION 5.3                 Assistance with Capital Raising Activities.  Until
the earliest to occur of (i) the termination of this Agreement pursuant to its
terms, (ii) the date that is sixty (60) days following the Closing and (iii) the
date the Company or any Subsidiary of the Company makes a public announcement,
enters into an agreement or files any pleading or document with the Bankruptcy
Court, in each case, evidencing its decision to support any Competing
Transaction, or the Company or any Subsidiary of the Company enters into a
Competing Transaction:

 

(a)           Purchaser shall provide or shall use reasonable best efforts to
cause an appropriate Affiliate to provide, all cooperation and assistance as may
be reasonably requested by the Company in connection with the Company’s efforts
to consummate equity and debt financings

 

27

--------------------------------------------------------------------------------


 

for the Company, and sales of properties and other assets of the Company and its
Subsidiaries for cash (collectively, the “Capital Raising Activities”),
including to:  (A) participate in a reasonable number of customary meetings
(including lender meetings, if any), presentations, road shows, due diligence
and drafting sessions and sessions with rating agencies, investors or
underwriters; (B) assist with the preparation of materials for rating agency
presentations, bank information memoranda, prospectuses and similar documents
necessary in connection with the Capital Raising Activities; and (C) cooperate
with the Company in connection with applications to obtain such consents,
approvals or authorizations which may be reasonably necessary or desirable in
connection with the Capital Raising Activities; provided, that Purchaser shall
not be required to provide cooperation under this paragraph that: 
(w) unreasonably interferes with the business of Purchaser, its Affiliates,
members or partners or the Affiliates of its members or partners; (x) causes any
closing condition set forth in Article VII to fail to be satisfied or otherwise
causes a breach of this Agreement; (y) violates applicable Law; or (z) requires
Purchaser, its Affiliates, members or partners or the Affiliates of its members
or partners, to pay any fees or incur any liabilities for which they are not
reimbursed when such fees or liabilities are incurred or adequately indemnified
or require Purchaser to expend any financial resources on behalf of the Company
which they are not reimbursed or fully indemnified or guarantee or otherwise
support the extension of credit to the Company; and

 

(b)           the Company shall consult in good faith with Purchaser regarding
the appropriate balance among Capital Raising Activities with a view toward
employing the alternatives that generate the most value for the Company with the
lowest cost of capital and to avoid unnecessary dilution, and the Company shall
also consider in good faith structuring certain asset sales as sales of minority
positions in the relevant assets, thereby enabling the Company to maintain
majority ownership and management of those assets.

 

SECTION 5.4                 Listing.  The Company shall use its reasonable best
efforts to cause the Shares and the New Warrants to be listed on the New York
Stock Exchange (the “NYSE”).  The Plan shall provide that the Company shall use
its reasonable best efforts to cause GGO to use its reasonable best efforts to
cause the GGO Shares and the GGO Warrants to be listed on a U.S. national
securities exchange.

 

SECTION 5.5                 Use of Proceeds.  The Plan shall provide that the
Company and its Subsidiaries, and GGO, shall apply the net proceeds from the
sale of the Shares and the GGO Shares and the Capital Raising Activities, as
applicable, as provided in the Plan Summary Term Sheet and the Plan.

 

SECTION 5.6                 Access to Information.  Subject to applicable Law
and the existing confidentiality agreement between Brookfield Asset Management
Inc., an Affiliate of Purchaser, and the Company, dated February 27, 2010 (the
“Confidentiality Agreement”), upon reasonable notice, the Company shall afford
Purchaser and its directors, officers, employees, investment bankers, attorneys,
accountants and other advisors or representatives, reasonable access during
normal business hours, throughout the period prior to the Effective Date, to its
employees, books, contracts and records and, during such period, the Company
shall (and shall cause its Subsidiaries to) furnish promptly to Purchaser such
information concerning its business, properties and personnel as may reasonably
be requested by Purchaser, including, copies of all monthly financial
information provided to its lenders under its existing debtor-in possession

 

28

--------------------------------------------------------------------------------


 

financing agreements; provided, that, notwithstanding anything to the contrary,
the Company shall not be required to share confidential information relating to
any Competing Transaction except as contemplated by Section 5.7.  Subject to the
Confidentiality Agreement, the Company shall provide, and shall cause its
Subsidiaries, and shall use all reasonable efforts to cause their respective
representatives, including legal and accounting, to provide all cooperation
reasonably requested by Purchaser in connection with the assistance contemplated
to be provided by Purchaser in connection with the Capital Raising Activities
contemplated by Section 5.3.

 

SECTION 5.7                 Competing Transactions.  From the date of this
Agreement until the earlier to occur of the Closing and the termination of this
Agreement, the Company shall provide written notice to Purchaser not less than
48 hours prior to the Company or any Subsidiary of the Company (i) entering into
a definitive agreement providing for a Competing Transaction or (ii) filing a
motion with the Bankruptcy Court seeking to obtain bid procedures or bid
protections for or in connection with a Competing Transaction.

 

SECTION 5.8                 Reservation for Issuance.  The Company shall reserve
that number of shares of Common Stock sufficient for issuance upon exercise or
conversion of the Warrants.  In connection with the issuance of the New
Warrants, the Plan shall provide that the Company shall reserve for issuance
that number of shares of New Common Stock sufficient for issuance upon exercise
of the New Warrants.  The Plan shall provide that GGO shall reserve for issuance
that number of shares of GGO Common Stock sufficient for issuance upon exercise
of the GGO Warrants.

 

SECTION 5.9                 Subscription Rights.

 

(a)           Company Subscription Right.

 

(i)            Sale of New Equity Securities.  Following the Closing Date,
Purchaser shall have the right, or shall at any time and from time to time
thereafter have the right to appoint Brookfield Consortium Members in accordance
with and subject to the Designation Conditions, to exercise the Subscription
Right set forth in this Section 5.9 (Purchaser or one or more Brookfield
Consortium Members, each a “Subscribing Entity” and collectively the
“Subscribing Entities”).  If the Company or any Subsidiary of the Company at any
time or from time to time following the Closing Date makes any public or
non-public offering of any shares of New Common Stock (or securities that are
convertible into or exchangeable or exercisable for, or linked to the
performance of, New Common Stock) (other than (1) pursuant to the granting or
exercise of employee stock options or other stock incentives pursuant to the
Company’s stock incentive plans and employment arrangements as in effect from
time to time or the issuance of stock pursuant to the Company’s employee stock
purchase plan as in effect from time to time, (2) pursuant to or in
consideration for the acquisition of another Person, business or assets by the
Company or any of its Subsidiaries, whether by purchase of stock, merger,
consolidation, purchase of all or substantially all of the assets of such Person
or otherwise, (3) to strategic partners or joint venturers in connection with a
commercial relationship with the Company or its Subsidiaries or to parties in
connection with such Persons providing the Company or its Subsidiaries with
loans, credit lines, cash price reductions or similar transactions, under
arm’s-length arrangements, (4) pursuant to the

 

29

--------------------------------------------------------------------------------


 

Equity Exchange or any conversion or exchange of debt or other claims into
equity in connection with the Plan, (5) the sale of Backstop Shares (as defined
in the Pershing Agreement) pursuant to the Pershing Agreement or (6) as set
forth on Section 5.9(a) of the Company Disclosure Letter) (the “Proposed
Securities”), the Subscribing Entities shall have the right to acquire from the
Company (the “Subscription Right”) for the same price (net of any underwriting
discounts or sales commissions or any other discounts or fees if not purchasing
from or through an underwriter, placement agent or broker) and on the same terms
as such Proposed Securities are proposed to be offered to others, up to the
amount of such Proposed Securities in the aggregate required to enable it to
maintain its proportionate New Common Stock-equivalent interest in the Company
on a Fully Diluted Basis determined in accordance with the following sentence,
in each case, subject to such limitations as may be imposed by applicable Law or
stock exchange rules.  The amount of such Proposed Securities that the
Subscribing Entities shall be entitled to purchase in the aggregate in any
offering pursuant to the above shall (subject to such limitations as may be
imposed by applicable Law or stock exchange rules) be determined by multiplying
(x) the total number of such offered shares of Proposed Securities by (y) a
fraction, the numerator of which is the number of shares of New Common Stock
held by Purchaser and Brookfield Consortium Members on a Fully Diluted Basis as
of the date of the Company’s notice pursuant to Section 5.9(a)(ii) in respect of
the issuance of such Proposed Securities, and the denominator of which is the
number of shares of New Common Stock then outstanding on a Fully Diluted Basis. 
For the avoidance of doubt, the actual amount of securities to be sold or
offered to the Subscribing Entities pursuant to its exercise of the Subscription
Right hereunder shall be proportionally reduced if the aggregate amount of
Proposed Securities sold or offered is reduced.  Any offers and sales pursuant
to this Section 5.9 in the context of a registered public offering shall be
conditioned upon reasonably acceptable representations and warranties of each
Subscribing Entity regarding its status as the type of offeree to whom a private
sale can be made concurrently with a registered public offering in compliance
with applicable securities Laws.

 

(ii)           Notice.  In the event the Company proposes to offer Proposed
Securities, it shall give Purchaser written notice of its intention, describing
the estimated price (or range of prices), anticipated amount of securities,
timing and other terms upon which the Company proposes to offer the same
(including, in the case of a registered public offering and to the extent
possible, a copy of the prospectus included in the registration statement filed
with respect to such offering), no later than ten Business Days after the
commencement of marketing with respect to such offering or after the Company
takes substantial steps to pursue any other offering.  The Subscribing Entity
shall have three Business Days from the date of receipt of such a notice to
notify the Company in writing that it intends to exercise its Subscription Right
and as to the amount of Proposed Securities the Subscribing Entity desires to
purchase, up to the maximum amount calculated pursuant to Section 5.9(a)(i).  In
connection with an underwritten public offering, such notice shall constitute a
non-binding indication of interest to purchase Proposed Securities at such a
range of prices as the Subscribing Entity may specify and, with respect to other
offerings, such notice shall constitute a binding commitment of the  Subscribing
Entity to purchase the amount of Proposed Securities so specified at the price
and other terms set forth in the Company’s notice to such Subscribing Entity. 
The failure

 

30

--------------------------------------------------------------------------------


 

of the Subscribing Entity to so respond within such three Business Day period
shall be deemed to be a waiver of the Subscription Right under this Section 5.9
only with respect to the offering described in the applicable notice.  In
connection with an underwritten public offering or a private placement, the
Subscribing Entity shall further enter into an agreement (in form and substance
customary for transactions of this type) to purchase the Proposed Securities to
be acquired contemporaneously with the execution of any underwriting agreement
or purchase agreement entered into with the Company, the underwriters or initial
purchasers of such underwritten public offering or private placement, and the
failure to enter into such an agreement at or prior to such time shall
constitute a waiver of the Subscription Right in respect of such offering.

 

(iii)          Purchase Mechanism.  If the Subscribing Entity exercises its
Subscription Right provided in this Section 5.9, the closing of the purchase of
the Proposed Securities with respect to which such right has been exercised
shall take place concurrently with the sale to the other investors in the
applicable offering, which period of time for the closing of the purchase of the
Proposed Securities with respect to which such right has been exercised shall be
extended for a maximum of 180 days in order to comply with applicable Laws
(including receipt of any applicable regulatory or stockholder approvals).  Each
of the Company and the Subscribing Entity shall use its reasonable best efforts
to secure any regulatory or stockholder approvals or other consents, and to
comply with any Law necessary in connection with the offer, sale and purchase
of, such Proposed Securities.

 

(iv)          Failure of Purchase.  In the event (A) the Subscribing Entity
fails to exercise its Subscription Right provided in this Section 5.9 within
said three Business Day period or, (B) if so exercised, the Subscribing Entity
fails or is unable to consummate such purchase within the 180 day period
specified in Section 5.9(a)(iii), without prejudice to other remedies, the
Company shall thereafter be entitled during the Additional Sale Period to sell
the Proposed Securities not elected to be purchased pursuant to this Section 5.9
or which the Subscribing Entity fails to, or is unable to, purchase, at a price
and upon terms no more favorable in any material respect to the purchasers of
such securities than were specified in the Company’s notice to Purchaser.  In
the event the Company has not sold the Proposed Securities within the Additional
Sale Period, the Company shall not thereafter offer, issue or sell such Proposed
Securities without first offering such securities to Purchaser in the manner
provided above.

 

(v)           Non-Cash Consideration.  In the case of the offering of securities
for a consideration in whole or in part other than cash, including securities
acquired in exchange therefor (other than securities by their terms so
exchangeable), the consideration other than cash shall be deemed to be the fair
value thereof as determined by the Company Board; provided, however, that such
fair value as determined by the Company Board shall not exceed the aggregate
market price of the securities being offered as of the date the Company Board
authorizes the offering of such securities.

 

(vi)          Cooperation.  The Company and Purchaser shall cooperate in good
faith to facilitate the exercise of the Subscribing Entity’s Subscription Right
hereunder, including using reasonable efforts to secure any required approvals
or consents.

 

31

--------------------------------------------------------------------------------


 

(vii)                           General.  Notwithstanding anything herein to the
contrary, (A) if (1) the Subscribing Entity exercises its Subscription Right
pursuant to this Section 5.9 and is unable to complete the purchase of the
Proposed Securities concurrently with the sales to the other investors in the
applicable offering as contemplated by Section 5.9(a)(iii) due to applicable
regulatory or stockholder approvals and (2) the Company or the Company Board
determines in good faith that any delay in completion of an offering in respect
of which the Brookfield Consortium Members are entitled to Subscription Rights
would materially impair the financing objective of such offering,  the Company
may proceed with such offering without the participation of Purchaser in such
offering, in which event the Company and Purchaser shall promptly thereafter
agree on a process otherwise consistent with this Section 5.9 as would allow
Purchaser to purchase, at the same price (net of any underwriting discounts or
sales commissions or any other discounts or fees if not purchasing from or
through an underwriter, placement agent or broker) as in such offering, up to
the amount of shares of New Common Stock (or securities that are convertible
into or exchangeable or exercisable for, or linked to the performance of, New
Common Stock) as shall be necessary to enable Purchaser to maintain its
proportionate New Common Stock-equivalent interest in the Company on a Fully
Diluted Basis, (B) if the Company or the Company Board determines in good faith
that compliance with the notice provisions in Section 5.9(a)(ii) would
materially impair the financing objective of  an offering in respect of which
the Brookfield Consortium Members are entitled to Subscription Rights, the
Company shall be permitted by notice to the Subscribing Entity to reduce the
notice period required under Section 5.9(a)(ii) (but not to less than one (1)
Business Day) to the minimum extent required to meet the financing objective of
such offering, and the Subscribing Entity shall have the right to either (x)
exercise its Subscription Rights during the shortened notice periods specified
in such notice or (y) require the Company to promptly thereafter agree on a
process otherwise consistent with this Section 5.9 as would allow Purchaser to
purchase, at the same price (net of any underwriting discounts or sales
commissions or any other discounts or fees if not purchasing from or through an
underwriter, placement agent or broker) as in such offering, up to the amount of
shares of New Common Stock (or securities that are convertible into or
exchangeable or exercisable for, or linked to the performance of, New Common
Stock) as shall be necessary to enable Purchaser to maintain its proportionate
New Common Stock-equivalent interest in the Company on a Fully Diluted Basis and
(C) in the event the Company is unable to issue shares of New Common Stock (or
securities that are convertible into or exchangeable or exercisable for, or
linked to the performance of, New Common Stock) to Purchaser as a result of a
failure to receive regulatory or stockholder approval therefor, the Company
shall take such action or cause to be taken such other action in order to place
the Subscribing Entity, in so far as reasonably practicable (subject to any
limitations that may be imposed by applicable Law or stock exchange rules), in
the same position in all material respects as if the Subscribing Entity was able
to effectively exercise its Subscription Rights hereunder, including, at the
option of the Subscribing Entity, issuing to the Subscribing Entity another
class of securities of the Company having terms to be agreed by the Company and
Purchaser having a value at least equal to the value per share of New Common
Stock, in each case, as shall be necessary to enable Purchaser to maintain its
proportionate New Common Stock-equivalent interest in the Company on a Fully
Diluted Basis.

 

32

--------------------------------------------------------------------------------


 

(viii)                        Termination.  This Section 5.9 shall terminate at
such time as Purchaser together with the Brookfield Consortium Members
collectively beneficially own less than 5% of the outstanding shares of New
Common Stock on a Fully Diluted Basis.

 

(b)                                 GGO Subscription Rights.  The Plan shall
provide that in connection with the consummation of the Plan, GGO shall enter
into an agreement with Purchaser with substantially similar terms to those set
forth in Section 5.9(a) above with respect to any issuance of GGO Common Stock
(or securities that are convertible into or exchangeable or exercisable for, or
otherwise linked to, GGO Common Stock) after the Effective Date.

 

SECTION 5.10                    Company Board of Directors.

 

(a)                                  Company Board of Directors.

 

(i)                                     The Plan shall provide that as of the
Effective Date, the Company Board shall have nine (9) members and three (3) of
such members shall be persons designated by Purchaser (the “Purchaser Board
Designees”), one to each class of directors of the Company Board (if the Company
has a staggered board of directors); provided, that such designees shall be
identified by name and in writing to the Company no later than 10 Business Days
prior to the voting deadline established by the Bankruptcy Court.  Subject to
the rights provided under the Fairholme/Pershing Agreements, the remaining
members of the Company Board on the Effective Date shall be chosen by the
Company in consultation with Purchaser.

 

(ii)                                  Following the Closing, the Company shall
nominate as part of its slate of directors and use its reasonable best efforts
to have elected to the Company Board (including through the solicitation of
proxies for such person to the same extent as it does for any of its other
nominees to the Company Board) (subject to applicable Law and stock exchange
rules (provided that Purchaser Board Designees need not be “independent” under
the applicable rules of the applicable stock exchange or the SEC)) (x) so long
as Purchaser and the Brookfield Consortium Members beneficially own (directly or
indirectly) in the aggregate at least 20% of the shares of New Common Stock on a
Fully Diluted Basis, three (3) Purchaser Board Designees, (y) so long as
Purchaser and the Brookfield Consortium Members beneficially own (directly or
indirectly) in the aggregate at least 15%, but less than 20%, of the shares of
New Common Stock on a Fully Diluted Basis, two (2) Purchaser Board Designees,
and (z) so long as Purchaser and the Brookfield Consortium Members beneficially
own (directly or indirectly) in the aggregate at least 10%, but less than 15%,
of the shares of Common Stock on a Fully Diluted Basis, one (1) Purchaser Board
Designee.  For the avoidance of doubt, at and following such time as Purchaser
and the Brookfield Consortium Members beneficially own (directly or indirectly)
in the aggregate less than 10% of the shares of Common Stock on a Fully Diluted
Basis, Purchaser and the Brookfield Consortium Members shall no longer have the
right to designate directors for election to the Company Board.  Following the
Closing, and subject to applicable Law and stock exchange rules, there shall be
proportional representation by Purchaser Board Designees on any committee of the
Company Board, except for special committees established for potential conflict
of interest situations involving any  Brookfield Consortium Member or any
Affiliate thereof,

 

33

--------------------------------------------------------------------------------


 

and except that only Purchaser Board Designees who qualify under the applicable
rules of the applicable stock exchange or the SEC may serve on committees where
such qualification is required.  If at any time the number of Purchaser Board
Designees serving on the Company Board exceeds the number of Purchaser Board
Designees that Purchaser is then otherwise entitled to designate as a result of
a decrease in the percentage of shares of New Common Stock beneficially owned by
Purchaser and the Brookfield Consortium Members,  Purchaser shall, to the extent
it is within Purchaser’s control, use its commercially reasonable efforts to
cause any such additional Purchaser Board Designees to offer to resign such that
the number of Purchaser Board Designees serving on the Company Board after
giving effect to such resignation does not exceed the number of Purchaser Board
Designees that Purchaser is entitled to designate for election to the Company
Board.

 

(iii)                               Except with respect to the resignation of a
Purchaser Board Designee pursuant to Section 5.10(a)(ii), Purchaser shall have
the power to designate a Purchaser Board Designee’s replacement upon the death,
resignation, retirement, disqualification or removal from office of such
Purchaser Board Designee.  The Company Board shall promptly take all action
reasonably required to fill any vacancy resulting therefrom with such
replacement Purchaser Board Designee (including nominating such person, subject
to applicable Law, as the Company’s nominee to serve on the Company Board and
causing the Company to use all reasonable efforts to have such person elected as
a director of the Company and solicit proxies for such person to the same extent
as it does for any of the Company’s other nominees to the Company Board).

 

(iv)                              The Purchaser Board Designees shall be
entitled to the same compensation and same indemnification in connection with
his or her role as a director as the members of the Company Board, and each
Purchaser Board Designee shall be entitled to reimbursement for documented,
reasonable out-of-pocket expenses incurred in attending meetings of the Company
Board or any committees thereof, to the same extent as other members of the
Company Board.  The Company shall notify each Purchaser Board Designee of all
regular and special meetings of the Company Board and shall notify each
Purchaser Board Designee of all regular and special meetings of any committee of
the Company Board of which such Purchaser Board Designee is a member.  The
Company shall provide each Purchaser Board Designee with copies of all notices,
minutes, consents and other materials provided to all other members of the
Company Board concurrently as such materials are provided to the other members
(except, for the avoidance of doubt, as are provided to members of committees of
which such Purchaser Board Designee is not a member).

 

(v)                                 Purchaser Board Designees candidates shall
be subject to such reasonable eligibility criteria as are applied in good faith
by the nominating, corporate governance or similar committee of the Company
Board to other candidates for the Company Board.  Purchaser shall designate one
of the Purchaser Board Designees to serve as the initial chairman of the Company
Board as of the Effective Date.

 

34

--------------------------------------------------------------------------------


 

(b)                                 GGO Board of Directors.

 

(i)                                                                                    
The Plan shall provide that as of the Effective Date, the board of directors of
GGO (the “GGO Board”) shall have nine (9) members and one (1) of such members
shall be persons designated by Purchaser (the “Purchaser GGO Board Designee”);
provided, that such designee shall be identified by name and in writing to the
Company no later than 10 Business Days prior to the voting deadline established
by the Bankruptcy Court.  Subject to the rights provided under the
Fairholme/Pershing Agreements, the remaining members of the GGO Board on the
Effective Date shall be chosen by the Company in consultation with Purchaser.

 

(ii)                                  The Plan shall provide, in connection with
the consummation of the Plan, for GGO to enter into an agreement with Purchaser
(the “GGO Agreement”) providing as follows:

 

(1)                                  That following the Closing, GGO shall
nominate one (1)  Purchaser GGO Board Designee as part of its slate of directors
and use its reasonable best efforts to have him or her elected to the GGO Board
(including through the solicitation of proxies for such person to the same
extent as it does for any of its other nominees to the GGO Board) (subject to
applicable Law and stock exchange rules (provided that the Purchaser GGO Board
Designee need not be “independent” under the applicable rules of the applicable
stock exchange or the SEC)) so long as Purchaser and the Brookfield Consortium
Members beneficially own (directly or indirectly) in the aggregate at least 10%
of the shares of GGO Common Stock on a Fully Diluted Basis.  For the avoidance
of doubt, at and following such time as Purchaser and the Brookfield Consortium
Members beneficially own (directly or indirectly) in the aggregate less than 10%
of the shares of GGO Common Stock on a Fully Diluted Basis, Purchaser and the
Brookfield Consortium Members shall no longer have the right to designate any
director for election to the GGO Board.

 

(2)                                  That following the Closing, and subject to
applicable Law and stock exchange rules, there shall be proportional
representation by the Purchaser GGO Board Designee on any committee of the GGO
Board, except for special committees established for potential conflict of
interest situations involving any  Brookfield Consortium Member or any Affiliate
thereof, and except that the Purchaser GGO Board Designee may serve on
committees where qualification under the applicable rules of the applicable
stock exchange or the SEC are required only if the Purchaser GGO Board Designee
so qualifies.  If at any time Purchaser is no longer entitled to designate the
Purchaser GGO Board Designee as a result of a decrease in the percentage of
shares of GGO Common Stock beneficially owned by Purchaser and the Brookfield
Consortium Members, Purchaser shall, to the extent it is within Purchaser’s
control, use commercially reasonable efforts to cause any such Purchaser GGO
Board Designee to offer to resign.

 

35

--------------------------------------------------------------------------------


 

(3)                                  That except with respect to the resignation
of the Purchaser GGO Board Designee pursuant to Section 5.10(b)(ii)(2), (A)
Purchaser shall have the power to designate the Purchaser GGO Board Designee’s
replacement upon the death, resignation, retirement, disqualification or removal
from office of such Purchaser GGO Board Designee and (B) the GGO Board shall
promptly take all action reasonably required to fill any vacancy resulting
therefrom with such replacement Purchaser GGO Board Designee (including
nominating such person, subject to applicable Law, as GGO’s nominee to serve on
the GGO Board and causing GGO to use all reasonable efforts to have such person
elected as a director of GGO and solicit proxies for such person to the same
extent as it does for any of GGO’s other nominees to the GGO Board).

 

(4)                                  That (A) the Purchaser GGO Board Designee
shall be entitled to the same compensation and same indemnification in
connection with his or her role as a director as the members of the GGO Board,
and the Purchaser GGO Board Designee shall be entitled to reimbursement for
documented, reasonable out-of-pocket expenses incurred in attending meetings of
the GGO Board or any committees thereof, to the same extent as other members of
the GGO Board, (B) GGO shall notify the Purchaser GGO Board Designee of all
regular and special meetings of the GGO Board and shall notify the Purchaser GGO
Board Designee of all regular and special meetings of any committee of the GGO
Board of which the Purchaser GGO Board Designee is a member, and (C) GGO shall
provide the Purchaser GGO Board Designee with copies of all notices, minutes,
consents and other materials provided to all other members of the GGO Board
concurrently as such materials are provided to the other members (except, for
the avoidance of doubt, as are provided to members of committees of which the
Purchaser GGO Board Designee is not a member).

 

(5)                                  Purchaser GGO Board Designee candidates
shall be subject to such reasonable eligibility criteria as applied in good
faith by the nominating, corporate governance or similar committee of the GGO
Board to other candidates for the GGO Board.

 

SECTION 5.11                    Notification of Certain Matters.

 

(a)                                  The Company shall (i) give prompt written
notice to Purchaser of any written notice or other written communication from
any Person alleging that the consent of such Person which is or may be required
in connection with the transactions contemplated by this Agreement is not likely
to be obtained prior to Closing, if the failure to obtain such consent would
reasonably be expected to be adverse and material to the Company and its
Subsidiaries taken as a whole or would materially impair the ability of the
Company to consummate the transactions contemplated hereby or perform its
obligations hereunder, and (ii) facilitate adding such individuals as designated
by Purchaser to the electronic notification system such that the designated
individuals will receive electronic notice of the entry of any Bankruptcy Court
Order.

 

36

--------------------------------------------------------------------------------


 

(b)                                 To the extent permitted by applicable Law,
(i) the Company shall give prompt notice to Purchaser of the commencement of any
investigation, inquiry or review by any Governmental Entity with respect to the
Company or its Subsidiaries which would reasonably be expected to be adverse and
material to the Company and its Subsidiaries taken as a whole or would
materially impair the ability of the Company to consummate the transactions
contemplated hereby or perform its obligations hereunder, and (ii) the Company
shall give prompt notice to Purchaser, and Purchaser shall give written prompt
notice to the Company, of any event or circumstance that would result in any
representation or warranty of the Company or Purchaser, as applicable, being
untrue or any covenant or agreement of the Company or Purchaser, as applicable,
not being performed or complied with such that, in each such case, the
conditions set forth in Article VII or Article VIII, as applicable, would not be
satisfied if such event or circumstance existed on the Closing Date.

 

(c)                                  No information received by a party pursuant
to this Section 5.11 nor any information received or learned by a party or any
of its representatives pursuant to an investigation made under this Section 5.11
shall be deemed to (A) qualify, modify, amend or otherwise affect any
representations, warranties, conditions, covenants or other agreements of the
other party set forth in this Agreement, (B) amend or otherwise supplement the
information set forth in the Company Disclosure Letter, (C) limit or restrict
the remedies available to such party  under this Agreement, applicable Law or
otherwise arising out of a breach of this Agreement, or (D) limit or restrict
the ability of such party to invoke or rely on, or effect the satisfaction of,
the conditions to the obligations of such party to consummate the transactions
contemplated by this Agreement set forth in Article VII or Article VIII, as
applicable.

 

SECTION 5.12                    Further Assurances.  From and after the Closing,
the Company shall (and shall cause each of its Subsidiaries to) execute and
deliver, or cause to be executed and delivered, such further instruments or
documents or take such other action and cause entities controlled by them to
take such action as may be reasonably necessary (or as reasonably requested by
Purchaser) to carry out the transactions contemplated by this Agreement.

 

SECTION 5.13                    [Intentionally Omitted.]

 

SECTION 5.14                    Rights Agreement; Reorganized Company
Organizational Documents.

 

(a)                                  Prior to the issuance of the Warrants, the
Rights Agreement shall be amended to provide that (i) the Rights Agreement is
inapplicable to (1) the acquisition by Purchaser of the Warrants and the
underlying securities thereof, (2) any antidilution adjustments to those
Warrants pursuant to the Warrant Agreement, (3) any shares of New Common Stock
that Purchaser or any Brookfield Consortium Member may be deemed to own by no
actions of its own and (4) up to an additional 2.5% of the issued and
outstanding shares of Common Stock by Brookfield Consortium Members, (ii)
neither Purchaser, nor any Brookfield Consortium Member, shall be deemed to be
an Acquiring Person (as defined in the Rights Agreement), (iii) neither a Shares
Acquisition Date (as defined in the Rights Agreement) nor a Distribution Date
(as defined in the Rights Agreement) shall be deemed to occur and (iv) the
Rights (as defined in the Rights Agreement) shall not separate from the Common
Stock, in each case under (ii), (iii) and (iv), as a result of the acquisition
by Purchaser of the Warrants, the underlying securities

 

37

--------------------------------------------------------------------------------


 

thereof and the acquisition of beneficial ownership of up to an additional 2.5%
of the issued and outstanding shares of Common Stock by Brookfield Consortium
Members.

 

(b)                                 The certificate of incorporation and bylaws
of the Reorganized Company (the “Reorganized Company Organizational Documents”)
shall be in form mutually agreed to by the Company and Purchaser, provided, that
in the event that the Company and Purchaser are not able to agree on such form
prior to the Effective Date, the Reorganized Company Organizational Documents
shall be substantially in the same form as the certificate of incorporation and
bylaws of the Company as in existence on the date of this Agreement (except that
the number of authorized shares of capital stock of the Reorganized Company
shall be increased), provided, however, that (i) the restriction on Beneficial
Ownership (as such term is defined in the certificate of incorporation of the
Company) shall be set at 9.9% of the outstanding capital stock of the
Reorganized Company, (ii) the restriction on Constructive Ownership (as such
term is defined in the certificate of incorporation of the Company) shall be set
at 9.9% of the outstanding capital stock of the Reorganized Company, (iii) there
shall not be an exemption from the restrictions set forth in the foregoing
clauses (i) and (ii) for the current Existing Holder (as such term is defined in
the existing certificate of incorporation of the Company), (iv) the Reorganized
Company shall provide a waiver from the restrictions set forth in the foregoing
clauses (i) and (ii) to any Brookfield Consortium Member if such Brookfield
Consortium Member provides the Reorganized Company with a certificate containing
the representations and covenants set forth on Exhibit D and (v) the definition
of “Person” shall be revised so that it does not include a “group” as that term
is used for purposes of Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended.

 

(c)                                  In the event the Reorganized Company adopts
a rights plan analogous to the Rights Agreement on or prior to the Closing, the
Plan shall provide that (i) the Reorganized Company’s Rights Agreement shall be
inapplicable to this Agreement and the transactions contemplated hereby, (ii)
neither Purchaser, nor any Brookfield Consortium Member, shall be deemed to be
an Acquiring Person (as defined in the Rights Agreement) whether in connection
with the acquisition of Shares, New Warrants, shares issuable upon exercise of
the New Warrants or otherwise, (iii) neither a Shares Acquisition Date (as
defined in the Rights Agreement) nor a Distribution Date (as defined in the
Rights Agreement) shall be deemed to occur and (iv) the Rights (as defined in
the Rights Agreement) will not separate from the New Common Stock, in each case
under (ii), (iii) and (iv), as a result of the execution, delivery or
performance of this Agreement, the consummation of the transactions contemplated
hereby including the acquisition of shares of New Common Stock by Purchaser and
any Brookfield Consortium Member after the date hereof as otherwise permitted by
this Agreement, the New Warrants or as otherwise contemplated by the Non-Control
Agreement.

 

(d)                                 In the event GGO adopts a rights plan
analogous to the Rights Agreement on or prior to the Closing, the Plan shall
provide that (i) GGO’s Rights Agreement shall be inapplicable to this Agreement
and the transactions contemplated hereby, (ii) neither Purchaser, nor any
Brookfield Consortium Member, shall be deemed to be an Acquiring Person (as
defined in the Rights Agreement) whether in connection with the acquisition of
shares of GGO Common Stock or GGO Warrants or the shares issuable upon exercise
of the GGO Warrants, (iii) neither a Shares Acquisition Date (as defined in the
Rights Agreement) nor a Distribution Date (as defined in the Rights Agreement)
shall be deemed to occur and (iv) the Rights (as defined in the Rights

 

38

--------------------------------------------------------------------------------


 

Agreement) will not separate from the GGO Common Stock, in each case under (ii),
(iii) and (iv), as a result of the execution, delivery or performance of this
Agreement or the consummation of the transactions contemplated hereby including
the acquisition of shares of GGO Common Stock by Purchaser and any Brookfield
Consortium Member after the date hereof as otherwise permitted by this
Agreement, or the GGO Warrants.

 

(e)                                  Newco (as defined in Exhibit B) will be
formed by the Operating Partnership solely for the purpose of engaging in the
transactions contemplated by this Agreement, including Exhibit B  and Capital
Raising Activities permitted pursuant to this Agreement.  Prior to the Closing,
Newco will not engage in any business activity, nor conduct its operations,
other than as contemplated by this Agreement (which, for greater certainty,
shall include Capital Raising Activities permitted pursuant to this Agreement).

 

SECTION 5.15                    Stockholder Approval.  For so long as Purchaser
has Subscription Rights as contemplated by Section 5.9(a), in connection with
the expiration of the five (5) year period referenced in Section 3.2(c), the
Company shall put up for a stockholder vote at the immediately prior annual
meeting of its stockholders, and include in its proxy statement distributed to
such stockholders in connection with such annual meeting, approval of
Purchaser’s Subscription Rights for the maximum period permitted by the NYSE. 
The Plan shall provide that GGO shall, for the benefit of Purchaser, to the
extent required by any U.S. national securities exchange upon which shares of
GGO Common Stock are listed, for so long as Purchaser has subscription rights as
contemplated by Section 5.9(b), put up for a stockholder vote at the annual
meeting of its stockholders, and include in its proxy statement distributed to
such stockholders in connection with such annual meeting, approval of
Purchaser’s subscription rights for the maximum period permitted by the rules of
such U.S. national securities exchange.

 

SECTION 5.16                    Registration Statements.

 

(a)                                  Prior to or promptly following the
Effective Date, the Company shall file with the SEC a shelf registration
statement on Form S-1 or Form S-11, as applicable, covering the resale by
Purchaser of the Shares and the shares of New Common Stock issuable upon
exercise of the New Warrants, containing a plan of distribution reasonably
satisfactory to Purchaser, and the Company shall use its reasonable best efforts
to cause such registration statement to be declared effective by the SEC no
later than 180 days after the Effective Date.  Notwithstanding the foregoing, in
the event that the Company files a registration statement covering the resale of
shares of New Common Stock for any Other Sponsor prior to such date, the Company
shall include the Shares and shares of New Common Stock issuable upon exercise
of the New Warrants for resale by Purchaser in such registration statement.

 

(b)                                 The Plan shall provide that, prior to or
promptly following the Effective Date, GGO shall file with the SEC a shelf
registration statement on Form S-1 or Form S-11, as applicable, covering the
resale by Purchaser of the GGO Shares and the shares of GGO Common Stock
issuable upon exercise of the GGO Warrants, containing a plan of distribution
reasonably satisfactory to Purchaser, and GGO shall use its reasonable best
efforts to cause such registration statement to be declared effective by the SEC
no later than 180 days after the Effective Date.  Notwithstanding the foregoing,
in the event that GGO files a registration statement covering the resale of
shares of GGO Common Stock for any Other Sponsor prior to such date, GGO shall

 

39

--------------------------------------------------------------------------------


 

include the GGO Shares and shares of GGO Common Stock issuable upon exercise of
the GGO Warrants for resale by Purchaser in such registration statement.

 

SECTION 5.17                    Closing Date Net Debt.

 

(a)                                  The Company shall deliver to Purchaser a
schedule (the “Preliminary Closing Date Net Debt Schedule”) on or before the
first Business Day that is five calendar days following approval of the
Disclosure Statement, that:  (i) sets forth the Company’s good faith estimate
for each of the three components of the Closing Date Net Debt W/O Reinstatement
Adjustment and Permitted Claims Amounts along with a reasonably detailed
explanation and calculation of each such component and (ii) discloses the
Company’s good faith estimate of the Closing Date Net Debt W/O Reinstatement
Adjustment and Permitted Claims Amounts and GGO Setup Costs.

 

(b)                                 Purchaser shall review the Preliminary
Closing Date Net Debt Schedule during the Preliminary Closing Date Net Debt
Review Period, during which time the Company shall allow Purchaser reasonable
access to all non-privileged and non-work product documents or records or
personnel used in the preparation of the Preliminary Closing Date Net Debt
Schedule.  On or prior to the Preliminary Closing Date Net Debt Review Deadline,
Purchaser may deliver to the Company a notice (the “Dispute Notice”) listing
those items on the Preliminary Closing Date Net Debt Schedule to which Purchaser
takes exception, which Dispute Notice shall (i) specifically identify such
items, and provide a reasonably detailed explanation of the basis upon which
Purchaser has delivered such list, (ii) set forth the amount of Closing Date Net
Debt W/O Reinstatement Adjustment and Permitted Claims Amounts that Purchaser
has calculated based on the information contained in the Preliminary Closing
Date Net Debt Schedule, and (iii) specifically identify Purchaser’s proposed
adjustment(s).  If Purchaser timely provides the Company with a Dispute Notice,
then Purchaser and the Company shall, within ten (10) days following receipt of
such Dispute Notice by the Company (the “Resolution Period”), attempt to resolve
their differences with respect to the items specified in the Dispute Notice (the
“Disputed Items”).  If Purchaser and the Company do not resolve all Disputed
Items by the end of the Resolution Period, then all Disputed Items remaining in
dispute shall be submitted to the Bankruptcy Court for resolution at or
concurrent with the Confirmation Hearing.  The Bankruptcy Court shall consider
only those Disputed Items that Purchaser, on the one hand, and the Company, on
the other hand, were unable to resolve.  All other matters shall be deemed to
have been agreed upon by Purchaser and the Company.  If Purchaser does not
timely deliver a  Dispute Notice, then Purchaser shall be deemed to have
accepted and agreed to the Preliminary Closing Date Net Debt Schedule and to
have waived any right to dispute the matters set forth therein.

 

(c)                                  The Company shall deliver to Purchaser a
draft of the Conclusive Net Debt Adjustment Statement no later than 15 calendar
days prior to the Effective Date.  Purchaser shall be afforded an opportunity to
review the Conclusive Net Debt Adjustment Statement and reasonable access to all
non-privileged and non-work product documents or records or personnel used in
the preparation of such statement.  On or prior to close of business on the 7th
calendar day following receipt of the Conclusive Net Debt Adjustment Statement,
Purchaser may deliver to the Company a notice (the “CNDAS Dispute Notice”)
listing those items to which Purchaser takes exception, which CNDAS Dispute
Notice shall (i) specifically identify such items, and provide a reasonably
detailed explanation of the basis upon which Purchaser has delivered such

 

40

--------------------------------------------------------------------------------


 

list, (ii) set forth the alternative amounts that Purchaser has calculated based
on the information contained in the Conclusive Net Debt Adjustment Statement,
and (iii) specifically identify Purchaser’s proposed adjustment(s).  If
Purchaser timely provides the Company with a CNDAS Dispute Notice, then
Purchaser and the Company shall attempt to resolve the items specified in the
CNDAS Dispute Notice (the “CNDAS Disputed Items”) consensually.  If Purchaser
and the Company do not resolve all CNDAS Disputed Items prior to the Effective
Date, then for purposes of Closing and subject to subsequent adjustment
consistent with the Bankruptcy Court’s ruling, the highest number shall be used
for purposes of any calculations set forth on the Conclusive Net Debt Adjustment
Statement.  Within 10 days after Closing, the Company shall file a motion for
resolution by the Bankruptcy Court.  Purchaser and the Company agree to seek
expedited consideration of any such dispute.  The dispute submitted to the
Bankruptcy Court shall be limited to only those CNDAS Disputed Items that
Purchaser, on the one hand, and the Company, on the other hand, were unable to
resolve.  All other matters shall be deemed to have been agreed upon by
Purchaser and the Company.  If Purchaser does not timely deliver a  CNDAS
Dispute Notice, then Purchaser shall be deemed to have accepted and agreed to
the Conclusive Net Debt Adjustment Statement and to have waived any right to
dispute the matters set forth therein.  To the extent that one or more CNDAS
Disputed Items must be submitted to the Bankruptcy Court for adjudication,
Purchaser and the Company agree that this should not delay the Effective Date or
the Closing Date.  Following adjudication of the dispute, appropriate
adjustments shall be made to the Conclusive Net Debt Adjustment Statement, the
GGO Promissory Note and the other applicable documentation to put all parties in
the same economic position as if the corrected Conclusive Net Debt Adjustment
Statement governed at Closing.

 

(d)                                 It is the intention of the parties that any
Reserve should not alter the intended allocation of value between GGO and the
Company as Claims are resolved over time.  Accordingly, the Plan shall provide
that, if a GGO Promissory Note is required to be issued at Closing and there is
a Reserve Surplus Amount as of the end of any fiscal quarter prior to the
maturity of the GGO Promissory Note, then the principal amount of the GGO
Promissory Note shall be reduced, but not below zero, by (i) if and to the
extent that such Reserve Surplus Amount as of such date is less than or equal to
the Net Debt Surplus Amount, 80% of the Reserve Surplus Amount, and otherwise
(ii) 100% of an amount equal to the Reserve Surplus Amount; provided, however,
that because this calculation may be undertaken on a periodic basis, for
purposes of clauses (i) and (ii), no portion of the Reserve Surplus Amount shall
be utilized to reduce the amount of the GGO Promissory Note if it has been
previously utilized for such purpose.  In the event that any party requests an
equitable adjustment to this formula, the other parties shall consider the
request in good faith.

 

(e)                                  The Plan shall provide that, if there is an
Offering Premium, the principal amount of the GGO Promissory Note shall be
reduced (but not below zero) by 80% of the aggregate Offering Premium on the
30th day following the Effective Date and from time to time thereafter upon
receipt of Offering Premium until the last to occur of (x) 45 days after the
Effective Date, (y) the Settlement Date (as defined in the Pershing Agreement),
if applicable, and (z) the Bridge Note Maturity Date (as defined in the Pershing
Agreement), if applicable.

 

(f)                                    The Plan and the agreements relating to
the GGO Share Distribution shall provide that the Company shall indemnify GGO
and its Subsidiaries from and against losses, claims,

 

41

--------------------------------------------------------------------------------

 


 

damages, liabilities and expenses attributable to MPC Taxes in accordance with
the terms and conditions of the Tax Matters Agreement.

 

(g)                                 Subject to the provisions of the Tax Matters
Agreement, if GGO is obligated to pay in cash, after utilization of any
available tax attributes, any MPC Taxes in the period commencing on the
Effective Date and ending 36 months after the Effective Date, and the Company is
not then obligated to indemnify GGO for its allocable share of such MPC Taxes as
a consequence of the Indemnity Cap (as defined in the Tax Matters Agreement),
then the Company shall loan to GGO the amount of such MPC Taxes not payable by
the Company as a consequence of the Indemnity Cap and the principal amount of
the GGO Promissory Note shall be increased by the amount of such loan and if at
such time no GGO Promissory Note is outstanding, on the date of any such loan,
GGO shall issue in favor of the Company a promissory note in the aggregate
principal amount of such loan on the same terms as the GGO Promissory Note.

 

(h)                                 The Debtors dispute each of the Contingent
and Disputed Debt Claims and have sought or will seek disallowance of such
Claims in their entirety.  To the extent such claims have not been ruled on by
the Bankruptcy Court or settled prior to the Effective Date, then the asserted
amounts of such claims will be included in calculation of the Closing Date Net
Debt.  In the event that, on or after the Effective Date, one or more of the
Contingent and Disputed Debt Claims are either reduced or disallowed by a ruling
of the Bankruptcy Court or as a result of a settlement, then the Closing Date
Net Debt amount shall be adjusted to reflect such ruling or settlement within
ten (10) calendar days following any such ruling or settlement (such adjusted
Closing Date Net Debt to be referred to as the “Adjusted CDND”) and the GGO Note
Amount and Indemnity Cap (as defined in the Tax Matters Agreement) shall be
re-calculated as if the Adjusted CDND was used in the calculations for the
Effective Date.  To the extent that a GGO Promissory Note was issued at Closing,
then, in order to place GGO and the Company in the same economic position as
they would have been had the actual amount of such settlement and/or allowance
been used for purposes of calculating the GGO Note Amount, the principal amount
of such GGO Promissory Note will be reduced based on the new calculation using
the Adjusted CDND and, to the extent applicable, any interest payments made by
GGO to the Company on the GGO Promissory Note prior to such re-calculation shall
be refunded in respect of such reductions and accrued but unpaid interest in
respect of such reductions shall be eliminated.  Similarly, in order to place
GGO and the Company in the same economic position as they would have been had
the actual amount of such settlement and/or allowance been used for purposes of
calculating the Indemnity Cap, the Indemnity Cap shall be re-calculated and
adjusted to reflect determination of the Net Debt Surplus Amount or Net Debt
Excess Amount using the Adjusted CDND.  Additionally, to the extent any
promissory note was issued by GGO in favor of the Company pursuant to
Section 5.17(g), then, in order to place GGO and the Company in the same
economic position as they would have been had the actual amount of such
settlement and/or allowance been used for purposes of calculating such note,
(i) the principal amount of such note will be reduced based on the new
calculation using the Adjusted CDND and (ii) to the extent applicable, any
interest payments made by GGO to the Company on such note prior to such
re-calculation shall be refunded in respect of such reductions and accrued but
unpaid interest in respect of such reductions shall be eliminated.  Consistent
with the foregoing, the Tax Matters Agreement shall be retroactively applied
using the re-calculated Indemnity Cap and any resulting amounts payable
thereunder shall be promptly paid.

 

42

--------------------------------------------------------------------------------


 

In the event that a Bankruptcy Court order allowing, disallowing, or reducing
and allowing any of the Contingent and Disputed Debt Claims is appealed, vacated
or otherwise modified, then following entry of a final and nonappealable order
by a court of competent jurisdiction determining the amount (if any) of the
applicable Contingent and Disputed Debt Claim, the adjustment process set forth
in the preceding paragraph shall be undertaken within ten (10) calendar days
following such order becoming final and nonappealable.

 

(i)                                     Solely for purposes of calculating
whether a GGO Promissory Note is required to be issued at Closing pursuant to
this Agreement, $1,000,000 shall be added to GGO Setup Costs.  If a GGO
Promissory Note is issued at Closing pursuant to this Agreement, then on the
six-month anniversary of the Closing Date (the “Calculation Date”), (A) the then
outstanding principal amount of the GGO Promissory Note shall be reduced (but
not to a number less than zero) by an amount equal to the excess (if it is a
positive number), if any, of $1,000,000 over the aggregate amount of cash costs
and expenses, if any, incurred by the Company after the Closing Date and prior
to the Calculation Date to transfer assets after Closing to GGO pursuant to
Section 2.4(d) of the Separation Agreement to be entered into between the
Company and GGO at or prior to Closing, and (B) if the principal amount of the
GGO Promissory Note is reduced pursuant to clause (A), any interest payments
made by GGO to the Company on the GGO Promissory Note prior to such reduction
pursuant to clause (A) shall be refunded in respect of such reductions and
accrued but unpaid interest in respect of such reduction shall be eliminated.

 

SECTION 5.18                    Determination of Domestically Controlled REIT
Status.

 

(a)                                  The Reorganized Company shall use
reasonable efforts to comply with treasury regulations, revenue procedures,
notices or other guidance adopted after the date hereof by the Internal Revenue
Service or United States Treasury governing the determination of its status as a
“domestically controlled REIT” as defined in Section 897 of the Code and the
treasury regulations promulgated thereunder (a “Domestically Controlled REIT”).

 

(b)                                 The Reorganized Company shall inquire of
Purchaser and Purchaser shall provide a written statement to the Reorganized
Company setting forth the equity ownership percentage that “United States
persons” as defined in Section 7701(a)(30) of the Code (“U.S. Persons”) hold in
Purchaser.  Such statement shall be based on the direct ownership in Purchaser,
except to the extent that Purchaser has actual knowledge of indirect ownership
or can provide a reasonable estimate of such indirect ownership.  For the
avoidance of doubt, if interests in Purchaser are held or registered in “street
name”, such Purchaser shall not be required to determine the ultimate beneficial
owner of such interests for the purposes of complying with this Section 5.18.

 

(c)                                  The Reorganized Company shall include in
its shareholder demand letters a request that each shareholder identify whether
it is a U.S. Person.

 

(d)                                 The Reorganized Company shall at least
annually request from Cede & Co. a list of holders of the Reorganized Company’s
stock registered with Cede & Co. and, if granted access thereto, use reasonable
efforts to review such list to determine whether any such holders are U.S.
Persons.

 

43

--------------------------------------------------------------------------------


 

(e)                                  The Reorganized Company shall, at least
annually, as part of its internal audit and Sarbanes-Oxley Act (“SOX”)
procedures with respect to key controls, use reasonable efforts to make a
determination of whether or not it believes that it qualifies as a Domestically
Controlled REIT.  Such determination shall be based on information reasonably
available to the Reorganized Company under this Section 5.18 as well as through
review of the information contained in any relevant Schedule 13D or Schedule 13G
(or amendment thereto) filed with the SEC with respect to the Reorganized
Company.  A written summary of the steps taken, information obtained and
analysis of results will be prepared.  Each such annual determination (but not
the written summary), subject to reasonable caveats and assumptions, shall be
set forth in the Reorganized Company’s next Annual Report on Form 10-K filed
with the SEC and shall be reported to the Board of Directors at least annually
(or within fifteen days of discovering a change in status).  The Reorganized
Company shall use the Reorganized Company’s SOX policies and procedures to
oversee such determination.

 

(f)                                    The Company shall provide a copy of the
written summary (and backup documentation) prepared in accordance with clause
(e) to  Purchaser upon the request of Purchaser.  In addition, if reasonably
requested by Purchaser, the Reorganized Company will, at Purchaser’s expense,
make reasonable efforts to provide additional information to and otherwise
cooperate with Purchaser, to enable Purchaser to respond to questions regarding
Domestically Controlled REIT status by a taxing authority or person engaging in,
or proposing to engage in, a transaction with Purchaser or an Affiliate thereof.

 

ARTICLE VI

 

ADDITIONAL COVENANTS OF PURCHASER

 

SECTION 6.1                          Information.  From and after the date of
this Agreement until the earlier to occur of the Closing Date and the
termination of this Agreement, Purchaser agrees to provide the Debtors with such
information as the Debtors reasonably request regarding Purchaser for inclusion
in the Disclosure Statement as necessary for the Disclosure Statement to contain
adequate information for purposes of Section 1125 of the Bankruptcy Code.

 

SECTION 6.2                          Purchaser Efforts.  Purchaser shall use its
reasonable best efforts to obtain all material permits, consents, orders,
approvals, waivers, authorizations or other permissions or actions required for
the consummation of the transactions contemplated by this Agreement from, and
shall have given all necessary notices to, all Governmental Entities necessary
to satisfy the condition in Section 8.1(b) (provided, however, that Purchaser
shall not be required to pay or cause payment of any fees or make any financial
accommodations to obtain any such consent, approval, waiver or other permission,
except filing fees as required), and provide to such Governmental Entities all
such information as may be necessary or reasonably requested relating to the
transactions contemplated hereby.

 

SECTION 6.3                          Plan Support.  From and after the date of
this Agreement until the earliest to occur of (i) the Effective Date, (ii) the
termination of this Agreement and (iii) the date the Company or any Subsidiary
of the Company makes a public announcement, enters into an agreement or files
any pleading or document with the Bankruptcy Court, in each case, evidencing its
intention to support any Competing Transaction, or the Company or any

 

44

--------------------------------------------------------------------------------


 

Subsidiary of the Company enters into a Competing Transaction, Purchaser agrees
(unless otherwise consented to by the Company) (provided, that (x) the Company
is not in material breach of this Agreement and (y) the terms of the Plan are
and remain consistent with the Plan Summary Term Sheet and this Agreement, and
are otherwise in form and substance satisfactory to Purchaser) to (and shall use
reasonable best efforts to cause its Affiliates to):

 

(a)                                  Not pursue, propose, support, vote to
accept or encourage the pursuit, proposal or support of, any Chapter 11 plan, or
other restructuring or reorganization for the Company, or any Subsidiary of the
Company, that is not consistent with the Plan;

 

(b)                                 Not, nor encourage any other Person to,
interfere with, delay, impede, appeal or take any other negative action,
directly or indirectly, in any respect regarding acceptance or implementation of
the Plan; and

 

(c)                                  Not commence any proceeding, or prosecute
any objection to oppose or object to the Plan or to the Disclosure Statement and
not to take any action that would delay approval or confirmation, as applicable,
of the Disclosure Statement and the Plan, in each case (i) except as intended to
ensure the consistency of the Disclosure Statement and the Plan with the terms
of this Agreement and the rights and obligations of the parties thereto and
(ii) without limiting any rights Purchaser may have to terminate this Agreement
pursuant to Section 11.1(b) (including Section 11.1(b)(x)) hereof.

 

SECTION 6.4                          Transfer Restrictions.  Purchaser covenants
and agrees that the Shares and the GGO Shares (and shares issuable upon exercise
of Warrants, New Warrants and GGO Warrants) shall be disposed of only pursuant
to an effective registration statement under the Securities Act or pursuant to
an available exemption from the registration requirements of the Securities Act,
and in compliance with any applicable state securities Laws.  Purchaser agrees
to the imprinting, so long as is required by this Section 6.4, of the following
legend on any certificate evidencing the Shares or GGO Shares (and shares
issuable upon exercise of Warrants, New Warrants and GGO Warrants):

 

THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AS AMENDED
(THE “ACT”) OR UNDER ANY STATE SECURITIES LAWS (“BLUE SKY”) OR THE SECURITIES
LAWS OF ANY OTHER RELEVANT JURISDICTION.  THE SHARES HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE.  THE SHARES MAY NOT BE
SOLD, ASSIGNED, MORTGAGED, PLEDGED, ENCUMBERED, HYPOTHECATED, TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS EITHER (I) A REGISTRATION STATEMENT WITH RESPECT TO
THE SHARES IS EFFECTIVE UNDER THE ACT AND APPLICABLE BLUE SKY LAWS AND THE
SECURITIES LAWS OF ANY OTHER RELEVANT JURISDICTION ARE COMPLIED WITH OR
(II) UNLESS WAIVED BY THE ISSUER, THE ISSUER RECEIVES AN OPINION OF LEGAL
COUNSEL SATISFACTORY TO THE ISSUER THAT NO VIOLATION OF THE ACT OR OTHER
APPLICABLE LAWS WILL BE INVOLVED IN SUCH TRANSACTION.

 

Certificates evidencing the Shares (and shares issuable upon exercise of
Warrants and New Warrants) shall not be required to contain such legend
(A) while a registration statement

 

45

--------------------------------------------------------------------------------


 

covering the resale of the Shares is effective under the Securities Act, or
(B) following any sale of any such Shares pursuant to Rule 144 of the Exchange
Act (“Rule 144”), or (C) following receipt of a legal opinion of counsel to
Purchaser that the remaining Shares held by Purchaser are eligible for resale
without volume limitations or other limitations under Rule 144.  In addition,
the Company will agree to the removal of all legends with respect to shares of
New Common Stock deposited with DTC from time to time in anticipation of sale in
accordance with the volume limitations and other limitations under Rule 144,
subject to the Company’s approval of appropriate procedures, such approval not
to be unreasonably withheld, conditioned or delayed.

 

Following the time at which such legend is no longer required (as provided
above) for certain Shares, the Company shall promptly, following the delivery by
Purchaser to the Company of a legended certificate representing such Shares,
deliver or cause to be delivered to Purchaser a certificate representing such
Shares that is free from such legend.  In the event the above legend is removed
from any of the Shares, and thereafter the effectiveness of a registration
statement covering such Shares is suspended or the Company determines that a
supplement or amendment thereto is required by applicable securities Laws, then
the Company may require that the above legend be placed on any such Shares that
cannot then be sold pursuant to an effective registration statement or under
Rule 144 and Purchaser shall cooperate in the replacement of such legend.  Such
legend shall thereafter be removed when such Shares may again be sold pursuant
to an effective registration statement or under Rule 144.

 

The Plan shall provide, in connection with the consummation of the Plan, for GGO
to enter into an agreement with Purchaser with respect to GGO Shares and GGO
Warrants containing the same terms as provided above in this Section 6.4 but
replacing references to (A) “the Company” with GGO, (B) “New Common Stock” with
GGO Common Stock, (C) “Shares” with “GGO Shares” and (D) “Warrants” or “New
Warrants” with GGO Warrants.

 

Purchaser shall further covenant and agree in an agreement to be entered into
with GGO in connection with the Plan not to sell, transfer or dispose of (each,
a “Transfer”) (x) GGO Shares, GGO Warrants, or shares issuable upon exercise of
the GGO Warrants during the period from and after the Closing Date to the six
(6) month anniversary of the Closing Date, (y) in excess of (A) 8.25% of the GGO
Shares and (B) 8.25% of the GGO Warrants or the shares issuable upon exercise of
the GGO Warrants, in the aggregate, during the period from and after the six
(6) month anniversary of the Closing Date to the one (1) year anniversary of the
Closing Date and (z) in excess of (A) 16.5% of the GGO Shares and (B) 16.5% of
the GGO Warrants or the shares issuable upon exercise of the GGO Warrants, in
the aggregate (and taken together with any Transfers effected under clause (y)),
during the period from and after the six (6) month anniversary of the Closing
Date to the eighteen (18) month anniversary of the Closing Date.  For clarity,
Purchaser shall not be restricted from Transferring any GGO Shares, GGO
Warrants, or shares issuable upon exercise of the GGO Warrants from and after
the eighteen (18) month anniversary of the Closing Date.

 

Prior to the Closing, Purchaser shall not Transfer the Warrants or the shares of
Common Stock issuable upon exercise of the Warrants prior to the earlier of
(i) termination of this Agreement or (ii) the date the Company or any Subsidiary
of the Company (A) makes a public announcement, enters into an agreement or
files any pleading or document with the Bankruptcy Court, in each case,
evidencing its decision to support any Competing Transaction, or the

 

46

--------------------------------------------------------------------------------


 

Company or any Subsidiary of the Company enters into a definitive agreement
providing for a Competing Transaction or (B) provides notice to Purchaser of its
or any of its Subsidiaries decision to enter into, or entry into, a definitive
agreement providing for a Competing Transaction.

 

Notwithstanding anything herein to the contrary (but subject to the Non-Control
Agreement), Purchaser shall be permitted to Transfer any portion or all of its
Shares, GGO Shares, the Warrants, the New Warrants, the GGO Warrants and the
shares of Common Stock or New Common Stock issuable upon exercise of the
Warrants, the New Warrants and the GGO Warrants at any time under the following
circumstances (provided, that none of Purchaser’s rights and benefits under this
Agreement shall inure to the benefit of any transferee under clause (ii) or
(iii) below):

 

(i)                                     Transfers to any Affiliate of Purchaser,
any member of Purchaser, any Brookfield Consortium Member and any member,
partner or shareholder or any Affiliate of any Brookfield Consortium Member, in
accordance with and subject to the Designation Conditions.

 

(ii)                                  Transfers pursuant to a merger or tender
offer or exchange offer involving the Company in which any Person acquires more
than 50% of the outstanding Common Stock on a Fully Diluted Basis.

 

(iii)                               Any bona fide mortgage, encumbrance, pledge
or hypothecation of capital stock to a financial institution in connection with
any bona fide loan.

 

For the avoidance of doubt, Purchaser’s rights to designate for nomination the
Purchaser Board Designees and Purchaser GGO Board Designees pursuant to
Section 5.10 and Subscription Rights pursuant to Section 5.9 may not be
Transferred to a Person that is not a Brookfield Consortium Member.

 

Purchaser agrees to the imprinting of a legend referencing the above transfer
restrictions on any certificate evidencing the Shares or GGO Shares (and shares
issuable upon exercise of Warrants, New Warrants and GGO Warrants).  In
connection with any transfer of the Shares or GGO Shares (and shares issuable
upon exercise of Warrants, New Warrants and GGO Warrants), the Company shall
remove such legends from such certificates to the extent the transferee thereof
is not bound by such transfer restrictions.

 

SECTION 6.5                          Equity Commitments; Source of Funds.

 

(a)                                  Without the prior written consent of the
Company, prior to the Release Date (as defined in the Escrow Agreements), except
as contemplated by Section 6.5(b) below, Purchaser shall not (i) enter into any
amendments or waive any provision of or terminate the Brookfield Equity
Commitment Letter or the Escrow Agreements or any Acceptable LC or (ii) instruct
the Escrow Agent to distribute any of the Escrow Amount to an Equity Provider
pursuant to Section 4(a)(ii) of the Escrow Agreements.

 

(b)                                 In the event that at any time following the
execution of the Escrow Agreements, one or more Equity Providers secures and
delivers to Purchaser an Acceptable LC in replacement

 

47

--------------------------------------------------------------------------------


 

for its Commitment Amount (as defined in the applicable Escrow Agreement),
Purchaser shall be entitled to amend or terminate the applicable Escrow
Agreement replaced by an Acceptable LC without the consent of the Company. 
Without the consent of the Company, Purchaser shall not permit any amendments,
waivers or terminations of any Acceptable LC.

 

(c)                                  Prior to the earlier to occur of the
Closing and the termination of this Agreement, Purchaser shall not dividend,
distribute or otherwise transfer or dispose of any cash or other assets other
than to pay the Purchase Price and the GGO Purchase Price and pursuant to
Article II.

 

SECTION 6.6                          REIT Representations and Covenants.  At
such times as shall be reasonably requested by the Company, for so long as
Purchaser (or, to the extent applicable, its Affiliates, members or Affiliates
of members) beneficially or constructively owns in excess of the relevant
ownership limit set forth in the certificate of incorporation of the Company of
the outstanding Common Stock or New Common Stock, Purchaser shall (and, to the
extent applicable, cause its Affiliates, members or Affiliates of members to)
use reasonable best efforts to provide the Company with customary
representations and covenants, in the form attached hereto as Exhibit D which
shall, among other things, enable the Company to provide a waiver of the
ownership limit set forth in the certificate of incorporation of the Company to
Purchaser and ensure that the Company can appropriately monitor any “related
party rent” issues raised by the Warrants and the purchase of the Shares by
Purchaser, it being understood that Purchaser’s Affiliates, members or
Affiliates of members shall be required to provide such representations and
covenants only if such Person beneficially owns Common Stock or New Common Stock
in excess of the relevant ownership limit set forth in the certificate of
incorporation of the Company or any stock or other equity interest owned by such
Person in a tenant of the Company would be treated as constructively owned by
Purchaser.

 

SECTION 6.7                          Non-Control Agreement.  At or prior to the
Closing, Purchaser shall enter into the Non-Control Agreement with the Company.

 

SECTION 6.8                          Purchaser Formed Entities.  Purchaser
Formed Entities were formed by Purchaser solely for the purpose of engaging in
the reorganization transactions contemplated by Exhibit B hereto.  None of the
Purchaser Formed Entities has engaged in any other business activities and has
conducted and will conduct its operations prior to the Closing only as
contemplated by this Agreement, including Exhibit B.  Prior to the Closing,
Purchaser shall cause the Purchaser Formed Entities not to (i) incur any
liabilities (other than as contemplated by this Agreement) or (ii) take any
action to cause any condition to the Closing hereunder not to be satisfied.

 

SECTION 6.9                          Additional Backstops.

 

(a)                                  The Company may, at its option, include in
the Plan an offering (the “GGP Backstop Rights Offering”) to its then-existing
holders of Common Stock of rights to purchase New Common Stock on the Effective
Date in an amount sufficient to yield to the Company aggregate net proceeds on
the Effective Date of up to $500,000,000 or such lesser amount as the Company
may determine (the “GGP Backstop Rights Offering Amount”).  In connection with
the GGP Backstop Rights Offering:

 

48

--------------------------------------------------------------------------------


 

(i)                                     Purchaser and the Pershing Investors
(together with the Purchaser, the “Backstop Investors”) and the Company shall
appoint a mutually-acceptable and internationally-recognized investment bank to
act as bookrunning dealer-manager for the GGP Backstop Rights Offering (the
“Dealer Manager”) pursuant to such arrangements as they may mutually agree;

 

(ii)                                  the Dealer Manager will, no later than the
fifth business day in advance of the commencement of the solicitation of votes
on the Plan and offering of rights in the GGP Backstop Rights Offering (which
shall not be longer than 60 days), recommend in writing to the Backstop
Investors and the Company the number of shares of New Common Stock that may be
purchased for each share of Common Stock, the subscription price of such
purchase and the other terms for the rights offering that the Dealer Manager
determines are reasonably likely to yield committed proceeds to the Company at
the Effective Date equal to the GGP Backstop Rights Offering Amount (it being
understood that the Dealer Manager will have no liability if it is later
determined that its good faith determination was erroneous);

 

(iii)                               the Backstop Investors agree, severally but
not jointly and severally, to subscribe, or cause one or more designees to
subscribe, for New Common Stock on a pro rata basis to the extent rights are
declined by holders of Common Stock, subject to the subscription rights among
the Backstop Investors set forth in clause (iv);

 

(iv)                              the Backstop Investors will have subscription
rights in any such offering allowing them to maintain their respective
proportionate pro forma New Common Stock -equivalent interests on a Fully
Diluted Basis with the effect that the Backstop Investors will be assured of the
ability to acquire such number of shares of New Common Stock as would have been
available to them pursuant to Section 5.9 had the GGP Backstop Rights Offering
been made after the Closing;

 

(v)                                 the Backstop Investors will receive
aggregate compensation in the form of New Common Stock (whether or not the
backstop commitments are utilized) with a value equal to three percent (3%) of
the GGP Backstop Rights Offering Amount; and

 

(vi)                              the amount of New Common Stock to be purchased
pursuant to the GGP Backstop Rights Offering will be subject to reduction to the
extent that either (A) the Company Board determines in its business judgment
after consultation with the Backstop Investors that it has sufficient liquidity
and working capital available to it in light of circumstances at the time and
the costs and benefits to the Company of consummation of the GGP Backstop Rights
Offering or (B) the Backstop Investors have agreed that they will provide to the
Company, in lieu of the GGP Backstop Rights Offering, the Bridge Securities
contemplated in clause (b) below.

 

(b)                                 The Company shall give each Backstop
Investor written notice of its estimate of the amount the Backstop Investors
will be required to fund pursuant to Section 6.9(a) no later than six
(6) Business Days prior to the Closing Date.  If each Backstop Investor agrees,
the Backstop Investors shall have two (2) Business Days from the date of receipt
of such notice to notify the Company in writing that they intend to elect to
purchase from the Company in lieu of

 

49

--------------------------------------------------------------------------------


 

all or part of the proceeds to be provided by the GGP Backstop Rights Offering
its pro rata portion of senior subordinated unsecured notes and/or preferred
stock instruments (at the election of the Backstop Investors) on market terms
except as provided below (the “Bridge Securities”).  The Bridge Securities would
have a final maturity date, in the case of a note, and a mandatory redemption
date, in the case of preferred stock, on the 270th day after the Effective Date,
would not require any mandatory interim cash distributions except as
contemplated in (i) below, and would yield to the Company on the Closing Date
cash proceeds (net of OID) of at least the proceeds from the GGP Backstop Rights
Offering that such Bridge Securities are intended to replace.  The Bridge
Securities would be subordinated in right of payment to any New Debt, would have
market coupon and fees, would allow for any interest due prior to maturity to be
“paid in kind” (rather than paid in cash) at the election of the Company, would
be prepayable, without any prepayment penalty or prepayment premium, on a pro
rata basis at any time, and would otherwise be on market terms (determined such
that fair value of the Bridge Securities as of the Effective Date is equal to
par minus OID).

 

If the GGP Backstop Rights Offering is completed or the Bridge Securities are
issued:

 

(i)                                     unless the Backstop Investors otherwise
agree, the Bridge Securities shall be subject to mandatory prepayment on a pro
rata basis out of the proceeds of any equity or debt securities offered or sold
by the Company at any time the Bridge Securities are outstanding (other than the
New Common Stock sold to the Backstop Investors, any New Common Stock sold in
the GGP Backstop Rights Offering and the New Debt); and

 

(ii)                                  if the Bridge Securities are issued and
not repaid on or before the date that is thirty (30) days following the
Effective Date, the Company shall conduct a rights offering in an amount equal
to the outstanding amount due with respect to the Bridge Securities and with a
pro rata backstop by each applicable Backstop Investor on substantially the same
procedure and terms provided in clause (a) above, with such rights offering to
have a subscription period of not more than 30 days that ends no later than the
10th day prior to the final maturity date or mandatory redemption of the Bridge
Securities.

 

(c)                                  If the Company requests Purchaser and the
Fairholme/Pershing Investors (collectively, the “Initial Investors”), in
writing, at any time prior to fifteen (15) days before the commencement of
solicitation of acceptances of the Plan, each Initial Investor agrees that it
shall, severally but not jointly and severally, provide or cause a designee to
provide its pro rata share of a backstop for new bonds, loans or preferred stock
(as determined by the Initial Investor) in an aggregate amount equal to
$1,500,000,000 less the Reinstated Amounts, at a market rate and market
commitment fees, and otherwise on terms and conditions to be mutually agreed
among the Initial Investors and the Company.  Any such notice shall be revocable
by the Company in its sole discretion.  The new bonds, loans or preferred stock
would require no mandatory interim cash principal payments prior to the third
anniversary of issuance (unless funded from committed junior indebtedness or
junior preferred stock), and would yield proceeds to the Company on the Closing
Date net of OID of at least $1,500,000,000 less the Reinstated Amounts.  Any
Initial Investor may at any time designate in writing one or more financial
institutions with a corporate investment grade credit rating (from S&P or
Moody’s) to make a

 

50

--------------------------------------------------------------------------------


 

substantially similar undertaking as that provided herein and, upon the receipt
of such an undertaking by the Company in form and substance reasonably
satisfactory to the Company, such Initial Investor shall be released from its
obligations under this Agreement, the Fairholme Agreement or the Pershing
Agreement, as applicable.

 

(d)                                 For the purposes of Section 6.9(a) and
Section 6.9(b), the “pro rata share” or “pro rata basis” of each Backstop
Investor shall be determined in accordance with the maximum number of shares of
New Common Stock each Backstop Investor has committed to purchase at Closing
pursuant to the Pershing Agreement or this Agreement, as applicable, as of the
date hereof, in relation to the aggregate maximum number of shares of New Common
Stock all Backstop Investors have committed to purchase at Closing pursuant to
the Pershing Agreement or this Agreement, as applicable, as of the date hereof. 
For the purposes of Section 6.9(c), the “pro rata share” or “pro rata basis” of
each Initial Investor shall be determined in accordance with the maximum number
of shares of New Common Stock each Initial Investor has committed to purchase at
Closing pursuant to the Fairholme/Pershing Agreements or this Agreement, as
applicable, as of the date hereof, but excluding any shares of New Common Stock
the Backstop Investors have committed to purchase pursuant to this Section 6.9.

 

(e)                                  Section 6.9(a) and Section 6.9(b) shall
terminate automatically without any action by any party upon entry of an order
of the Bankruptcy Court approving the termination fee and expense reimbursement
set forth in that certain Stock Purchase Agreement, dated as of July 8, 2010, by
and between the Company and Teacher Retirement System of Texas, as to which
order the time to appeal or petition for writ of certiorari shall have expired
or if an appeal shall have been sought, such order shall have been affirmed by
the highest court to which such order was appealed without modification of such
order.

 

ARTICLE VII

 

CONDITIONS TO THE OBLIGATIONS OF PURCHASER

 

SECTION 7.1                          Conditions to the Obligations of
Purchaser.  The obligation of Purchaser to purchase the Shares and the GGO
Shares pursuant to this Agreement on the Closing Date are subject to the
satisfaction (or waiver (to the extent permitted by applicable Law) by
Purchaser) of the following conditions as of the Closing Date:

 

(a)                                  No Injunction.  No judgment, injunction,
decree or other legal restraint shall prohibit the consummation of the Plan or
the transactions contemplated by this Agreement.

 

(b)                                 Regulatory Approvals; Consents.  All
permits, consents, orders, approvals, waivers, authorizations or other
permissions or actions of third parties and Governmental Entities required for
the consummation of the transactions contemplated by this Agreement and the Plan
shall have been made or received, as the case may be, and shall be in full force
and effect, except for those permits, consents, orders, approvals, waivers,
authorizations or other permissions or actions the failure of which to make or
receive would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect (it being agreed that any permit, consent,
order, approval, waiver, authorization or other permission or action in respect
of any Identified Asset for which any of the alternatives in
Section 2.1(a) shall have been employed

 

51

--------------------------------------------------------------------------------

 


 

shall be deemed hereunder to have been made or received, as the case may be, and
in full force and effect).

 

(c)           Representations and Warranties and Covenants.  Except for changes
permitted or contemplated by this Agreement or the Plan Summary Term Sheet, each
of (i) the representations and warranties of the Company contained in
Section 3.1, Section 3.2, Section 3.3, Section 3.5, Section 3.20(a) (except for
such inaccuracies in Section 3.20(a) caused by sales, purchases or transfers of
assets which have been effected in accordance with, subject to the limitations
contained in, and not otherwise prohibited by, the terms and conditions in this
Agreement, including, without limitation, this Article VII) and Section 3.23
shall be true and correct at and as of the Closing Date as if made at and as of
the Closing Date (except for representations and warranties made as of a
specific date, which shall be true and correct only as of such specific date),
(ii) the representations and warranties of the Company contained in Section 3.4
shall be true and correct (except for de minimis inaccuracies) at and as of the
Closing Date as if made at and as of the Closing Date (except for
representations and warranties made as of a specific date, which shall be true
and correct (except for de minimis inaccuracies) only as of such specific date)
and (iii) the other representations and warranties of the Company contained in
this Agreement, disregarding all qualifications and exceptions contained therein
relating to “materiality” or “Material Adverse Effect”, shall be true and
correct at and as of the Closing Date as if made at and as of the Closing Date
(except for representations and warranties made as of a specified date, which
shall be true and correct only as of the specified date), except for such
failures to be true and correct that, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect (it being agreed
that the condition in this subclause (iii) as it relates to undisclosed
liabilities of the Company and its Subsidiaries comprised of Indebtedness shall
be deemed to be satisfied if the condition in Section 7.1(p) is satisfied.  In
addition, for purposes of this Section 7.1(c) as it relates to
Section 3.20(b) of this Agreement, the reference to “DIP Loan” in clause (i) of
such Section 3.20(b) shall be deemed to refer to that certain Senior Secured
Debtor in Possession Credit, Security and Guaranty Agreement, dated as of
July 23, 2010, by and among the Company, GGP Limited Partnership, the lenders
party thereto, Barclays Capital, as the Sole Arranger, Barclays Bank PLC, as the
Administrative Agent and Collateral Agent, and the guarantors party thereto (the
“New DIP Agreement”).  The Company shall have complied in all material respects
with all of its obligations under this Agreement, provided that with respect to
its obligations under Section 5.14(a), Section 5.14(b) (to the extent
applicable) and Section 5.14(c) hereof, the Company shall have complied
therewith in all respects.  The Company shall have provided to Purchaser a
certificate delivered by an executive officer of the Company, acting in his or
her official capacity on behalf of the Company, to the effect that the
conditions in this clause (c) and the immediately following clause (d) have been
satisfied as of the Closing Date and Purchaser shall have received such other
evidence of the conditions set forth in this Section 7.1 as it shall reasonably
request.

 

(d)           No Material Adverse Effect.  Since the date of this Agreement,
there shall not have occurred any event, fact or circumstance, that has had or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(e)           Plan and Confirmation Order.  The Plan, in form and substance
satisfactory to Purchaser, shall have been confirmed by the Bankruptcy Court by
order in form and substance satisfactory to Purchaser (the “Confirmation
Order”), which Confirmation Order shall be in full

 

52

--------------------------------------------------------------------------------


 

force and effect (without waiver of the 14 day period set forth in Bankruptcy
Rule 3020(e)) as of the Effective Date and shall not be subject to a stay of
effectiveness.

 

(f)            Disclosure Statement.  The Disclosure Statement, in form and
substance acceptable to Purchaser, shall have been approved by order of the
Bankruptcy Court in form and substance satisfactory to Purchaser (the
“Disclosure Statement Order”).

 

(g)           Conditions to Confirmation.  The conditions to confirmation and
the conditions to the Effective Date of the Plan, including the consummation of
the transactions contemplated by Exhibit B, shall have been satisfied or waived
in accordance with the Plan and the Reorganized Company Organizational Documents
as set forth in the Plan shall be in effect.

 

(h)           GGO.  The GGO Share Distribution and the issuance by GGO of the
GGO Warrants shall have occurred in accordance with this Agreement.  In
connection with the implementation of the GGO Share Distribution, (i) the
Company shall have provided Purchaser with reasonable access to all relevant
information and consulted and cooperated in good faith with Purchaser and the
GGO Representative with respect to the contribution of the Identified Assets to
GGO in accordance with Section 2.1(a), and (ii) all actions taken by the Company
and its Subsidiaries related thereto and all documentation related to the
formation and organization of GGO, the implementation of the GGO Share
Distribution, to separate the business of the Company and GGO and other
intercompany arrangements between the Company and GGO, in each case, shall be
reasonably satisfactory to Purchaser and shall be in full force and effect.

 

(i)            GGO Common Stock.  GGO shall not have issued and outstanding on a
Fully Diluted Basis immediately following the Closing more than the GGO Common
Share Amount of shares of GGO Common Stock (plus (A) an aggregate 5,250,000
shares issuable to the Purchaser and the Fairholme/Pershing Investors pursuant
to this Agreement and the Fairholme/Pershing Agreements, (B) such shares of GGO
Common Stock issuable upon exercise of the GGO Warrants pursuant to Section 5.2,
(C) such shares of GGO Common Stock issuable upon the exercise of warrants that
may be issued to the Fairholme/Pershing Investors pursuant to the
Fairholme/Pershing Agreements).

 

(j)            Valid Issuance.  The Shares, Warrants, New Warrants and GGO
Warrants and the GGO Shares shall be validly issued to Purchaser (against
payment therefor in the case of the Shares and the GGO Shares).  The Company and
GGO shall have executed and delivered the warrant agreement for each of the New
Warrants and the GGO Warrants, together with such other customary documentation
as Purchaser may reasonably request in connection with such issuance; each
warrant agreement shall be in full force and effect and neither the Company nor
GGO shall be in breach of any representation, warranty, covenant or agreement
thereunder in any material respect.

 

(k)           No Legal Impediment to Issuance.  No action shall have been taken
and no statute, rule, regulation or order shall have been enacted, adopted or
issued by any federal, state or foreign governmental or regulatory authority
that prohibits the issuance or sale of, pursuant to this Agreement, the Shares,
the issuance of Warrants, New Warrants, GGO Shares, GGO Warrants, the issuance
of New Common Stock upon exercise of the New Warrants or the issuance of GGO
Common Stock upon exercise of the GGO Warrants; and no injunction or

 

53

--------------------------------------------------------------------------------


 

order of any federal, state or foreign court shall have been issued that
prohibits the issuance or sale, pursuant to this Agreement, of the Shares, the
GGO Shares, the Warrants, New Warrants, GGO Warrants, the issuance of New Common
Stock upon exercise of the New Warrants or the issuance of GGO Common Stock upon
exercise of the GGO Warrants.

 

(l)            Registration Rights Agreements.  Each of the Company and GGO
shall have entered into a registration rights agreement with Purchaser with
respect to all registrable securities issued to or held by Purchaser or any
Brookfield Consortium Member from time to time in a manner that permits the
registered offering of securities pursuant to such methods of sale as Purchaser
may reasonably request from time to time.  Each registration rights agreement
shall provide for (i) an unlimited number of shelf registration demands on
Form S-3 to the extent that the Company or GGO, as applicable, is then permitted
to file a registration statement on Form S-3, (ii) if the Company or GGO, as
applicable, is not eligible to use Form S-3, the filing by the Company or GGO,
as applicable, of a registration statement on Form S-1 or Form S-11, as
applicable, and the Company or GGO, as applicable, using its reasonable best
efforts to keep such registration statement continuously effective;
(iii) piggyback rights not less favorable than those provided in the Warrant
Agreement; (iv) with respect to the Company, underwritten offerings during the
term of the registration rights agreement, but not more than one
(1) underwritten offering in any 12-month period during the three (3) year
period following the Closing Date and not more than two (2) underwritten
offerings in any 12-month period thereafter, provided that in no event shall the
Company be required to effect more than three (3) underwritten offerings in the
aggregate in any 12-month period at the request of Purchaser and the Other
Sponsors and, with respect to GGO, at least three underwritten offerings during
the term of the registration rights agreement, but not more than one in any
12-month period; (v) “black-out” periods not less favorable than those provided
in the Warrant Agreement; (vi) “lock-up” agreements by the Company or GGO, as
applicable, to the extent requested by the managing underwriter in any
underwritten public offering requested by Purchaser consistent with those
provided in the Warrant Agreement (it being understood that the registration
rights agreement will include procedures, reasonably acceptable to Purchaser and
the Company, designed to ensure that the total number of days that the Company
or GGO, as applicable, may be subject to a lock-up shall not, in the aggregate
after taking into account any applicable lock-up periods resulting from
registration rights agreements between the Company or GGO, as applicable, and
the Fairholme/Pershing Investors, exceed 120 days in any 365-day period);
(vii) to the extent that Purchaser and any Brookfield Consortium Member in the
aggregate hold in excess of 20% of the New Common Stock or GGO Common Stock, as
applicable, on a fully diluted basis at the time of an underwritten public
offering by the Company or GGO, as applicable, Purchaser and such Brookfield
Consortium Member will agree to a 60-day customary lock up to the extent
requested by the managing underwriter; and (viii) other terms and conditions
reasonably acceptable to Purchaser.  The registration rights agreement shall be
in full force and effect and neither the Company nor GGO shall be in breach of
any representation, warranty, covenant or agreement thereunder in any material
respect.

 

(m)          Listing.  The Shares shall be authorized for listing on the NYSE,
subject to official notice of issuance, and the shares of New Common Stock
issuable upon exercise of the New Warrants shall be eligible for listing on the
NYSE.  The GGO Shares shall be authorized for listing on a U.S. national
securities exchange, subject to official notice of issuance, and the

 

54

--------------------------------------------------------------------------------


 

shares of GGO Common Stock issuable upon exercise of the GGO Warrants shall be
eligible for listing on a U.S. national securities exchange.

 

(n)           Liquidity.  The Company shall have, on the Effective Date and
after giving effect to the use of proceeds from Capital Raising Activities
permitted under this Agreement and the issuance of the Shares, and the payment
and/or reserve for all allowed and disputed claims under the Plan, transaction
fees and other amounts required to be paid in cash under the Plan as
contemplated by the Plan Summary Term Sheet, an aggregate amount of not less
than $350,000,000 of Proportionally Consolidated Unrestricted Cash (the
“Liquidity Target”) plus the net proceeds of the Additional Financings and the
aggregate principal amount of the Anticipated Debt Paydowns (or such higher
number as may be agreed to by Purchaser and the Company) plus the excess, if
any, of (A) the aggregate principal amount of New Debt and the Reinstated
Amounts over (B) $1,500,000,000.  For the avoidance of doubt, the reserve shall
(i) include (a) the Contingent and Disputed Debt Claims, and (b) an estimate of
the cash component of a potential dividend to be issued by the Company as a
result of the spin-off of GGO, and (ii) exclude any amounts to be paid in
Shares.  In  addition, to the extent that there is any availability under the
Debt Cap, then such amount shall be included in Proportionally Consolidated
Unrestricted Cash as if the Company had such amount in cash.

 

(o)           Board of Directors.  Three persons designated by Purchaser
pursuant to Section 5.10(a) shall have been duly appointed to the Company Board
and one person designated by Purchaser pursuant to Section 5.10(b) shall have
been duly appointed to the GGO Board.

 

(p)           Debt of the Company.  Immediately following the Closing after
giving effect to the Plan, the aggregate outstanding Proportionally Consolidated
Debt shall not exceed $22,250,000,000  in the aggregate minus (i) the amount of
Proportionally Consolidated Debt attributable to assets sold, returned,
abandoned, conveyed, transferred or otherwise divested during the period between
the date of this Agreement through the Closing and minus (ii) the excess, if
any, of $1,500,000,000 over the aggregate principal amount of new Unsecured
Indebtedness incurred after the date of this Agreement and on or prior to the
Closing Date for cash (“New Debt”) and the aggregate principal amount of any
Debt under the Rouse Bonds or the Exchangeable Notes that is reinstated or
issued under the Plan (such amounts reinstated or issued, the “Reinstated
Amounts”) minus (iii) the amount of Proportionally Consolidated Debt
attributable to Identified Assets contributed to GGO pursuant to Section 2.1(a),
minus (iv) the amount of Proportionally Consolidated Debt attributable to assets
other than Identified Assets contributed to GGO pursuant to Section 2.1(a) minus
(v) the principal and/or liquidation preference of the TRUPS and the UPREIT
Units not reinstated, plus (vi) in the event the Closing occurs prior to
September 30, 2010, the amount of scheduled amortization on Proportionally
Consolidated Debt (other than Corporate Level Debt) from the Closing Date to
September 30, 2010 that otherwise would have been paid by September 30, 2010,
minus (vii) in the event the Closing occurs on or after September 30, 2010, the
amount of actual amortization paid on Proportionally Consolidated Debt (other
than Corporate Level Debt) from September 30, 2010 to the Closing Date, plus
(viii) (A) the excess of the aggregate principal amount of new Debt incurred to
refinance existing Debt in accordance with Section 7.1(r)(vii) hereof over the
principal amount of the Debt so refinanced and (B) new Debt incurred to finance
unencumbered Company Properties and Non-Controlling Properties after the date of
this Agreement and on or prior to the Closing (such amounts contemplated by
clauses (A) and (B) collectively, the

 

55

--------------------------------------------------------------------------------


 

“Additional Financing”) plus (ix) the amount of other principal paydowns,
writedowns and resulting impact on amortization (or payments in the anticipated
amortization schedule with respect to Fashion Show Mall (Fashion Show Mall LLC),
The Shoppes at the Palazzo and Oakwood Shopping Center (Gretna, LA)) currently
anticipated to be made by the Company in connection with refinancings, or
completion of negotiations in respect of its property level Debt which the
Company determines in good faith are not actually required to be made prior to
Closing (“Anticipated Debt Paydowns”) plus (x) the excess, if any, of (A) the
aggregate principal amount of New Debt and the Reinstated Amounts over
(B) $1,500,000,000 plus (xi) the aggregate amount of the Bridge Notes (as
defined in the Pershing Agreement) issued pursuant to Section 1.4 of the
Pershing Agreement (and the parties agree that such Bridge Notes shall not be
included in the calculation of Closing Date Net Debt or Closing Date Net Debt
W/O Reinstatement Adjustment) (the aggregate amount calculated pursuant to this
Section 7.1(p), the “Debt Cap”).

 

(q)           Outstanding Common Stock.  The number of issued and outstanding
shares of New Common Stock on a Fully Diluted Basis (including the Shares) shall
not exceed the Share Cap Number.  The “Share Cap Number” means 1,104,683,256
plus the number of shares (if any) issued to settle or otherwise satisfy Hughes
Heirs Obligations, plus up to 65,000,000 shares of New Common Stock issued in
Liquidity Equity Issuances, plus the shares of New Common Stock issuable upon
the exercise of the New Warrants, plus the shares of New Common Stock issuable
upon the exercise of those certain warrants issued to the Fairholme/Pershing
Investors pursuant to the Fairholme/Pershing Agreements, plus the number of
shares of Common Stock issued as a result of the exercise of employee stock
options to purchase Common Stock outstanding on the date hereof, plus 90,000
shares of Common Stock issued to directors of the Company, plus the number of
shares into which any reinstated Exchangeable Notes can be converted, plus, in
the event shares of New Common Stock are issued pursuant to Section 6.9, the
difference between (i) the number of shares of New Common Stock issued to
existing holders of Common Stock and the Initial Investors, in each case,
pursuant to Section 6.9) minus (ii) 50,000,000 shares of New Common Stock, minus
the number of Put Shares (as defined in the Pershing Agreement) under the
Pershing Agreement (which shall not be considered Share Equivalents for purposes
of this calculation); provided, that if Indebtedness under the Rouse Bonds or
the Exchangeable Notes is reinstated under the Plan, or the Company shall have
incurred New Debt, or between the date of this Agreement and the Closing Date
the Company shall have sold for cash real property assets outside of the
ordinary course of business (“Asset Sales”), the Share Cap Number shall be
reduced by the quotient (rounded up to the nearest whole number) obtained by
dividing (x) the sum of (a) the lesser of (I) $1,500,000,000 and (II) the sum of
Reinstated Amounts and the net cash proceeds to the Company from the issuance of
New Debt, and (b) the net cash proceeds to the Company from Asset Sales in
excess of $150,000,000 by (y) the Per Share Purchase Price.

 

(r)            Conduct of Business.  The following shall be true in all material
respects as of the Closing Date:

 

Except as otherwise expressly provided or permitted, or contemplated, by this
Agreement or the Plan Summary Term Sheet (including, without limitation, in
connection with implementing the matters contemplated by Article II hereof) or
any order of the Bankruptcy Court in effect on the

 

56

--------------------------------------------------------------------------------


 

date of the Agreement, during the period from the date of this Agreement to the
Closing, the following actions shall not have been taken without the prior
written consent of Purchaser (which consent Purchaser agrees shall not be
unreasonably withheld, conditioned or delayed):

 

(i)                                     the Company shall not have (A) declared,
set aside or paid any dividends on, or made any other distributions in respect
of, any of the Company’s capital stock (other than dividends required to retain
REIT status or to avoid the imposition of entity level taxes), (B) split,
combined or reclassified any of its capital stock or issued or authorized the
issuance of any other securities in respect of, in lieu of or in substitution
for its capital stock, or (C) purchased, redeemed or otherwise acquired (other
than as set forth on Section 7.1(r)(i) of the Company Disclosure Letter or
pursuant to Company Benefit Plans) any shares of its capital stock or any
rights, warrants or options to acquire any such shares;

 

(ii)                                  the Company shall not have amended the
Company’s certificate of incorporation or bylaws other than to increase the
authorized shares of capital stock;

 

(iii)                               neither the Company nor any of its
Subsidiaries shall have acquired or agreed to acquire by merging or
consolidating with, or by purchasing a substantial portion of the stock, or
other ownership interests in, or substantial portion of assets of, or by any
other manner, any business or any corporation, partnership, association, joint
venture, limited liability company or other entity or division thereof except
(A) in the ordinary course of business, (B) for transactions with respect to
joint ventures existing on the date hereof valued at less than $10,000,000 or
(C) for transactions valued at less than $10,000,000 in the aggregate;

 

(iv)                              none of the Company Properties,
Non-Controlling Properties or Identified Assets shall have been sold or
otherwise transferred, except, (A) in the ordinary course of business, (B) to a
wholly owned Subsidiary of the Company (which Subsidiary shall be subject to the
same restrictions under this subsection (iv)), and (C) for sales or other
transfers, the net proceeds of which shall not exceed $1,000,000,000 in the
aggregate, when taken together with all such sales and other transfers of
Company Properties, Non-Controlling Properties and Identified Assets (the “Sales
Cap”); provided that the Sales Cap shall not apply with respect to sales or
transfers of Identified Assets to the extent the same shall have been
consummated in accordance with the express terms and conditions set forth in
Article II hereof;

 

(v)                                 [Intentionally Omitted]

 

57

--------------------------------------------------------------------------------


 

(vi)                              none of the Company or any of its Subsidiaries
shall have issued, delivered, granted, sold or disposed of any Equity Securities
(other than (A) issuances of shares of Common Stock issued pursuant to, and in
accordance with, Section 7.1(u), but subject to Section 7.1(q), (B) pursuant to
the Equity Exchange, (C) the issuance of shares pursuant to the exercise of
employee stock options issued pursuant to the Company Option Plans, (D) as set
forth on Section 7.1(u) of the Company Disclosure Letter), or (E) the issuance
of shares to existing holders of Common Stock and the Backstop Investors, in
each case, pursuant to Section 6.9);

 

(vii)                           none of the Company Properties or Identified
Assets shall have been mortgaged, or pledged, nor shall the owner or lessee
thereof have granted a lien, mortgage, pledge, security interest, charge, claim
or other Encumbrance relating to debt obligations of any kind or nature on, or
otherwise encumbered, any Company Property or Identified Assets except in the
ordinary course of business consistent with past practice, other than
encumbrances of Company Properties or Identified Assets of Debtors in connection
with (A) a restructuring of existing indebtedness for borrowed money related to
any such Company Property or Identified Asset with the existing
lender(s) thereof or (B) a refinancing of existing indebtedness for borrowed
money related to any Company Property or Identified Asset in an amount not to
exceed $300,000,000 (the “Refinance Cap”), provided that (x) the Refinance Cap
shall not apply to a refinancing of the existing first lien indebtedness secured
by the Fashion Show Mall, (y) in the event that a refinancing is secured by
mortgages, deeds of trust, deeds to secure debt or indemnity deeds of trust
encumbering multiple Company Properties and Identified Assets, the proceeds of
such refinancing shall not exceed an amount equal to the Refinance Cap
multiplied by the number of Company Properties and Identified Assets so
encumbered, and (z) in connection with refinancing the indebtedness of a Company
Property or Identified Asset owned by a Joint Venture, the Refinance Cap shall
apply with respect to the aggregate share of such indebtedness which is
allocable to, or guaranteed by (but without duplication), the Company and/or its
Subsidiaries;

 

(viii)                        none of the Company or any of its Subsidiaries
shall have undertaken any capital expenditure that is out of the ordinary course
of business consistent with past practice and material to the Company and its
Subsidiaries taken as a whole, except as contemplated in the Company’s business
plan for fiscal year 2010 adopted by the board of directors of the Company prior
to the date hereof; or

 

58

--------------------------------------------------------------------------------


 

(ix)                                the Company shall not have changed any of
its methods, principles or practices of financial accounting in effect, other
than as required by GAAP or regulatory guidelines (and except to implement
purchase accounting and/or “fresh start” accounting if the Company elects to do
so).

 

(s)           REIT Opinion.  Purchaser shall have received an opinion of
Arnold & Porter LLP, dated as of the Closing Date, substantially in the form
attached hereto as Exhibit J, that the Company (x) for all taxable years
commencing with the taxable year ended December 31, 2005 through December 31,
2009, has been subject to taxation as a REIT and (y) has operated since
January 1, 2010 to the Closing Date in a manner consistent with the requirements
for qualification and taxation as a REIT.

 

(t)            Non-Control Agreement.  The Company shall have entered into the
Non-Control Agreement with Purchaser.  The Non-Control Agreement shall be in
full force and effect and the Company shall not be in breach of any
representation, warranty, covenant or agreement thereunder in any material
respect.

 

(u)           Issuance or Sale of Common Stock.  Neither the Company nor any of
its Subsidiaries shall have issued or sold any shares of Common Stock (or
securities, warrants or options that are convertible into or exchangeable or
exercisable for, or linked to the performance of, Common Stock) (other than
(A) pursuant to the Equity Exchange, (B) the issuance of shares pursuant to the
exercise of employee stock options issued pursuant to the Company Option Plans,
(C) as set forth on Section 7.1(u) of the Company Disclosure Letter or (D) the
issuance of shares to existing holders of Common Stock and the Backstop
Investors, in each case, pursuant to Section 6.9), unless (1) the purchase price
(or, in the case of securities that are convertible into or exchangeable or
exercisable for, or linked to the performance of, Common Stock, the conversion,
exchange or exercise price) shall not be less than $10.00 per share (net of all
underwriting and other discounts, fees and any other compensation; provided,
that for purposes hereof, payments to the Fairholme Investors or the Pershing
Investors in accordance with Section 1.4 of the Fairholme Agreement or the
Pershing Agreement, respectively, shall not be considered a discount, fee or
other compensation), (2) following such issuance or sale, (x) no Person (other
than (i) Purchaser, Brookfield Consortium Members, the Fairholme/Pershing
Investors and their respective Affiliates and (ii) any institutional underwriter
or initial purchaser acting in an underwriter capacity in an underwritten
offering) shall, after giving effect to such issuance or sale, beneficially own
more than 10% of the Common Stock of the Company on a Fully Diluted Basis, and
(y) no four Persons (other than Purchaser, Brookfield Consortium Members, the
Fairholme/Pershing Investors and their respective Affiliates) shall, after
giving effect to such issuance or sale, beneficially own more than thirty
percent (30%) of the Common Stock on a Fully Diluted Basis; provided, that this
clause (2) shall not be applicable to any conversion or exchange of claims
against the Debtors into New Common Stock pursuant to the Plan; provided,
further, that subclause (y) of this clause (2) shall not be applicable with
respect to any Person listed on Exhibit N and (3) Purchaser shall have been
offered the right to purchase up to 15% of such shares of Common Stock (or
securities, warrants or options that are convertible into or exchangeable or
exercisable for Common Stock) on terms otherwise consistent with Section 5.9
(except the provisions of such Section 5.9 with respect to issuances
contemplated by this Section 7.1(u) shall apply from the date of this Agreement)
(provided that the right described in this

 

59

--------------------------------------------------------------------------------


 

clause (3) shall not be applicable to the issuance of shares or warrants
contemplated by the Fairholme/Pershing Agreements, or any conversion or exchange
of debt or other claims into equity in connection with the Plan).

 

(v)           Hughes Heirs Obligations.  The Hughes Heirs Obligations shall have
been determined by order of the Bankruptcy Court entered on or prior to the
Effective Date (which order may be the Confirmation Order or another order
entered by the Bankruptcy Court) and satisfied in accordance with the terms of
the Plan.  For the avoidance of doubt, to the extent that holders of Hughes
Heirs Obligations or other Claims against or interests in the Debtors arising
under or related to the Hughes Agreement receive any consideration in respect of
such obligations, Claims or interests under the Plan, there shall be no
reduction in the number of shares of New Common Stock or GGO Common Stock
otherwise to have been distributed on the Effective Date under the Plan in the
Equity Exchange or the GGO Share Distribution, as applicable.

 

(w)          GGO Promissory Note.  The GGO Promissory Note, if any, shall have
been issued by GGO (or one of its Subsidiaries, provided that the GGO Promissory
Note is guaranteed by GGO) in favor of the Operating Partnership.

 

ARTICLE VIII

 

CONDITIONS TO THE OBLIGATIONS OF THE COMPANY

 

SECTION 8.1                 Conditions to the Obligations of the Company.  The
obligation of the Company to issue the Shares and the obligation of GGO to issue
the GGO Shares pursuant to this Agreement on the Closing Date are subject to the
satisfaction (or waiver by the Company) of the following conditions as of the
Closing Date:

 

(a)           No Injunction.  No judgment, injunction, decree or other legal
restraint shall prohibit the consummation of the Plan or the transactions
contemplated by this Agreement.

 

(b)           Regulatory Approvals; Consents.  All permits, consents, orders,
approvals, waivers, authorizations or other permissions or actions of third
parties and Governmental Entities required for the consummation of the
transactions contemplated by this Agreement and the Plan shall have been made or
received, as the case may be, and shall be in full force and effect, except for
those permits, consents, orders, approvals, waivers, authorizations or other
permissions or actions the failure of which to make or receive would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(c)           Representations and Warranties and Covenants.  Each of (i) the
representations and warranties of Purchaser contained in Section 4.1,
Section 4.2, Section 4.3, and Section 4.12 in this Agreement shall be true and
correct at and as of the Closing Date as if made at and as of the Closing Date
(except for representations and warranties made as of a specific date, which
shall be true and correct only as of such specific date), and (ii) the other
representations and warranties of Purchaser contained in this Agreement,
disregarding all qualifications and exceptions contained therein relating to
“materiality”, shall be true and correct at and as of the date of this Agreement
and at and as of the Closing Date as if made at and as of the Closing Date

 

60

--------------------------------------------------------------------------------


 

(except for representations and warranties made as of a specified date, which
shall be true and correct only as of the specified date), except for such
failures to be true and correct that, individually or in the aggregate, would
not reasonably be expected to have a material adverse effect on the ability of
Purchaser to consummate the transactions contemplated by this Agreement. 
Purchaser shall have complied in all material respects with all of its
obligations under this Agreement.  Purchaser shall have provided to the Company
a certificate delivered by an executive officer of the managing member of
Purchaser, acting in his or her official capacity on behalf of Purchaser, to the
effect that the conditions in this clause (c) have been satisfied as of the
Closing Date.

 

(d)           Plan and Confirmation Order.  The Plan shall have been confirmed
by the Bankruptcy Court by order, which order shall be in full force and effect
and not subject to a stay of effectiveness.

 

(e)           Conditions to Confirmation.  The conditions to confirmation and
the conditions to the Effective Date of the Plan shall have been satisfied or
waived in accordance with the Plan.

 

(f)            GGO.  The GGO Share Distribution shall have occurred.

 

(g)           No Legal Impediment to Issuance.  No action shall have been taken
and no statute, rule, regulation or order shall have been enacted, adopted or
issued by any federal, state or foreign governmental or regulatory authority
that prohibits the issuance or sale of, pursuant to this Agreement, the Shares,
the issuance of Warrants, New Warrants, GGO Shares, GGO Warrants, the issuance
of New Common Stock upon exercise of the New Warrants or the issuance of GGO
Common Stock upon exercise of the GGO Warrants; and no injunction or order of
any federal, state or foreign court shall have been issued that prohibits the
issuance or sale, pursuant to this Agreement, of the Shares, the GGO Shares, the
Warrants, the New Warrants, GGO Warrants, the issuance of New Common Stock upon
exercise of the New Warrants or the issuance of GGO Common Stock upon exercise
of the GGO Warrants.

 

(h)           Reorganization Opinion.  The Company shall have received an
opinion of Weil, Gotshal & Manges LLP, dated as of the Closing Date, in form and
substance reasonably satisfactory to the Company, substantially to the effect
that, on the basis of the facts, representations and assumptions set forth in
such opinion, the exchange of Common Stock for New Common Stock in the Equity
Exchange should be treated as a reorganization within the meaning of
Section 368(a) of the Code.  In rendering such opinion, Weil, Gotshal & Manges
LLP may require and rely upon representations and covenants made by the parties
to this Agreement.

 

(i)            IRS Ruling.  The Company shall have obtained a favorable written
ruling from the United States Internal Revenue Service confirming the
qualification of the GGO Share Distribution and the prerequisite internal
spin-offs each as a “tax free spin-off” under the Code.

 

(j)            Funding.  Purchaser shall have paid to the Company and GGO, as
applicable, all amounts payable by Purchaser under Article I and Article II of
this Agreement, by wire transfer of immediately available funds to such account
or accounts as shall have been designated in writing by the Company at least
three (3) Business Days prior to the Closing Date.

 

61

--------------------------------------------------------------------------------

 


 

(k)           REIT Matters.  The representations and covenants set forth on
Exhibit D in respect of Purchaser and, to the extent applicable, its Affiliates,
members, Affiliates of members or designees, shall be true and correct in all
material respects as of the Closing Date as if made at and as of the Closing
Date, it being understood that Purchaser’s Affiliates, members or Affiliates of
members shall be required to provide such representations and covenants only if
such Person beneficially owns Common Stock or New Common Stock in excess of the
relevant ownership limit set forth in the certificate of incorporation of the
Company or any stock or other equity interest owned by such Person in a tenant
of the Company would be treated as constructively owned by Purchaser.

 

(l)            Non-Control Agreement.  Purchaser shall have entered into the
Non-Control Agreement with the Company.  The Non-Control Agreement shall be in
full force and effect and Purchaser shall not be in breach of any
representation, warranty, covenant or agreement thereunder in any material
respect.

 

(m)          GGO Promissory Note.  The GGO Promissory Note, if any, shall have
been issued by GGO (or one of its Subsidiaries, provided that the GGO Promissory
Note is guaranteed by GGO) in favor of the Operating Partnership.

 

ARTICLE IX

 

INDEMNIFICATION

 

SECTION 9.1                 Indemnification.

 

(a)           Subject to Section 9.1(b), the Company shall indemnify and hold
harmless Purchaser, its members and partners and their respective Affiliates,
officers, directors, employees, agents, advisors and controlling persons (each
an “Indemnified Person”), from and against any and all losses, claims, damages,
liabilities and reasonable expenses to which any such Indemnified Person may
become subject, in each case, to the extent arising solely and directly out of
any claim, challenge, litigation, investigation or proceeding initiated by a
third party with respect to cooperation and assistance provided by Purchaser to
the Company pursuant to Section 5.3(a) of this Agreement (but, for the avoidance
of doubt, not other transactions relating to the Plan), and to reimburse such
Indemnified Persons for any reasonable legal or other out-of-pocket expenses as
they incur in connection with investigating, responding to or defending any of
the foregoing.  Notwithstanding the foregoing or anything to the contrary, the
Company will not be responsible to indemnify or reimburse any Indemnified Person
for anything resulting from willful misconduct or gross negligence of any
Indemnified Person.

 

(b)           Promptly after receipt by an Indemnified Person of notice of the
commencement of any claim, litigation, investigation or proceeding for which
indemnification is provided pursuant to this Agreement (“Proceedings”),
Purchaser shall, if a claim is to be made hereunder against the Company in
respect thereof, notify the Company in writing of the commencement thereof;
provided that the omission so to notify the Company shall not relieve it from
any liability that it may have hereunder except to the extent it has been
materially prejudiced by such failure.  In case any such Proceedings are brought
against any Indemnified Person, the Company shall be entitled to participate
therein, and, to the extent that it may elect by written notice

 

62

--------------------------------------------------------------------------------


 

delivered to Purchaser, to assume the defense thereof, with counsel reasonably
satisfactory to Purchaser, provided that if the defendants in any such
Proceedings include both such Indemnified Person and the Company and such
Indemnified Person shall have reasonably concluded based on the advice of
outside counsel that there are legal defenses available to it that are different
from or additional to those available to the Company such that representation by
counsel for the Company would involve a material conflict of interest, such
Indemnified Persons shall have the right to select separate counsel to assert
such legal defenses and to otherwise participate in the defense of such
Proceedings on behalf of such Indemnified Person.  The Company shall not be
liable to any Indemnified Person for legal expenses incurred by such Indemnified
Person in connection with the defense of any Proceeding unless (i) such
Indemnified Person shall have employed separate counsel in connection with the
assertion of legal defenses in accordance with the proviso to the preceding
sentence (it being understood, however, that the Company shall not be liable
under either this (i) or the following clause (ii) for the expenses of more than
one separate counsel representing the Indemnified Persons who are parties to
such Proceedings) or (ii) the Company shall not have employed counsel reasonably
satisfactory to Purchaser to represent such Indemnified Person within a
reasonable time after notice of commencement of the Proceedings.

 

(c)           The Company shall not be liable for any settlement of any
Proceedings effected without its written consent (which consent shall not be
unreasonably withheld).  If any settlement of any Proceeding is consummated with
the written consent of the Company or if there is a final judgment for the
plaintiff in any such Proceedings, the Company agrees to indemnify and hold
harmless each Indemnified Person from and against any and all losses, claims,
damages, liabilities and expenses by reason of such settlement or judgment in
accordance with, and subject to the limitations of, the provisions of this
Article IX.  The Company shall not, without the prior written consent of an
Indemnified Person (which consent shall not be unreasonably withheld), effect
any settlement of any pending or threatened Proceedings in respect of which
indemnity is provided hereunder by such Indemnified Person unless such
settlement (i) includes an unconditional release of such Indemnified Person from
all liability on the claims that are (1) the subject matter of such Proceedings
and (2) subject to indemnification under this Article IX and (ii) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.

 

ARTICLE X

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

SECTION 10.1               Survival of Representations and Warranties.  The
representations and warranties made in this Agreement shall survive the
execution and delivery of this Agreement but shall terminate and be of no
further force and effect following the earlier of (i) the termination of this
Agreement in accordance with Article XI and (ii) the Closing.

 

63

--------------------------------------------------------------------------------


 

ARTICLE XI

 

TERMINATION

 

SECTION 11.1               Termination.  This Agreement and the obligations of
the parties hereunder shall terminate automatically without any action by any
party if (i) the Company has not filed the Approval Motion within two Business
Days following the date of this Agreement, (ii) the Approval Order, in form and
substance satisfactory to Purchaser, approving, among other things, the issuance
of the Warrants, is not entered by the Bankruptcy Court on or prior to the date
that is 43 days after the date of this Agreement or (iii) if the Debtors
withdraw the Approval Motion, in each of cases (i), (ii) and (iii) unless
Purchaser and the Company otherwise agree in writing.  In addition, this
Agreement may be terminated and the transactions contemplated hereby may be
abandoned at any time prior to the Closing Date:

 

(a)           by mutual written consent of Purchaser and the Company;

 

(b)           by Purchaser by written notice to the Company upon the occurrence
of any of the following events (which notice shall specify the event upon which
such termination is based):

 

(i)            if the Effective Date and the purchase and sale contemplated by
Article I have not occurred by the Termination Date; provided, however, that the
right to terminate this Agreement under this Section 11.1(b)(i) shall not be
available to Purchaser if it has breached in any material respect its
obligations under this Agreement in any manner that shall have proximately
caused the Closing Date not to occur on or before the Termination Date;

 

(ii)           if any Bankruptcy Cases of the Company or any Debtor which is a
Significant Subsidiary shall have been dismissed or converted to cases under
chapter 7 of the Bankruptcy Code or if an interim or permanent trustee or an
examiner shall be appointed to oversee or operate any of the Debtors in their
Bankruptcy Cases, in each case, except (x) as would not reasonably be expected
to have a Material Adverse Effect or (y) with respect to the Bankruptcy Cases
for Phase II Mall Subsidiary, LLC, Oakwood Shopping Center Limited Partnership
and Rouse Oakwood Shopping Center, LLC;

 

(iii)          if, from and after the issuance of the Warrants, the Approval
Order shall without the prior written consent of each Purchaser, cease to be in
full force and effect resulting in the cancellation of any Warrants or a
modification of any Warrants, in each case, other than pursuant to their terms,
that adversely affects any Purchaser;

 

(iv)          if, without Purchaser’s consent, the Warrants have not been issued
to Purchaser in accordance with Section 5.2, or if after the Warrants are
issued, any shares of Common Stock underlying the Warrants cease at any time to
be authorized for issuance on a U.S. national securities exchange;

 

(v)           if there has been a breach by the Company of any representation,
warranty, covenant or agreement of the Company contained in this Agreement or
the Company shall have taken any action which, in each case, (A) would result in
a failure of a condition set forth in Article VII and (B) cannot be cured prior
to the Termination Date,

 

64

--------------------------------------------------------------------------------


 

after written notice to the Company of such breach and the intention to
terminate this Agreement pursuant to this Section; provided, however, that the
right to terminate this Agreement under this Section shall not be available to
Purchaser if it has breached in any material respect its obligations under this
Agreement;

 

(vi)          if the Company consummates a Competing Transaction;

 

(vii)         if the Company or any Subsidiary of the Company issues any shares
of Common Stock or New Common Stock (or securities convertible into or
exchangeable or exercisable for Common Stock or New Common Stock) at a purchase
price (or in the case of securities that are convertible into or exchangeable or
exercisable for, or linked to the performance of, Common Stock or New Common
Stock, the conversion, exchange, exercise or comparable price) of less than
$10.00 per share (net of all underwriting and other discounts, fees and any
other compensation and related expenses; provided, that for purposes hereof,
payments to the Fairholme Investors or the Pershing Investors in accordance with
Section 1.4 of the Fairholme Agreement or the Pershing Agreement, respectively,
shall not be considered a discount, fee or other compensation) of Common Stock
or New Common Stock or converts any claim against any of the Debtors into New
Common Stock at a conversion price less than $10.00 per share of Common Stock or
New Common Stock (in each case, other than pursuant to (A) the exercise,
exchange or conversion of Share Equivalents of the Company existing on the date
of this Agreement in accordance with the terms thereof as of the date of this
Agreement, (B) the Equity Exchange, (C) the issuance of shares upon the exercise
of employee stock options issued pursuant to the Company Option Plans, (D) the
issuance of shares as set forth on Section 7.1(u) of the Company Disclosure
Letter, or (E) the issuance of shares to existing holders of Common Stock and
the Backstop Investors, in each case, pursuant to Section 6.9;

 

(viii)        [Intentionally Omitted]

 

(ix)           if the Bankruptcy Court shall have entered a final and
non-appealable order denying confirmation of the Plan;

 

(x)            if this Agreement, including the Plan Summary Term Sheet, or the
Plan, is revised or modified (except as otherwise permitted pursuant to this
Agreement) by the Company or an order of the Bankruptcy Court or other court of
competent jurisdiction in a manner that is unacceptable to Purchaser or a plan
of reorganization with respect to the Debtors involving the Transactions that is
unacceptable to Purchaser is filed by the Debtors with the Bankruptcy Court or
another court of competent jurisdiction;

 

(xi)           if any Governmental Entity of competent jurisdiction shall have
issued a final and nonappealable order permanently enjoining or otherwise
prohibiting the consummation of the transactions contemplated by this Agreement
(the “Closing Restraint”);

 

(xii)          prior to the issuance of the Warrants, if the Company (A) makes a
public announcement, enters into an agreement or files any pleading or document
with the Bankruptcy Court, in each case, evidencing its decision to support any
Competing

 

65

--------------------------------------------------------------------------------


 

Transaction, or the Company or any Subsidiary of the Company enters into a
definitive agreement providing for a Competing Transaction or (B) the Company
provides notice to Purchaser of the Company’s or any of its Subsidiaries’
decision to enter into a definitive agreement providing for a Competing
Transaction pursuant to Section 5.7; or

 

(c)           by the Company upon the occurrence of any of the following events:

 

(i)            if the Effective Date and the purchase and sale contemplated by
Article I have not occurred by the Termination Date; provided, however, that the
right to terminate this Agreement under this Section 11.1(c)(i) shall not be
available to the Company to the extent that it has breached in any material
respect its obligations under this Agreement in any manner that shall have
proximately caused the Closing Date not to occur on or before the Termination
Date (it being agreed that this proviso shall not limit the Company’s ability to
terminate this Agreement pursuant to Section 11.1(c)(ii) or any other clause of
this Section 11.1(c));

 

(ii)           prior to the entry of the Confirmation Order, upon notice to
Purchaser, for any reason or no reason, effective as of such time as shall be
specified in such notice; provided, however, that prior to the entry of the
Approval Order, the Company shall not have the right to terminate this Agreement
under this Section 11.1(c)(ii) during the 48 hour notice period contemplated by
Section 5.7;

 

(iii)          if all conditions to the obligations of Purchaser to consummate
the transactions contemplated by this Agreement set forth in Article VII shall
have been satisfied (other than those conditions that are to be satisfied (and
capable of being satisfied) by action taken at the Closing if Purchaser had
complied with its obligations under this Agreement) and the transactions
contemplated by this Agreement fail to be consummated as a result of the failure
of Purchaser to have paid to the Company and GGO, as applicable, all amounts
payable by Purchaser under Article I and Article II of this Agreement, by wire
transfer of immediately available funds in accordance with the terms of this
Agreement;

 

(iv)          if as of the twentieth (20th) day (or if this twentieth (20th) day
is not a Business Day the next Business Day following the date of this
Agreement), Purchaser has not (i) received an executed equity commitment from
Brookfield Asset Management Inc. (the “Brookfield Equity Commitment Letter”) in
the form attached hereto as Exhibit K and (ii) either (A) entered into escrow
agreements with members of Purchaser (each an “Equity Provider”) in the form
attached hereto as Exhibit L (each an “Escrow Agreement”, and together, the
“Escrow Agreements”) pursuant to which such members of Purchaser shall have
deposited into an escrow account with Deutsche Bank National Trust Company such
funds that when taken together with the commitment contemplated by the
Brookfield Equity Commitment Letter shall be sufficient in the aggregate to pay
the Purchase Price and the GGO Purchase Price, or (B) such members of Purchaser
shall have established one or more Acceptable LCs (as defined in the Escrow
Agreements) in lieu of one or more of the escrow accounts contemplated by the
Escrow Agreements; or

 

(v)           if a Closing Restraint is in effect.

 

66

--------------------------------------------------------------------------------


 

SECTION 11.2               Effects of Termination.

 

(a)           In the event of the termination of this Agreement pursuant to
Article XI, this Agreement shall forthwith become void and there shall be no
liability or obligation on the part of any party hereto except after the entry
of the Approval Order the covenants and agreements made by the parties herein
under Section 5.1(c), Section 5.14(a), Article IX and in all circumstances
Article XIII shall survive indefinitely in accordance with their terms.  Except
as otherwise expressly provided in the Warrants or paragraph (b) below, the
Warrants when issued in accordance with Section 5.2 hereof and all obligations
of the Company under the Warrant Agreement shall survive any termination of this
Agreement.

 

(b)           In the event of a termination of this Agreement by the Company
pursuant to Section 11.1(c)(iii), the Warrants shall automatically be canceled,
shall no longer be outstanding or capable of exercise and shall cease to exist. 
The foregoing shall be a term of the Warrants.

 

ARTICLE XII

 

DEFINITIONS

 

SECTION 12.1               Defined Terms.  For purposes of this Agreement, the
following terms, when used in this Agreement with initial capital letters, shall
have the respective meanings set forth in this Agreement:

 

(a)           “2006 Bank Loan” means that certain Second Amended and Restated
Credit Agreement, dated as of February 24, 2006, by and among the Company, the
Operating Partnership and GGPLP L.L.C., as borrowers, the lenders named therein,
Banc of America Securities LLC, Eurohypo AG, New York Branch and Wachovia
Capital Markets, LLC, as joint arrangers and joint bookrunners, Eurohypo AG, New
York Branch, as administrative agent, Bank of America, N.A. and Wachovia Bank,
National Association, as syndication agents, and Commerzbank AG and Lehman
Commercial Paper, Inc., as co-documentation agents.

 

(b)           “Additional Sales Period” means in the case of
Section 5.9(a)(iv)(A), the 120 day period following the date of the Company’s
notice to Purchaser pursuant to Section 5.9(a)(ii), and in the case of
Section 5.9(a)(iv)(B), the 120 day period following (x) the expiration of the
180 day period specified in Section 5.9(a)(iii) or (y) if earlier, the date on
which it is finally determined that Purchaser is unable to consummate such
purchase contemplated by Section 5.9(a)(iii) within such 180 day period
specified in Section 5.9(a)(iii).

 

(c)           “Affiliate” of any particular Person means any other Person
controlling, controlled by or under common control with such particular Person. 
For the purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, contract or otherwise.

 

(d)           “Brazilian Entities” means those certain Persons in which the
Company indirectly owns an interest which own real property assets or have
operations located in Brazil.

 

67

--------------------------------------------------------------------------------


 

(e)           “Brookfield Consortium Member” means Brookfield Asset Management
Inc. or any controlled Affiliate of Brookfield Asset Management Inc. or any
Person of which Brookfield Asset Management Inc. or any Subsidiary or controlled
Affiliate of Brookfield Asset Management Inc. is a general partner, managing
member or equivalent thereof or a wholly owned subsidiary of the foregoing.

 

(f)            “Business Day” means any day other than (a) a Saturday, (b) a
Sunday, (c) any day on which commercial banks in New York, New York are required
or authorized to close by Law or executive order.

 

(g)           “Cash Equivalents” means as to any Person, (a) securities issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof (provided, that the full faith and credit of the
United States is pledged in support thereof) having maturities of not more than
90 days from the date of acquisition by such Person, (b) time deposits and
certificates of deposit of any commercial bank having, or which is the principal
banking subsidiary of a bank holding company organized under the Laws of the
United States, any State thereof or the District of Columbia having capital,
surplus and undivided profits aggregating in excess of $500,000,000, having
maturities of not more than 90 days from the date of acquisition by such Person,
(c) repurchase obligations with a term of not more than 90 days for underlying
securities of the types described in subsection (a) above entered into with any
bank meeting the qualifications specified in subsection (b) above,
(d) commercial paper issued by any issuer rated at least A-1 by S&P or at least
P-1 by Moody’s or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and in each case maturing not more than
one year after the date of acquisition by such Person or (e) investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in subsections (a) through (d) above.

 

(h)           “Clawback Fee” means the aggregate of the $0.25 per share fees
paid by the Company to the Fairholme Investors and the Pershing Investors on the
Effective Date in accordance with Section 1.4 of the Fairholme Agreement and the
Pershing Agreement.

 

(i)            “Claims” shall have the meaning set forth in section 101(5) of
the Bankruptcy Code.

 

(j)            “Closing Date Net Debt” means, as of the Effective Date but prior
to giving effect to the Plan, the sum of, without duplication:

 

(i)                                     the aggregate outstanding Proportionally
Consolidated Debt plus any accrued and unpaid interest thereon (including the
Contingent and Disputed Debt Claims) plus the amount of the New Debt,

 

(ii)                                  less the Reinstatement Adjustment Amount,

 

(iii)                               plus the Permitted Claims Amount,

 

(iv)                              plus the amount of Proportionally Consolidated
Debt attributable to assets of the Company, its Subsidiaries and other Persons
in which the Company,

 

68

--------------------------------------------------------------------------------


 

directly or indirectly, holds a minority interest sold, returned, abandoned,
conveyed, transferred or otherwise divested during the period between the date
of this Agreement and through the Closing, but excluding any deficiency,
guaranty or other similar claims associated with the Special Consideration
Properties (as such term is defined in the plan of reorganization for the
applicable Confirmed Debtor),

 

(v)                                 less Proportionally Consolidated
Unrestricted Cash; provided, however, that the net proceeds attributable to
sales of assets of the Company, its Subsidiaries and other Persons in which the
Company, directly or indirectly, holds a minority interest sold, returned,
abandoned, conveyed, or otherwise transferred during the period between the date
of this Agreement and through the Closing shall be deducted prior to subtracting
Proportionally Consolidated Unrestricted Cash.

 

(k)           “Closing Date Net Debt W/O Reinstatement Adjustment and Permitted
Claims Amounts” means, as of the Effective Date but prior to giving effect to
the Plan, the sum of, without duplication:

 

(i)                                     the aggregate outstanding Proportionally
Consolidated Debt plus any accrued and unpaid interest thereon plus the amount
of the New Debt,

 

(ii)                                  plus the amount of Proportionally
Consolidated Debt attributable to assets of the Company, its Subsidiaries and
other Persons in which the Company, directly or indirectly, holds a minority
interest sold, returned, abandoned, conveyed, transferred or otherwise divested
during the period between the date of this Agreement and through the Closing,
but excluding any deficiency, guaranty or other similar claims associated with
the Special Consideration Properties (as such term is defined in the plan of
reorganization for the applicable Confirmed Debtor), and

 

(iii)                               less Proportionally Consolidated
Unrestricted Cash; provided, however, that the net proceeds attributable to
sales of assets of the Company, its Subsidiaries and other Persons in which the
Company, directly or indirectly, holds a minority interest sold, returned,
abandoned, conveyed, or otherwise transferred during the period between the date
of this Agreement and through the Closing shall be deducted prior to subtracting
Proportionally Consolidated Unrestricted Cash.

 

(l)            “Company Benefit Plan” means each “employee benefit plan” within
the meaning of Section 3(3) of ERISA and each other stock purchase, stock
option, restricted stock, severance, retention, employment, consulting,
change-of-control, collective bargaining, bonus, incentive, deferred
compensation, employee loan, fringe benefit and other benefit plan, agreement,
program, policy, commitment or other arrangement, whether or not subject to
ERISA (including any related funding mechanism now in effect or required in the
future), whether formal or informal, oral or written, in each case sponsored or
maintained by the Company or any of its Significant Subsidiaries for the benefit
of any past or present director, officer, employee,

 

69

--------------------------------------------------------------------------------


 

consultant or independent contractor of the Company or any of its Significant
Subsidiaries has any present or future right to benefits.

 

(m)          “Company Board” means the board of directors of the Company.

 

(n)           “Competing Transaction”  means, other than the transactions
contemplated by this Agreement or the Plan Summary Term Sheet, or by the
Fairholme/Pershing Agreements, any offer or proposal relating to (i) a merger,
consolidation, business combination, share exchange, tender offer,
reorganization, recapitalization, liquidation, dissolution or similar
transaction involving the Company or (ii) any direct or indirect purchase or
other acquisition by a “person” or “group” of “beneficial ownership” (as used
for purposes of Section 13(d) of the Exchange Act) of, or a series of
transactions to purchase or acquire, assets representing 30% or more of the
consolidated assets or revenues of the Company and its Subsidiaries taken as a
whole or 30% or more of the Common Stock of the Company (or securities
convertible into or exchangeable or exercisable for 30% or more of the Common
Stock of the Company) or (iii) any recapitalization of the Company or the
provision of financing to the Company that shall cause any condition in
Section 7.1 not to be satisfied, in each case, other than the recapitalization
and financing transactions contemplated by this Agreement and the Plan Summary
Term Sheet (or the financing provided by the Fairholme/Pershing Investors
pursuant to the Fairholme/Pershing Agreements) or that will be effected together
with the transactions contemplated hereby.

 

(o)           “Conclusive Net Debt Adjustment Statement” means a statement that:
(i) sets forth each of the five components of the Closing Date Net Debt (for the
avoidance of doubt, this shall include (x) the Permitted Claims Amount, which
shall include the Reserve, (y) the Reinstatement Adjustment Amount, and (z) with
respect to clauses (i), (iv) and (v) of the definition of Closing Date Net Debt,
the Closing Date Net Debt Amount W/O Reinstatement Adjustment and Permitted
Claims Amounts as determined through the process provided for in Sections
5.17(a) and 5.17(b) shall be used; provided, however, that such amounts shall be
updated to reflect current information regarding cash, Claims, Debt and other
similar information and any amendments to this Agreement agreed upon following
completion of the process provided for in Sections 5.17(a) and 5.17(b)), and
(ii) sets forth the Net Debt Excess Amount or the Net Debt Surplus Amount, as
applicable.

 

(p)           “Contingent and Disputed Debt Claims” means contingent and
disputed claims for default interest on (i) that certain promissory note, dated
February 8, 2008, by GGP Limited Partnership in favor of The Comptroller of the
State of New York, (ii) that certain promissory note, dated February 15, 2007,
by GGP Limited Partnership in favor of Ivanhoe Capital LP, and (iii) the loan
made to GGP, GGP Limited Partnership and GGPLP L.L.C., as borrowers, under that
certain Second Amended and Restated Credit Agreement, dated as of February 24,
2006, under which Eurohypo AG, New York Branch is the Administrative Agent and
any amendments, modifications or supplements thereto, in each case to the extent
that any such claims have not been ruled on by the Bankruptcy Court or settled
prior to the Effective Date.

 

(q)           “Contract” means any agreement, lease, license, evidence of
indebtedness, mortgage, indenture, security agreement or other contract.

 

(r)            [Intentionally Omitted.]

 

70

--------------------------------------------------------------------------------


 

(s)           “Corporate Level Debt” means the debt described in Sections II A,
H through O, Q, R, S, W and X of the Plan Summary Term Sheet plus accrued and
unpaid interest thereon.

 

(t)            “Debt” means all obligations of the Company, its Subsidiaries and
other Persons in which the Company, directly or indirectly, holds a minority
interest (a) evidenced by (i) notes, bonds, debentures or other similar
instruments (including, for avoidance of doubt, mezzanine debt), or (ii) trust
preferred shares, trust preferred units and other preferred instruments, and/or
(b) secured by a lien, mortgage or other encumbrance; provided, however, that
Debt shall exclude (x) any form of municipal financing including, but not
limited to, special improvement district bonds or tax increment financing,
(y) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment), and (z) intercompany notes or
preferred interests between and among the Company and its wholly owned
Subsidiaries.

 

(u)           “DIP Loan” means that certain Senior Secured Debtor in Possession
Credit, Security and Guaranty Agreement, dated as of May 15, 2009, by and among
the lenders named therein, UBS AG, Stamford Branch, as administrative agent for
the lenders, the Company and the Operating Partnership, as borrowers, and the
certain subsidiaries of the Company named therein, as guarantors.

 

(v)           “Disclosure Statement” means the disclosure statement to accompany
the Plan as amended, modified or supplemented.

 

(w)          “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

(x)            “Excess Surplus Amount” means the sum of:  (i) if, after giving
effect to the application of the Reserve Surplus Amount to reduce the principal
amount of the GGO Promissory Note pursuant to Section 5.17(d), any Reserve
Surplus Amount remains, (A) if and to the extent that such Reserve Surplus
Amount is less than or equal to the Net Debt Surplus Amount, 80% of such
remaining Reserve Surplus Amount, and otherwise (B) 100% of the remaining
Reserve Surplus Amount; and (ii) (A) if a GGO Promissory Note is required to be
issued at Closing, 80% of the aggregate Offering Premium, if any, less the
amount of any reduction in the principal amount of the GGO Promissory Note
pursuant to Section 5.17(e) hereof, or (B) if the GGO Promissory Note is not
required to be issued at Closing, the sum of (x) 80% of the aggregate Offering
Premium and (y) the excess, if any, of 80% of the Net Debt Surplus Amount over
the Hughes Amount.

 

(y)           “Exchangeable Notes” means the 3.98% Exchangeable Senior Notes Due
2027 issued pursuant to that certain Indenture, dated as of April 16, 2007, by
and between the Operating Partnership, as issuer, and The Bank of New York
Mellon Corporation, as trustee.

 

(z)            “Excluded Claims” means:

 

(i)                                     prepetition and postpetition Claims
secured by cashiers’, landlords’, workers’, mechanics’, carriers’, workmen’s,
repairmen’s and materialmen’s liens and other similar liens,

 

71

--------------------------------------------------------------------------------


 

(ii)                                  except with respect to Claims related to
GGO or the assets or businesses contributed thereto, prepetition and
postpetition Claims for all ordinary course trade payables for goods and
services related to the operations of the Company and its Subsidiaries
(including, without limitation, ordinary course obligations to tenants, anchors,
vendors, customers, utility providers or forward contract counterparties related
to utility services, employee payroll, commissions, bonuses and benefits (but
excluding the Key Employee Incentive Plan approved by the Bankruptcy Court
pursuant to an order entered on October 15, 2009 at docket no. 3126), insurance
premiums, insurance deductibles, self insured amounts and other obligations that
are accounted for, consistent with past practice prior to the Petition Date, as
trade payables); provided, however, that Claims or expenses related to the
administration and conduct of the Bankruptcy Cases (such as professional fees
and disbursements of financial, legal and other advisers and consultants
retained in connection with the administration and conduct of the Company’s and
its Subsidiaries’ Bankruptcy Cases and other expenses, fees and commissions
related to the reorganization and recapitalization of the Company pursuant to
the Plan, including related to this Agreement, the Pershing/Fairholme
Agreements, the issuance of the New Debt, Liquidity Equity Issuances and any
other equity issuances contemplated by this Agreement and the Plan) shall not be
Excluded Claims,

 

(iii)                               except with respect to Claims related to GGO
or the assets or businesses contributed thereto, Claims and liabilities arising
from the litigation or potential litigation matters set forth in that certain
Interim Litigation Report of the Company dated March 29, 2010 and the Company’s
litigation audit response to Deloitte & Touche dated February 25, 2010, both
have been made available to Purchaser prior to close of business on March 29,
2010 and other Claims and liabilities arising from ordinary course litigation or
potential litigation that was not included in such schedule solely because the
amount of estimated or asserted liabilities or Claims did not meet the threshold
amount used for the preparation of such schedule, in each case, to the extent
that such Claims and liabilities have not been paid and satisfied as of the
Effective Date, are continuing following the Effective Date, excluding Claims
against or interests in the Debtors arising under or related to the Hughes
Agreement (for the avoidance of doubt, Permitted Claims shall include $10
million to be paid in cash with respect to attorneys fees and expenses in
connection with the settlement related to the Hughes Heirs Obligations),

 

(iv)                              except with respect to Claims related to GGO
or the assets or businesses contributed thereto, all tenant, anchor and vendor
Claims required to be cured pursuant to section 365 of the Bankruptcy Code, in
connection with the assumption of an executory contract or unexpired lease under
the Plan,

 

72

--------------------------------------------------------------------------------


 

(v)                                 any deficiency, guaranty or other similar
Claims associated with the Special Consideration Properties (as such term is
defined in the plans of reorganization for the applicable Confirmed Debtors),

 

(vi)                              MPC Taxes,

 

(vii)                           surety bond Claims relating to Claims of the
type identified in clauses (i) through (vi) of this definition,

 

(viii)                        GGO Setup Costs (other than professional fees and
disbursements of financial, legal and other advisers and consultants retained in
connection with the administration and conduct of the Company’s and its
Subsidiaries’ Bankruptcy Cases), and

 

(ix)                                any liabilities assumed by GGO and paid on
the Effective Date by GGO or to be paid after the Effective Date by GGO (for
avoidance of doubt, this includes any Claims that, absent assumption of the
liability by GGO, would be a Permitted Claim).

 

(aa)         “Fully Diluted Basis” means all outstanding shares of the Common
Stock, New Common Stock or GGO Common Stock, as applicable, assuming the
exercise of all outstanding Share Equivalents (other than (x) any options issued
to an employee of the Company or its Subsidiaries pursuant to the terms of a
Company Benefit Plan or to an employee of GGO or its Subsidiaries pursuant to
the terms of an employee equity plan of GGO or (y) preferred UPREIT Units)
without regard to any restrictions or conditions with respect to the
exercisability of such Share Equivalents.

 

(bb)         “GAAP” means generally accepted accounting principles in the United
States.

 

(cc)         “GGO Common Share Amount” means 32,468,326 plus a number (rounded
up to the nearest whole number) equal to 0.1 multiplied by the number of shares
of Common Stock issued on or after the Measurement Date and prior to the record
date of the GGO Share Distribution as a result of the exercise, conversion or
exchange of any Share Equivalents of the Company outstanding on the Measurement
Date into Common Stock and employee stock options issued pursuant to the Company
Option Plans.

 

(dd)         “GGO Note Amount” means:  (i) in the event there is a Net Debt
Excess Amount, the sum of the Net Debt Excess Amount set forth on the Conclusive
Net Debt Adjustment Statement and the Hughes Heirs Obligations to the extent
satisfied with assets of the Company (including cash (but excluding any cash
paid prior to the Effective Date in settlement or satisfaction of Hughes Heirs
Obligations which had the effect of reducing Proportionally Consolidated
Unrestricted Cash for purposes of calculating Closing Date Net Debt, Closing
Date Net Debt W/O Reinstatement Adjustment and Permitted Claims Amounts, and Net
Debt Excess Amount/Net Debt Surplus Amount, as applicable) or shares of New
Common Stock, but excluding Identified Assets) (such amount so satisfied, but
excluding $10 million to be paid in cash with respect to attorneys fees and
expenses, the “Hughes Amount”); and (ii) in the event there is a Net Debt
Surplus Amount, the Hughes Amount less 80% of the Net Debt Surplus Amount,
provided, that in no event shall the GGO Note Amount be less than zero.

 

73

--------------------------------------------------------------------------------


 

(ee)         “GGO Promissory Note” means an unsecured promissory note payable by
GGO (or one of its Subsidiaries, provided that the GGO Promissory Note is
guaranteed by GGO) in favor of the Operating Partnership in the aggregate
principal amount of the GGO Note Amount, as adjusted pursuant to Section
5.17(d), Section 5.17(e) and Section 5.17(g), (i) bearing interest at a rate
equal to the lower of (x) 7.5% per annum and (y) the weighted average effective
rate of interest payable (after giving effect to the payment of any underwriting
and all other discounts, fees and any other compensation) on each series of New
Debt issued in connection with the Plan and (ii) maturing on the fifth
anniversary of the Closing Date (or if such date is not a Business Day, the next
immediately following Business Day), and (iii) including prohibitions on
dividends and distributions, no financial covenants and such other customary
terms and conditions as reasonably agreed to by Purchaser and the Company.

 

(ff)                                [Intentionally Omitted.]

 

(gg)         “GGO Setup Costs” means such cash liabilities, costs and expenses
as may be incurred by the Company or its Subsidiaries in connection with the
formation and organization of GGO and the implementation of the GGO Share
Distribution, including any and all liabilities for any sales, use, stamp,
documentary, filing, recording, transfer, gross receipts, registration, duty,
securities transactions or similar fees or Taxes or governmental charges
(together with any interest or penalty, addition to Tax or additional amount
imposed) as levied by any taxing authority, in each case, determined as of the
Effective Date and further including, to the extent the Company or any
Subsidiary of the Company has made or will make a payment to reduce the
principal amount of the mortgage related to 110 N. Wacker Drive, Chicago,
Illinois, then 50% of any such payment or contractual obligation to make a
payment.

 

(hh)         [Intentionally Omitted.]

 

(ii)           “Governmental Entity” means any (a) nation, region, state,
province, county, city, town, village, district or other jurisdiction, (b)
federal, state, local, municipal, foreign or other government, (c) governmental
or quasi-governmental authority of any nature (including any governmental
agency, branch, department, court or tribunal, or other entity), (d)
multinational organization or body or (e) body entitled to exercise any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature or any other self-regulatory organizations.

 

(jj)           “Hughes Agreement” means that certain Contingent Stock Agreement,
effective as of January 1, 1996, by The Rouse Company in favor of and for the
benefit of the Holders (named in Schedule I thereto) and the Representatives
(therein defined), as amended.

 

(kk)         “Hughes Heirs Obligations” means claims or interests against the
Debtors arising under or relating to sections 2.07 and 2.08 of the Hughes
Agreement and pertaining to the delivery of contingent shares for business units
to be valued as of December 31, 2009 and claims arising out of or related to the
foregoing.

 

(ll)           “Indebtedness” means, with respect to a Person without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property (other
than trade payables and accrued expenses incurred in

 

74

--------------------------------------------------------------------------------


 

the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments, trust
preferred shares, trust preferred units and other preference instruments, (d)
all indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all obligations in respect of capital leases under GAAP of such Person, (f) all
obligations of such Person, contingent or otherwise, as an account party or
applicant under acceptance, letter of credit, surety bond or similar facilities,
(g) the monetary obligations of a Person under (x) a so-called synthetic,
off-balance sheet or tax retention lease, or (y) an agreement for the use or
possession of property creating obligations that do not appear on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment) (each, a “Synthetic Lease Obligation”), (h)
guaranties of such Person with respect to obligations of the type described
clauses (a) through (g) above, (i) all obligations of other Persons of the kind
referred to in clauses (a) through (h) above secured by any lien on property
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation, (j) the net obligations of such Person in
respect of hedge agreements and swaps and (k) any obligation that, in accordance
with GAAP, would be required to be reflected as debt on the consolidated balance
sheet of such Person.

 

(mm)       “Joint Venture” means a Subsidiary of the Company which is owned
partly by another Subsidiary of the Company and partly by a third party.

 

(nn)         “Knowledge” of the Company means the actual knowledge, as of the
date of this Agreement, of the individuals listed on Section 12.1(ll) of the
Company Disclosure Letter.

 

(oo)         “Law” means any statutes, laws (including common law), rules,
ordinances, regulations, codes, orders, judgments, decisions, injunctions,
writs, decrees, applicable to the Company or any of its Subsidiaries or
Purchaser, as applicable, or their respective properties or assets.

 

(pp)         “Liquidity Equity Issuances” means issuances of shares of New
Common Stock in the Plan for cash in an aggregate amount of up to 65,000,000
shares of New Common Stock.

 

(qq)         “Material Adverse Effect” means any change, event or occurrence
which (x) has a material adverse effect on the results of operations or
financial condition of the Company and its direct and indirect Subsidiaries
taken as a whole, other than changes, events or occurrences (i) generally
affecting (A) the retail mall industry in the United States or in a specific
geographic area in which the Company operates, or (B) the economy, or financial
or capital markets, in the United States or elsewhere in the world, including
changes in interest or exchange rates or the availability of capital, or (ii)
arising out of, resulting from or attributable to (A) changes in Law or
regulation or in generally accepted accounting principles or in accounting
standards, or changes in general legal, regulatory or political conditions, (B)
the negotiation, execution, announcement or performance of any agreement between
the Company and/or its Affiliates, on the one hand, and Purchaser and/or its
Affiliates, on the other hand, or the consummation of the transactions
contemplated hereby or operating performance or reputational issues arising out
of or associated with the Bankruptcy Cases, including the impact thereof on
relationships,

 

75

--------------------------------------------------------------------------------


 

contractual or otherwise, with tenants, customers, suppliers, distributors,
partners or employees, or any litigation or claims arising from allegations of
breach of fiduciary duty or violation of Law or otherwise, related to the
execution or performance of this Agreement or the transactions contemplated
hereby, including, without limitation, any developments in the Bankruptcy Cases,
(C) acts of war, sabotage or terrorism, or any escalation or worsening of any
such acts of war, sabotage or terrorism threatened or underway as of the date of
the this Agreement, (D) earthquakes, hurricanes, tornadoes or other natural
disasters, (E) any action taken by the Company or its Subsidiaries as
contemplated or permitted by any agreement between the Company and/or its
Affiliates, on the one hand, and Purchaser and/or its Affiliates, on the other
hand, or with Purchaser’s consent, or any failure by the Company to take any
action as a result of any restriction contained in any agreement between the
Company and/or its Affiliates, on the one hand, and Purchaser and/or its
Affiliates, on the other hand, or (F) in each case in and of itself, any decline
in the market price, or change in trading volume, of the capital stock or debt
securities of the Company or any direct or indirect subsidiary thereof, or any
failure to meet publicly announced or internal revenue or earnings projections,
forecasts, estimates or guidance for any period, whether relating to financial
performance or business metrics, including, without limitation, revenues, net
operating incomes, cash flows or cash positions, it being further understood
that any event, change, development, effect or occurrence giving rise to such
decline in the trading price or trading volume of the capital stock or debt
securities of the Company or such failure to meet internal projections or
forecasts as described in the preceding clause (F), as the case may be, may be
the cause of a Material Adverse Effect; so long as, in the case of clauses
(i)(A) and (i)(B), such changes or events do not have a materially
disproportionate adverse effect on the Company and its Subsidiaries, taken as a
whole, as compared to other entities that own and manage retail malls throughout
the United States, or (y) materially impairs the ability of the Company to
consummate the transactions contemplated by this Agreement or perform its
obligations hereunder or under the other agreements executed in connection with
the transactions contemplated hereby.

 

(rr)           “Material Contract” means, with respect to the Company and its
Subsidiaries, any:

 

(i)                                     Contract that would be considered a
material contract pursuant to Item 601(b)(10) of Regulation S-K promulgated by
the SEC, had the Company been the registrant referred to in such regulation; or

 

(ii)                                  Contract for capital expenditures, the
future acquisition or construction of fixed assets or the future purchase of
materials, supplies or equipment that provides for the payment by the Company or
its Subsidiaries of more than $5,000,000 and is not terminable by the Company or
any of its Subsidiaries by notice of not more than sixty (60) days for a cost of
less than $1,000,000.

 

(ss)         “MPC Assets” means residential and commercial lots in the “master
planned communities” owned, for federal income tax purposes, by Howard Hughes
Properties, Inc. or The Hughes Corporation or related to the Emerson Master
Planned Community.

 

76

--------------------------------------------------------------------------------


 

(tt)           “MPC Taxes” means all liability for income Taxes in respect of
sales of MPC Assets sold prior to the date of this Agreement.

 

(uu)         [Intentionally Omitted.]

 

(vv)         “Net Debt Excess Amount” means, the amount, which shall in no event
be less than $0, that is calculated by subtracting the Target Net Debt from the
Closing Date Net Debt (as reflected on the Conclusive Net Debt Adjustment
Statement).

 

(ww)       “Net Debt Surplus Amount” means, the amount, which shall in no event
be less than $0, that is calculated by subtracting Closing Date Net Debt (as
reflected on the Conclusive Net Debt Adjustment Statement) from the Target Net
Debt.

 

(xx)          “Non-Control Agreement” means the Non-Control Agreement the form
of which is attached hereto as Exhibit M.

 

(yy)         “Non-Controlling Properties” means the Company Properties listed on
Section 12.1(ww) of the Company Disclosure Letter.  Each of the Non-Controlling
Properties is owned by a Joint Venture in which neither the Company nor any of
its Subsidiaries is a controlling entity.  For purposes of this Section
12.1(yy), the term “control” shall mean, possession, directly or indirectly, of
the power to direct the management and policies of a Person whether through the
ownership of voting securities, contract or otherwise; provided, however, that
the rights of any Person to exercise Major Decision Rights under a Joint Venture
shall not constitute or be deemed to constitute “control” for the purposes
hereof.  “Controlling” and “controlled” shall have meanings correlative
thereto.  For purposes of this Section 12.1(yy), the term “Major Decision
Rights” shall mean, the right to, directly or indirectly, approve, consent to,
veto or exercise a vote in connection with a Person’s voting or other
decision-making authority in respect of the collective rights, options,
elections or obligations of such Person under a Joint Venture.

 

(zz)          “Offering Premium” means, with respect to any shares of New Common
Stock issued for cash in conjunction with issuances of New Common Stock or Share
Equivalents permitted by this Agreement (including any Liquidity Equity
Issuance) and completed prior to the date that is the last to occur of (x) 45
days after the Effective Date, (y) the Settlement Date (as defined in the
Pershing Agreement), if applicable, and (z) the Bridge Note Maturity Date (as
defined in the Pershing Agreement), if applicable, the product of (i) (A) the
per share offering price of the shares of New Common Stock (or offering price of
Share Equivalents corresponding to one underlying share of New Common Stock)
issued (net of all underwriting and other discounts, fees or other compensation,
and related expenses; provided, that for purposes hereof, payments to the
Fairholme Investors or the Pershing Investors in accordance with Section 1.4 of
the Fairholme Agreement or the Pershing Agreement, respectively, shall not be
considered a discount, fee or other compensation or related expense) less (B)
the Per Share Purchase Price and (ii) the number of shares of New Common Stock
sold pursuant thereto.  For the purposes hereof, the issuance for cash of notes
mandatorily convertible into New Common Stock on the Effective Date shall
constitute an issuance of the underlying number of shares of New Common Stock
for cash at a price per share offering equal to the offering price for the
corresponding amount of notes.  For the avoidance of doubt, the Clawback Fee
will not be taken into account when calculating Offering Premium.

 

77

--------------------------------------------------------------------------------


 

(aaa)       “Operating Partnership” means GGP Limited Partnership, a Delaware
limited partnership and a Subsidiary of the Company.

 

(bbb)      “Permitted Claims” means, as of the Effective Date, other than
Excluded Claims, (a) all Claims against the Debtors covered by the Plan (the
“Plan Debtors”) that are classified in those certain classes of Claims described
in Sections II B through E, G and P in the Plan Summary Term Sheet (the “PMA
Claims”), (b) all Claims or other amounts required to be paid pursuant to the
Plan to indenture trustees or similar servicing or administrative agents, with
respect to administrative fees incurred by or reimbursement obligations owed to
such indenture trustees or similar servicing or administrative agents in their
capacity as such under the Corporate Level Debt documents, (c) any claims of a
similar type as the PMA Claims that are or have been asserted against affiliates
of the Plan Debtors that are or were debtors in the Bankruptcy Cases and for
which a plan of reorganization has already been confirmed (the “Confirmed
Debtors”), (d) Claims or interests against the Debtors arising under or related
to the Hughes Agreement (other than Hughes Heirs Obligations) plus $10 million
to be paid in cash with respect to attorneys fees and expenses in connection
with the settlement related to the Hughes Heirs Obligations, (e) surety bond
Claims relating to the types of Claims identified in clauses (a) through (d) of
this definition, and (f) the Clawback Fee.

 

(ccc)       “Permitted Claims Amount” means, as of the Effective Date, an amount
equal to the sum of, without duplication, (a) the aggregate amount of accrued
and unpaid Permitted Claims that have been allowed (by order of the Bankruptcy
Court or pursuant to the terms of the Plan) as of the Effective Date, plus (b)
the aggregate amount of the reserve to be estimated pursuant to the Plan with
respect to accrued and unpaid Permitted Claims that have not been allowed or
disallowed (in each case by order of the Bankruptcy Court or pursuant to the
terms of the Plan) as of the Effective Date (the “Reserve”), plus (c) the
aggregate amount of the GGO Setup Costs (other than professional fees and
disbursements of financial, legal and other advisers and consultants retained in
connection with the administration and conduct of the Company’s and its
Subsidiaries’ Bankruptcy Cases) as of the Effective Date; provided, however,
that there shall be no duplication with any amounts otherwise included in
Closing Date Net Debt.

 

(ddd)      “Person” means an individual, a group (including a “group” under
Section 13(d) of the Exchange Act), a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a Governmental Entity or any
department, agency or political subdivision thereof.

 

(eee)       “Preliminary Closing Date Net Debt Review Deadline” means the end of
the Preliminary Closing Date Net Debt Review Period, which date shall be the
first business day that is at least twenty (20) calendar days after delivery of
the Preliminary Closing Date Net Debt Schedule, and which shall be the deadline
by which Purchaser shall deliver to the Company a Dispute Notice.

 

(fff)         “Preliminary Closing Date Net Debt Review Period” means the period
between the Company’s delivery of the Preliminary Closing Date Net Debt Schedule
and the Preliminary Closing Date Net Debt Review Deadline.

 

78

--------------------------------------------------------------------------------


 

(ggg)      “Proportionally Consolidated Debt” means consolidated Debt of the
Company less (1) all Debt of Subsidiaries of the Company that are not
wholly-owned and other Persons in which the Company, directly or indirectly,
holds a minority interest, to the extent such Debt is included in consolidated
Debt, plus (2) the Company’s share of Debt for each non-wholly owned Subsidiary
of the Company and each other Persons in which the Company, directly or
indirectly, holds a minority interest based on the company’s pro-rata economic
interest in each such Subsidiary or Person or, to the extent to which the
Company is directly or indirectly (through one or more Subsidiaries or Persons)
liable for a percent of such Debt that is greater than such pro-rata economic
interest in such Subsidiary or Person, such larger amount; provided, however,
for purposes of calculating Proportionally Consolidated Debt, the Debt of the
Brazilian Entities shall be deemed to be $110,437,781.

 

(hhh)      “Proportionally Consolidated Unrestricted Cash” means the
consolidated Unrestricted Cash of the Company less (1) all Unrestricted Cash of
Subsidiaries of the Company that are not wholly-owned and Persons in which the
Company, directly or indirectly, owns a minority interest, to the extent such
Unrestricted Cash is included in consolidated Unrestricted Cash of the Company,
plus (2) the Company’s share of Unrestricted Cash for each non-wholly owned
Subsidiary of the Company and Persons in which the Company, directly or
indirectly, owns a minority interest based on the Company’s pro-rata economic
interest in each such Subsidiary or Person; provided, however, for purposes of
calculating Proportionally Consolidated Unrestricted Cash, the Unrestricted Cash
of the Brazilian Entities shall be deemed to be $82,000,000, provided, further,
that any distributions of Unrestricted Cash made from the date of this Agreement
to the Closing by Brazilian Entities to the Company or any of its Subsidiaries
shall be disregarded for purposes of calculating Proportionally Consolidated
Unrestricted Cash.

 

(iii)          “Reinstatement Adjustment Amount” means $5,426,250,000.

 

(jjj)          [Intentionally Omitted.]

 

(kkk)       “Reserve Surplus Amount” means, as of any date of determination, (x)
the Reserve minus (y) the aggregate amount paid with respect to Permitted Claims
through such date of determination to the extent such Permitted Claims were
included in the calculation of the Reserve minus (z) any amount included in the
Reserve with respect to Permitted Claims that the Company Board, based on the
exercise of its business judgment and information available to the Company Board
as of the date of determination, considers necessary to maintain as a reserve
against Permitted Claims yet to be paid.

 

(lll)          “Rights Agreement” means that certain Rights Agreement, dated as
of November 18, 1998, by and between the Company and BNY Mellon Shareowner
Services, as successor to Norwest Bank Minnesota, N.A., as amended on November
10, 1999, December 31, 2001 and November 18, 2008, and from time to time.

 

(mmm)    “Rouse Bonds” means (i) the 6-3/4% Senior Notes Due 2013 issued
pursuant to the Indenture, dated as of May 5, 2006, by and among The Rouse
Company LP and TRC Co-Issuer, Inc., as co-issuers and The Bank of New York
Mellon Corporation, as trustee, (ii) unsecured debentures issued pursuant to the
Indenture, dated as of February 24, 1995, by and

 

79

--------------------------------------------------------------------------------


 

between The Rouse Company, as issuer, and The Bank of New York Mellon
Corporation, as trustee, and (iii) any notes to be issued pursuant to the Plan
on the Effective Date by The Rouse Company LP to the holders of the Rouse Bonds
specified in (i) and (ii) above who elect to receive such notes.

 

(nnn)      “Share Equivalent” means any stock, warrants, rights, calls, options
or other securities exchangeable or exercisable for, or convertible into, shares
of Common Stock, New Common Stock or GGO Common Stock, as applicable.

 

(ooo)      “Significant Subsidiaries” means the operating Subsidiaries of the
Company that generated revenues in excess of $30,000,000 for the year ended
December 31, 2009.

 

(ppp)      “Subsidiary” means, with respect to a Person (including the Company),
(a) a company a majority of whose capital stock with voting power, under
ordinary circumstances, to elect a majority of the directors is at the time,
directly or indirectly, owned by such Person, by a subsidiary of such Person, or
by such Person and one or more subsidiaries of such Person, (b) a partnership in
which such Person or a subsidiary of such Person is, at the date of
determination, a general partner of such partnership, (c) a limited liability
company of which such Person, or a Subsidiary of such Person, is a managing
member or (d) any other Person (other than a company) in which such Person, a
subsidiary of such Person or such Person and one or more subsidiaries of such
Person, directly or indirectly, at the date of determination thereof, has (i) at
least a majority ownership interest or (ii) the power to elect or direct the
election of a majority of the directors or other governing body of such Person.

 

(qqq)      “Target Net Debt” means $22,970,800,000.

 

(rrr)         “Tax Matters Agreement” means that certain Tax Matters Agreement
to be entered into by the Company and GGO in connection with the GGO Share
Distribution, substantially in the form attached hereto as Exhibit O.

 

(sss)       “Tax Protection Agreements” means any written agreement to which the
Company, its Operating Partnership or any other Subsidiary is a party pursuant
to which:  (i) in connection with the deferral of income Taxes of a holder of
interests in the Operating Partnership, the Company, the Operating Partnership
or the other Subsidiaries have agreed to (A) maintain a minimum level of
Indebtedness or continue any particular Indebtedness, (B) retain or not dispose
of assets for a period of time that has not since expired, (C) make or refrain
from making Tax elections, and/or (D) only dispose of assets in a particular
manner; and/or (ii) limited partners of the Operating Partnership have
guaranteed Indebtedness of the Operating Partnership.

 

(ttt)         “Termination Date” means December 31, 2010; provided, that in the
event the Company delivers a written notice (the “Termination Date Extension
Notice”) identifying the applicable clause below pursuant to which the extension
is being effected to Purchaser on or prior to December 31, 2010, the Company may
elect to extend the Termination Date if:

 

(i)                                     the Confirmation Order shall have been
entered on or before December 15, 2010, to any date on or prior to January 31,
2011 (as specified in the Termination Date Extension Notice), provided that,
during such extension, the Company shall use its reasonable best efforts to take
all actions and to

 

80

--------------------------------------------------------------------------------


 

do all things necessary, proper and advisable to consummate the transactions
contemplated hereby and to cause the conditions to Closing to be satisfied in a
timely manner; or

 

(ii)                                  (A) all conditions to the obligations of
Purchaser to consummate the Closing set forth in Article VII shall have been
satisfied (other than those conditions that are to be satisfied (and capable of
being satisfied) by action taken at the Closing if (1) Purchaser and each
purchaser under the Fairholme/Pershing Agreements (each, an “Other Sponsor”) had
complied with its obligations under this Agreement and the Fairholme/Pershing
Agreements, as applicable, and (2) the Brookfield Equity Commitment Letter, the
Escrow Agreements and any letter of credit contemplated thereby (each, a
“Funding Document”) had been complied with) and (B) the transactions
contemplated by this Agreement or the Fairholme/Pershing Agreements fail to be
consummated as a result of a failure of any Funding Document to be complied
with, the failure of Purchaser to fund the amounts it is required to fund
pursuant to Article I or the failure of the Fairholme/Pershing Investors to fund
the purchase price under the Fairholme/Pershing Agreements, to any date on or
prior to (X) if either Fairholme/Pershing Agreement shall not have been
terminated in accordance with its terms and any Other Sponsor fails to fund,
March 31, 2011 (as specified in the Termination Date Extension Notice) in order
to pursue remedies against the non-compliant Other Sponsors or (Y) if Purchaser
fails to fund, the earlier of the one (1) year anniversary of the date of a
Termination Date Extension Notice given pursuant to this clause (Y) and December
31, 2011 (as specified in the Termination Date Extension Notice) in order to
pursue remedies against Purchaser, in each case, to seek to cause the Closing to
be consummated, provided that, during such extensions specified in clause (X) or
(Y) of this clause (ii), the Company shall use its reasonable best efforts to
take all actions and to do all things necessary, proper and advisable to
consummate the transactions contemplated hereby and to cause the conditions to
Closing to be satisfied in a timely manner.

 

(uuu)      “Transactions” means the purchase of the Shares and the GGO Shares
and the other transactions contemplated by this Agreement.

 

(vvv)      “TRUPS” means certain preferred securities issued by GGP Capital
Trust I.

 

(www)    “Unrestricted Cash” means all cash and Cash Equivalents of the Company
and of the Subsidiaries of the Company, but excluding any cash or Cash
Equivalents that are controlled by or subject to any lien, security interest or
control agreement, other preferential arrangement in favor of any creditor or
otherwise encumbered or restricted in any way; provided that cash and Cash
Equivalents of the Company and of the Subsidiaries of the Company that are
controlled by or subject to any lien, security interest, control agreement,
preferential arrangement or other encumbrance or restriction pursuant to the New
DIP Agreement shall not be excluded from “Unrestricted Cash.”

 

81

--------------------------------------------------------------------------------


 

(xxx)      “Unsecured Indebtedness” means all indebtedness of the Company for
borrowed money or obligations of the Company evidenced by notes, bonds,
debentures or other similar instruments that are not secured by a lien on any
Company Property or other assets of the Company or any Subsidiary.

 

(yyy)      “UPREIT Units” means preferred or common units of limited partnership
interests of the Operating Partnership.

 

ARTICLE XIII

 

MISCELLANEOUS

 

SECTION 13.1             Notices.  All notices and other communications in
connection with this Agreement shall be in writing and shall be considered given
if given in the manner, and be deemed given at times, as follows:  (x) on the
date delivered, if personally delivered; (y) on the day of transmission if sent
via facsimile transmission to the facsimile number given below, and telephonic
confirmation of receipt is obtained promptly after completion of transmission;
or (z) on the next Business Day after being sent by recognized overnight mail
service specifying next business day delivery, in each case with delivery
charges pre-paid and addressed to the following addresses:

 

(a)           If to Purchaser, to:

 

REP Investments LLC
c/o Brookfield Asset Management Inc.
Brookfield Place, Suite 300
181 Bay Street
P.O. Box 762
Toronto, Ontario M5J 2T3
Canada
Attention:                                         Joseph Freedman

Facsimile:                                       (416) 365-9642

 

with a copy (which shall not constitute notice) to:

 

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention:                           Marc Abrams, Esq.
                                                                                 
Gregory B. Astrachan, Esq.
                                                                                 
Paul V. Shalhoub, Esq.

Facsimile:                         (212) 728-8111

 

82

--------------------------------------------------------------------------------


 

(b)           If to the Company, to:

 

General Growth Properties, Inc.
110 N. Wacker Drive
Chicago, IL 60606
Attention:  Ronald L. Gern, Esq.
Facsimile:   (312) 960-5485

 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention:                           Marcia L. Goldstein, Esq.

                                                                                 
Frederick S. Green, Esq.
                                                                                 
Gary T. Holtzer, Esq.
                                                                                 
Malcolm E. Landau, Esq.
Facsimile:                           (212) 310-8007

 

SECTION 13.2             Assignment; Third Party Beneficiaries.  Neither this
Agreement nor any of the rights, interests or obligations under this Agreement
may be assigned by any party without the prior written consent of the other
party.  Notwithstanding the previous sentence, this Agreement, or Purchaser’s
rights, interests or obligations hereunder, may be assigned or transferred, in
whole or in part, by Purchaser to Brookfield Consortium Members; provided, that
any such assignee assumes the obligations of Purchaser hereunder and agrees in
writing to be bound by the terms of this Agreement in the same manner as
Purchaser and the Designation Conditions are otherwise satisfied. 
Notwithstanding the foregoing or any other provisions herein, no such assignment
shall relieve Purchaser of its obligations hereunder if such assignee fails to
perform such obligations.  The Company agrees that Purchaser may designate to
Blackstone Real Estate Partners VI L.P., a Delaware limited partnership
(together with its permitted assigns, “Blackstone”), (i) Purchaser’s right to
purchase 19,083,970 of the Shares (the “Blackstone Assigned Shares”) and 200,382
of the GGO Shares (together with the Blackstone Assigned Shares, the “Blackstone
Assigned Securities”), in each case, that Purchaser is entitled to purchase at
Closing pursuant to this Agreement, (ii) Purchaser’s right to receive 2,500,000
of the New Warrants (the “Blackstone Assigned Warrants”) and 166,667 of the GGO
Warrants, in each case, issuable to Purchaser pursuant to this Agreement,
(iii) Purchaser’s right to receive 7.634% of Purchaser’s compensation in the
form of New Common Stock with respect to the GGP Backstop Rights Offering and
other rights of Purchaser set forth in Section 6.9(a) and Section 6.9(b) in the
event Purchaser designates Blackstone as one of its designees to subscribe for
New Common Stock in such GGP Backstop Rights Offering, and (iv) Purchaser’s
right to receive 7.634% of the shares of Common Stock (and other Share
Equivalents) which are offered to Purchaser pursuant to Purchaser’s pre-Closing
subscription rights set forth in Section 7.1(u) in the event Purchaser elects to
purchase the shares offered to it in such offering, provided that (1) the
Company’s agreement as aforesaid is subject to Blackstone (A) paying to the
Company and GGO, as applicable, by wire transfer of immediately available funds
at the Closing the aggregate purchase price payable pursuant to this Agreement
for the Blackstone Assigned Securities (the “Blackstone Purchase Price”) and the
purchase price for shares received by Blackstone pursuant

 

83

--------------------------------------------------------------------------------


 

to clauses (iii) and (iv) above, (B) agreeing in a writing reasonably
satisfactory to, and for the benefit of, the Company that the Blackstone
Assigned Securities shall be subject to such transfer restrictions/lock-ups as
contemplated by Section 6.4 of the Pershing Agreement (and not the longer
lock-ups applicable to shares sold to Purchaser), including being subject to a
limited 120-day lock-up in connection with certain equity sales within 30 days
of the Effective Date but excluding any restrictions imposed by the Non-Control
Agreement, and (C) entering into joinder agreements reasonably acceptable to,
and for the benefit of, the Company with respect to the provisions of clause
(B) and the registration rights agreement referred to in the following sentence,
and (2) in no event shall Purchaser be released from any of its obligations
hereunder (including in respect of the Blackstone Assigned Securities) unless
and until Blackstone shall have complied with clauses (A), (B) and (C) above. 
In the event of the closing of the purchase by Blackstone from the Company and
GGO, as applicable, of the Blackstone Assigned Securities and the payment by
Blackstone to the Company and GGO, as applicable, of the Blackstone Purchase
Price at Closing as aforesaid, (x) Purchaser shall be released from the
obligation to pay the Company the purchase price for the Blackstone Assigned
Securities (but not from the obligation to pay the purchase price pursuant to
this Agreement for any other Shares or GGO Shares or other obligations
hereunder) and (y) the shelf registration statement contemplated by
Section 7.1(l) of the Pershing Agreement shall cover the resale by Blackstone of
the Blackstone Assigned Shares and the New Common Stock issuable upon exercise
of the Blackstone Assigned Warrants and the registration rights agreement of the
Company referenced in Section 7.1(l) of the Pershing Agreement shall include
Blackstone and its securities to the same extent as it applies to the Pershing
Investors and their securities (except that demand registration rights shall not
be available to Blackstone).  Blackstone may assign the foregoing rights, in
whole or in part, to one or more Affiliates, provided that no such assignment
shall release Blackstone Real Estate Partners VI L.P. from any obligations
assigned by Purchaser to it.  Except as provided in Article IX with respect to
the Indemnified Persons, this Agreement (including the documents and instruments
referred to in this Agreement) is not intended to and does not confer upon any
person other than the parties hereto any rights or remedies under this
Agreement.  Notwithstanding the foregoing or any other provisions herein to the
contrary, Purchaser may not assign any of its rights, interests or obligations
under this Agreement, to the extent such assignment would affect the securities
Laws exemptions applicable to this transaction.

 

SECTION 13.3             Prior Negotiations; Entire Agreement.  This Agreement
(including the exhibits hereto and the documents and instruments referred to in
this Agreement) constitutes the entire agreement of the parties and supersedes
all prior agreements, arrangements or understandings, whether written or oral,
between the parties with respect to the subject matter of this Agreement, except
that the parties hereto acknowledge that the Confidentiality Agreement shall
continue in full force and effect in accordance with their terms and shall
terminate no earlier than this Agreement.

 

SECTION 13.4             Governing Law; Venue.  THIS AGREEMENT WILL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK. 
BOTH PARTIES HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF, AND VENUE IN, THE
UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND BOTH
PARTIES WAIVE ANY OBJECTION BASED ON FORUM NON CONVENIENS.

 

84

--------------------------------------------------------------------------------


 

SECTION 13.5             Company Disclosure Letter.  The Company Disclosure
Letter shall be arranged to correspond to the Articles and Sections of this
Agreement, and the disclosure in any portion of the Company Disclosure Letter
shall qualify the corresponding provision in Article III and any other provision
of Article III to which it is reasonably apparent on the face of the disclosure
that such disclosure relates.  No disclosure in the Company Disclosure Letter
relating to any possible non-compliance, breach or violation of any Contract or
Law shall be construed as an admission that any such non-compliance, breach or
violation exists or has actually occurred.  In the Company Disclosure Letter,
(a) all capitalized terms used but not defined therein shall have the meanings
assigned to them in this Agreement and (b) the Section numbers correspond to the
Section numbers in this Agreement.

 

SECTION 13.6             Counterparts.  This Agreement may be executed in any
number of counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
of the parties; and delivered to the other party (including via facsimile or
other electronic transmission), it being understood that each party need not
sign the same counterpart.

 

SECTION 13.7             Expenses.  Each party shall bear its own expenses
incurred or to be incurred in connection with the negotiation and execution of
this Agreement and each other agreement, document and instrument contemplated by
this Agreement and the consummation of the transactions contemplated hereby and
thereby.

 

SECTION 13.8             Waivers and Amendments.  This Agreement may be amended,
modified, superseded, cancelled, renewed or extended, and the terms and
conditions of this Agreement may be waived, only by a written instrument signed
by the parties or, in the case of a waiver, by the party waiving compliance, and
subject, to the extent required, to the approval of the Bankruptcy Court.  No
delay on the part of any party in exercising any right, power or privilege
pursuant to this Agreement shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any right, power or privilege pursuant to
this Agreement, nor shall any single or partial exercise of any right, power or
privilege pursuant to this Agreement, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege pursuant to this
Agreement.  The rights and remedies provided pursuant to this Agreement are
cumulative and are not exclusive of any rights or remedies which any party
otherwise may have at law or in equity.

 

SECTION 13.9             Construction.

 

(a)           The headings in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 

(b)           Unless the context otherwise requires, as used in this Agreement: 
(i) an accounting term not otherwise defined in this Agreement has the meaning
ascribed to it in accordance with GAAP; (ii) “or” is not exclusive;
(iii) “including” and its variants mean “including, without limitation” and its
variants; (iv) words defined in the singular have the parallel meaning in the
plural and vice versa; (v) references to “written” or “in writing” include in
visual electronic form; (vi) words of one gender shall be construed to apply to
each gender; (vii) the terms “Article,” “Section,” and “Schedule” refer to the
specified Article, Section, or

 

85

--------------------------------------------------------------------------------


 

Schedule of or to this Agreement; and (viii) the term “beneficially own” shall
have the meaning determined pursuant to Rule 13d-3 under the Exchange Act as in
effect on the date hereof; provided, however, that a Person will be deemed to
beneficially own (and have beneficial ownership of) all securities that such
Person has the right to acquire, whether such right is exercisable immediately
or with the passage of time or the satisfaction of conditions.  The terms
“beneficial ownership” and “beneficial owner” have correlative meanings.

 

(c)           Notwithstanding anything to the contrary, and for all purposes of
this Agreement, any public announcement or filing of factual information
relating to the business, financial condition or results of the Company or its
Subsidiaries, or a factually accurate (in all material respects) public
statement or filing that describes the Company’s receipt of an offer or proposal
for a Competing Transaction and the operation of this Agreement with respect
thereto, or any entry into a confidentiality agreement, shall not be deemed to
evidence the Company’s or any Subsidiary’s support, or intention to support, any
Competing Transaction.

 

(d)           In the event of a conflict between the terms and conditions of
this Agreement and the Plan Summary Term Sheet, the terms and conditions of this
Agreement shall govern.

 

SECTION 13.10          Adjustment of Share Numbers and Prices.  The number of
Shares to be purchased by Purchaser at the Closing pursuant to Article I, the
Per Share Purchase Price, the GGO Per Share Purchase Price, the number of GGO
Shares to be purchased by Purchaser pursuant to Article II and any other number
or amount contained in this Agreement which is based upon the number or price of
shares of GGP or GGO shall be proportionately adjusted for any subdivision or
combination (by stock split, reverse stock split, dividend, reorganization,
recapitalization or otherwise) of the Common Stock, New Common Stock or GGO
Common Stock that occurs during the period between the date of this Agreement
and the Closing.  In addition, if at any time prior to the Closing, the Company
or GGO shall declare or make a dividend or other distribution whether in cash or
property (other than a dividend or distribution payable in common stock of the
Company or GGO, as applicable, the GGO Share Distribution or a distribution of
rights contemplated hereby), the Per Share Purchase Price or the GGO Per Share
Purchase Price, as applicable, shall be proportionally adjusted thereafter by
the Fair Market Value (as defined in the Warrant Agreement) per share of the
dividend or distribution.  If a transaction results in any adjustment to the
exercise price for and number of Shares underlying the Warrants pursuant to
Article 5 of the Warrant Agreement, the exercise price for and number of shares
underlying each of the New Warrants and GGO Warrants described in Section 5.2 of
this Agreement shall be adjusted for that transaction in the same manner.

 

SECTION 13.11          Certain Remedies.

 

(a)           The parties agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms.  It is accordingly agreed that, subject to clause
(c) below, the parties shall be entitled to specific performance of the terms of
this Agreement.  This right shall include the right of the Company to (i) fully
enforce, or require Purchaser to fully enforce, the terms of the Brookfield
Equity Commitment Letter against the Equity Provider party thereto to the
fullest extent possible pursuant to the Brookfield Equity Commitment Letter and
applicable Law and (ii) require Purchaser to deliver a Closing Funding
Certification (as defined in the Escrow Agreements) in

 

86

--------------------------------------------------------------------------------


 

accordance with, and subject to, the applicable provisions of the Escrow
Agreement, including Section 4(d) thereof (or the corollary provisions of any
Acceptable LC) and upon concurrent funding pursuant to the Brookfield Equity
Commitment Letter (the financing referred to in clauses (i) and (ii) of this
Section 13.11(a) being referred to herein as the “Equity Financing”) and to
cause Purchaser to pay the Purchase Price and the GGO Purchase Price and
consummate the Transactions on the terms and subject to the provisions set forth
in this Agreement.  It is explicitly agreed that the Company shall be entitled
to seek specific performance of Purchaser’s obligation to cause the Equity
Financing to be funded to fund the Purchase Price and the GGO Purchase Price
only in the event that (x) all conditions in Article VII have been satisfied
(other than those conditions that are to be satisfied (and capable of being
satisfied) by action taken at the Closing if Purchaser had complied with its
obligations under this Agreement and the Financing Commitments had been complied
with) at the time when the Closing would have occurred but for the failure of
the Purchase Price and the GGO Purchase Price to be funded, and (y) the Company
has irrevocably confirmed that if specific performance is granted and the
Purchase Price and the GGO Purchase Price are funded, then the Closing will
occur.  Each of the parties hereto hereby waives (i) any defenses in any action
for specific performance, including the defense that a remedy at law would be
adequate and (ii) any requirement under any Law to post a bond or other security
as a prerequisite to obtaining equitable relief.  Further, the parties agree
that the Company’s right to demand specific performance of the purchase
obligations contained herein shall be limited to complete performance, and not
subject to partial performance or the sale of less than all of the Shares to be
purchased by Purchaser hereunder and shall be further conditioned upon the
concurrent funding pursuant to, and in accordance with, the Brookfield Equity
Commitment Letter.

 

(b)           THE COMPANY HEREBY AGREES THAT, PRIOR TO THE CLOSING, SPECIFIC
PERFORMANCE (AND AN INJUNCTION OR INJUNCTIONS, WITHOUT NECESSITY OF PROVING
DAMAGES OR POSTING A BOND OR OTHER SECURITY, TO PREVENT BREACHES OF THIS
AGREEMENT) SHALL BE ITS SOLE AND EXCLUSIVE REMEDY WITH RESPECT TO BREACHES BY
PURCHASER IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND THAT IT MAY NOT SEEK OR ACCEPT ANY OTHER FORM OF RELIEF THAT MAY BE
AVAILABLE FOR BREACH UNDER THIS AGREEMENT, THE ESCROW AGREEMENTS, THE BROOKFIELD
EQUITY COMMITMENT LETTER, ANY ACCEPTABLE LC OR OTHERWISE IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING MONETARY DAMAGES).

 

(c)           Prior to the entry of the Confirmation Order, other than with
respect to (i) the indemnification obligations of the Company set forth in
Article IX and (ii) the Company’s obligations under Section 5.1(c), Purchaser’s
right to receive the Warrants on the terms and subject to the conditions set
forth in this Agreement shall constitute the sole and exclusive remedy of any
nature whatsoever (whether for monetary damages, specific performance,
injunctive relief, or otherwise) of Purchaser against the Company for any harm,
damage or loss of any nature relating to or as a result of any breach of this
Agreement by the Company or the failure of the Closing to occur for any reason;
provided, that, following the entry of the Approval

 

87

--------------------------------------------------------------------------------


 

Order, Purchaser shall be entitled to specific performance of the Company’s
obligation to issue the Warrants as well as the Company’s obligations under
Article IX and Section 5.1(c) hereof.

 

(d)           Following entry of the Confirmation Order, Purchaser shall be
entitled to specific performance of terms of this Agreement, in addition to any
other applicable remedies at law.

 

(e)           Following the Closing, each of the parties shall be entitled to an
injunction or injunctions (without necessity of proving damages or posting a
bond or other security) to prevent breaches of this Agreement, and to enforce
specifically the terms and provisions of this Agreement, in addition to any
other applicable remedies at law or equity.

 

(f)            The Company, on behalf of itself and its respective heirs,
successors, and assigns, hereby covenants and agrees never to institute or cause
to be instituted or continue prosecution of any suit or other form of action or
proceeding of any kind or nature whatsoever against any member of Purchaser by
reason of or in connection with the Transaction, provided, however, that nothing
shall prohibit the Company from instituting an action for specific performance
against Purchaser in connection with this Agreement in accordance with the
provisions of this Section 13.11 or from instituting an action against Escrow
Agent for release of the Escrow Amounts.

 

SECTION 13.12          Bankruptcy Matters.  For the avoidance of doubt, all
obligations of the Company and its Subsidiaries in this Agreement are subject to
and conditioned upon (a) with respect to the issuance of the Warrants and the
other obligations contained in the Approval Order, including approval of the
indemnification provisions of Article IX hereof, entry of the Approval Order,
and (b) with respect to the remainder of the provisions hereof, entry of the
Confirmation Order.

 

[Signature Page Follows]

 

88

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
and delivered by each of them or their respective officers thereunto duly
authorized, all as of the date first written above.

 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

 

By:

/s/ Thomas H. Nolan, Jr.

 

 

Name: Thomas H. Nolan, Jr.

 

 

Title: President and Chief Operating Officer

 

 

 

 

BROOKFIELD RETAIL HOLDINGS LLC

 

 

 

(formerly REP Investments LLC)

 

 

 

BY:

Brookfield Asset Management Private
Institutional Capital Adviser (Canada) L.P.,
its managing member

 

 

 

 

 

By:

Brookfield Private Funds Holdings Inc.,
its general partner

 

 

 

 

 

 

By

/s/ Karen Ayre

 

 

 

Name: Karen Ayre

 

 

 

Title: Vice President

 

 

 

 

 

 

By:

/s/ Moshe Mandelbaum

 

 

 

Name: Moshe Mandelbaum

 

 

 

Title: Vice President

 

[SIGNATURE PAGE OF AMENDED AND RESTATED CORNERSTONE INVESTMENT AGREEMENT]

 

--------------------------------------------------------------------------------